Exhibit 10.2

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

among

 

WYNN LAS VEGAS, LLC,

as the Borrower,

 

The Several Lenders

from Time to Time Party Hereto,

 

DEUTSCHE BANK SECURITIES INC.,

as Lead Arranger and Joint Book Running Manager,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent, Issuing Lender and Swing Line Lender,

 

BANC OF AMERICA SECURITIES LLC,

as Lead Arranger and Joint Book Running Manager,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

BEAR, STEARNS & CO. INC.,

as Arranger and Joint Book Running Manager,

 

BEAR STEARNS CORPORATE LENDING INC.,

as Joint Documentation Agent,

 

J. P. MORGAN SECURITIES INC.,

as Arranger and Joint Book Running Manager,

 

JPMORGAN CHASE BANK, N.A.,

as Joint Documentation Agent,

 

SG AMERICAS SECURITIES, LLC,

as Arranger and Joint Book Running Manager,

 

SOCIETE GENERALE,

as Joint Documentation Agent

 

and

 

in each case as Managing Agents,

 

BANK OF SCOTLAND,

 

HSH NORDBANK AG,

 

THE ROYAL BANK OF SCOTLAND PLC

 

and

 

WACHOVIA BANK

 

Dated as of August 15, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   2

1.1

  

Defined Terms

   2

1.2

  

Other Definitional Provisions

   52

1.3

  

Certain Financial Calculations

   53

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

   54

2.1

  

Term B Loan Commitments

   54

2.2

  

Scheduled Amortization of Term B Loans

   54

2.3

  

Revolving Credit Commitments

   54

2.4

  

INTENTIONALLY OMITTED

   55

2.5

  

Procedure for Borrowing

   55

2.6

  

Swing Line Commitment

   57

2.7

  

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

   57

2.8

  

Repayment of Loans; Evidence of Indebtedness

   59

2.9

  

Commitment Fees, etc.

   60

2.10

  

Termination or Reduction of Revolving Credit Commitments

   60

2.11

  

Optional Prepayments

   61

2.12

  

Mandatory Prepayments and Commitment Reductions

   61

2.13

  

Conversion and Continuation Options

   63

2.14

  

Minimum Amounts and Maximum Number of Eurodollar Tranches

   64

2.15

  

Interest Rates and Payment Dates

   64

2.16

  

Computation of Interest and Fees

   65

2.17

  

Inability to Determine Interest Rate

   65

2.18

  

Pro Rata Treatment and Payments

   66

2.19

  

Requirements of Law

   67

2.20

  

Taxes

   69

2.21

  

Indemnity

   71

2.22

  

Illegality

   72

2.23

  

Change of Lending Office

   72

2.24

  

Insurance Proceeds and Eminent Domain Proceeds

   72

2.25

  

Replacement of Lenders under Certain Circumstances

   76

2.26

  

Incremental Facilities

   77

SECTION 3. LETTERS OF CREDIT

   79

3.1

  

L/C Commitment

   79

3.2

  

Procedure for Issuance of Letters of Credit

   80

3.3

  

Fees and Other Charges

   81

3.4

  

L/C Participations

   81

3.5

  

Reimbursement Obligation of the Borrower

   82

3.6

  

Responsibility of Issuing Lender With Respect to Requests for Drawings and
Payments; Obligations Absolute

   83

 

 

i



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

   84

4.1

  

Financial Condition

   84

4.2

  

No Change

   85

4.3

  

Corporate/LLC Existence; Compliance with Law

   85

4.4

  

Power; Authorization; Enforceable Obligations

   85

4.5

  

No Legal Bar

   86

4.6

  

No Material Litigation

   86

4.7

  

No Default

   86

4.8

  

Ownership of Property; Liens

   86

4.9

  

Intellectual Property

   87

4.10

  

Taxes

   88

4.11

  

Federal Regulations

   88

4.12

  

Labor Matters and Acts of God

   88

4.13

  

ERISA

   88

4.14

  

Investment Company Act; Other Regulations

   89

4.15

  

Subsidiaries

   89

4.16

  

Use of Proceeds; Letters of Credit

   89

4.17

  

Environmental Matters

   90

4.18

  

Accuracy of Information, etc.

   91

4.19

  

Security Documents

   91

4.20

  

Solvency

   92

4.21

  

Senior Indebtedness

   92

4.22

  

Regulation H

   92

4.23

  

Insurance

   93

4.24

  

Performance of Agreements; Material Contracts

   93

4.25

  

Real Estate

   93

4.26

  

Permits

   94

4.27

  

Sufficiency of Interests

   95

4.28

  

Utilities

   95

4.29

  

Fiscal Year

   95

4.30

  

Patriot Act

   95

SECTION 5. CONDITIONS PRECEDENT

   95

5.1

  

INTENTIONALLY OMITTED

   95

5.2

  

Conditions to Extensions of Credit Pursuant to Section 2.5(a) or 3.2(a)

   95

5.3

  

Conditions to Extensions of Credit Requested Pursuant to Section 2.5(b) or
3.2(b)

   96

5.4

  

Conditions to Amended and Restated Effective Date

   97

SECTION 6. AFFIRMATIVE COVENANTS

   99

6.1

  

Financial Statements

   99

6.2

  

Certificates; Other Information

   100

6.3

  

Payment of Obligations

   102

6.4

  

Conduct of Business and Maintenance of Existence, etc.

   103

6.5

  

Maintenance of Property; Leases; Insurance

   103

6.6

  

Inspection of Property; Books and Records; Discussions

   103

6.7

  

INTENTIONALLY OMITTED

   104

6.8

  

Environmental Laws; Permits

   104

 

 

ii



--------------------------------------------------------------------------------

6.9

  

Dissolution of the Completion Guarantor

   105

6.10

  

Additional Collateral, Discharge of Liens, etc.

   105

6.11

  

Use of Proceeds and Revenues

   108

6.12

  

Compliance with Laws, Project Documents, etc.; Permits

   108

6.13

  

Further Assurances

   109

SECTION 7. NEGATIVE COVENANTS

   110

7.1

  

Financial Condition Covenants

   110

7.2

  

Limitation on Indebtedness

   111

7.3

  

Limitation on Liens

   113

7.4

  

Limitation on Fundamental Changes

   116

7.5

  

Limitation on Disposition of Property

   117

7.6

  

Limitation on Restricted Payments

   121

7.7

  

Limitation on Capital Expenditures

   122

7.8

  

Limitation on Investments

   123

7.9

  

Limitation on Optional Payments and Modifications of Governing Documents

   125

7.10

  

Limitation on Transactions with Affiliates

   125

7.11

  

Limitation on Sales and Leasebacks

   127

7.12

  

Limitation on Changes in Fiscal Periods

   127

7.13

  

Limitation on Negative Pledge Clauses

   127

7.14

  

Limitation on Restrictions on Subsidiary Distributions, etc.

   128

7.15

  

Limitation on Lines of Business

   128

7.16

  

Restrictions on Changes

   128

7.17

  

Limitation on Formation and Acquisition of Subsidiaries and Purchase of Capital
Stock

   129

7.18

  

Limitation on Hedge Agreements

   129

7.19

  

Limitation on Sale or Discount of Receivables

   129

7.20

  

Limitation on Zoning and Contract Changes and Compliance

   129

7.21

  

No Joint Assessment; Separate Lots

   129

7.22

  

Restrictions on Payments of Management Fees

   129

7.23

  

Project Costs for the Phase II Project

   130

7.24

  

Permitted Activities of Wynn Resorts Holdings

   130

7.25

  

Limitation on Golf Course Land and Golf Course Development

   131

7.26

  

Acquisition of Real Property

   131

7.27

  

Project Liquidity Reserve Account

   132

7.28

  

Golf Course Lease Termination

   132

SECTION 8. EVENTS OF DEFAULT

   132

SECTION 9. THE AGENTS; THE ARRANGERs; THE MANAGERS

   138

9.1

  

Appointment

   138

9.2

  

Delegation of Duties

   138

9.3

  

Exculpatory Provisions

   138

9.4

  

Reliance

   139

9.5

  

Notice of Default

   139

9.6

  

Non-Reliance on Agents, Managers, Arrangers, Managing Agents and Other Lenders

   139

9.7

  

Indemnification

   140

 

 

iii



--------------------------------------------------------------------------------

9.8

  

Arrangers, Agents, Managing Agents and Managers in Their Individual Capacities

   141

9.9

  

Successor Agents

   141

9.10

  

Authorization

   142

9.11

  

The Arrangers, Managers, Managing Agents, Syndication Agent and Documentation
Agents

   142

9.12

  

Withholdings

   142

SECTION 10. MISCELLANEOUS

   143

10.1

  

Amendments and Waivers

   143

10.2

  

Notices

   146

10.3

  

No Waiver; Cumulative Remedies

   148

10.4

  

Survival of Representations and Warranties

   148

10.5

  

Payment of Expenses; Indemnification

   148

10.6

  

Successors and Assigns; Participations and Assignments

   149

10.7

  

Adjustments; Set-off

   152

10.8

  

Counterparts

   153

10.9

  

Severability

   153

10.10

  

Integration

   153

10.11

  

GOVERNING LAW

   153

10.12

  

Submission To Jurisdiction; Waivers

   154

10.13

  

Certain Matters Affecting Lenders

   154

10.14

  

Acknowledgments

   155

10.15

  

Confidentiality

   155

10.16

  

Release of Collateral and Guarantee Obligations

   156

10.17

  

Accounting Terms and Changes

   157

10.18

  

INTENTIONALLY OMITTED

   157

10.19

  

Construction

   157

10.20

  

WAIVERS OF JURY TRIAL

   157

10.21

  

Gaming Authorities

   157

10.22

  

Release of Golf Course Collateral

   158

10.23

  

Binding Effect; Amendment and Restatement

   158

10.24

  

Transfer of Golf Course Land to the Borrower

   159

10.25

  

Third Party Beneficiaries

   160

10.26

  

Patriot Act

   160

 

 

iv



--------------------------------------------------------------------------------

ANNEXES:

    

A

  

Pricing Grid

B

  

Lender Commitments on the Amended and Restated Effective Date

SCHEDULES:

    

1.1

  

Mortgaged Property

4.4

  

Consents, Authorizations, Filings and Notices

4.9(b)

  

Trademarks, Service Marks and Trade Names

4.9(c)

  

Patents

4.9(d)

  

Copyrights

4.9(e)

  

Intellectual Property Licenses

4.15

  

Subsidiaries

4.19(a)-1

  

UCC Filing Jurisdictions – Collateral

4.19(a)-2

  

UCC Financing Statements to Remain on File

4.19(b)

  

Mortgage Filings Jurisdictions

4.19(c)

  

UCC Filing Jurisdictions - Intellectual Property Collateral

4.24

  

Material Contracts

4.25(a)

  

Real Estate

4.25(d)

  

Assessments

6.5(d)

  

Insurance Requirements

7.2(d)

  

Existing Indebtedness

7.3(f)

  

Existing Liens

EXHIBITS:

    

A

  

Form of Compliance Certificate

B

  

Form of Reaffirmation Agreement

C

  

Form of Joinder Agreement

D

  

Form of Mortgage

E

  

Form of Assignment and Acceptance

F

  

Form of Indemnity Agreement

G-1

  

Form of Term B Note

G-2

  

Form of Revolving Credit Note

G-3

  

Form of Swing Line Note

H

  

Form of Insurance Consultant Certificate

I

  

Form of Exemption Certificate

J

  

INTENTIONALLY OMITTED

K

  

Form of Amended and Restated Disbursement Agreement

L

  

Form of Fourth Amendment to Disbursement Agreement

M

  

Form of Notice of Borrowing

N

  

Form of Subordination, Non-Disturbance and Attornment Agreement

O

  

Form of Letter of Credit Request

P

  

Form of First Amendment to Mortgage

Q

  

Form of Amended and Restated Effective Date Certificate

 

 

v



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 15, 2006, is
entered into among WYNN LAS VEGAS, LLC, a Nevada limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to this Agreement as lenders, DEUTSCHE BANK SECURITIES INC.,
as lead arranger and joint book running manager, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (in such capacity and together with its
successors and assigns, the “Administrative Agent”), issuing lender and swing
line lender, BANC OF AMERICA SECURITIES LLC, as lead arranger and joint book
running manager, BANK OF AMERICA, N.A., as syndication agent, BEAR, STEARNS &
CO. INC., as arranger and joint book running manager, BEAR STEARNS CORPORATE
LENDING INC., as joint documentation agent, J.P. MORGAN SECURITIES INC., as
arranger and joint book running manager, JPMORGAN CHASE BANK, N.A., as joint
documentation agent, SG AMERICAS SECURITIES, LLC, as arranger and joint book
running manager, SOCIETE GENERALE, as joint documentation agent, and, in each
case as managing agent, BANK OF SCOTLAND, HSH NORDBANK AG, THE ROYAL BANK OF
SCOTLAND PLC and WACHOVIA BANK.

 

RECITALS

 

WHEREAS, the Borrower is developing and owns the Phase I Project and the Phase
II Project (such defined terms and other defined terms used in these Recitals
shall have the meanings given in Section 1.1 of this Agreement);

 

WHEREAS, the Lenders have extended the senior secured credit facilities
contemplated by the Original Credit Agreement to the Borrower to provide a
portion of the funds necessary to develop and construct the Project and provide
working capital for the operation of the Project;

 

WHEREAS, the Borrower has secured all of its Obligations by granting to the
Collateral Agent on behalf of the Administrative Agent and the Secured Parties a
Lien on substantially all of its assets as more fully described in this
Agreement and the other Loan Documents;

 

WHEREAS, each of the Loan Parties (other than the Borrower) has guarantied the
Obligations of the Borrower and secured all of its Obligations by granting to
the Collateral Agent on behalf of the Administrative Agent and the Secured
Parties a Lien on substantially all of its assets, in each case as more fully
described in this Agreement and the other Loan Documents;

 

WHEREAS, the Borrower desires, and the Lenders have agreed, to amend and restate
the Original Credit Agreement pursuant to this Agreement, according to which the
Lenders shall continue to extend to the Borrower the senior secured credit
facilities evidenced by this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Access Agreement”: the Access Easement Agreement, dated as of the Closing Date,
between Wynn Golf and the Borrower.

 

“Account”: any “Commodity Account,” “Deposit Account” or “Securities Account”
(as such terms are defined in the UCC).

 

“Additional Entertainment Facility”: a showroom or entertainment facility
adjoining the Project on the Site (other than any showroom or entertainment
facility contemplated in the Plans and Specifications on the Amended and
Restated Effective Date).

 

“Additional Material Contracts”: any Material Contract entered into after the
Amended and Restated Effective Date relating to the development, construction,
maintenance or operation of the Project.

 

“Additional Phase II Project Cost Amount”: $100,000,000.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Administrative Agent Fee Letter”: the Administrative Agent Fee Letter, dated as
of July 7, 2006, between the Borrower and the Administrative Agent.

 

“Advances”: as defined in the Disbursement Agreement.

 

“Affiliate”: as applied to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) as applied to any Person means the power, directly or indirectly,
either to (a) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Affiliate Agreements”: collectively, the Golf Course Lease, the Management
Agreement, the Project Services Agreement, the Access Agreement, the Aircraft
Operating Agreement, the Dealership Lease Agreement and the Wynn IP Agreement.

 

“Affiliated Fund”: means, with respect to any Lender that is a fund that invests
(in whole or in part) in commercial loans, any other fund that invests (in whole
or in part) in commercial loans and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

2



--------------------------------------------------------------------------------

“Affiliated Overhead Expenses”: for any period, the reasonable costs and
expenses of, and actually incurred by, Wynn Resorts and its Wholly Owned
Subsidiaries (other than the Loan Parties) for salary and benefits, office
operations, development, advertising, insurance and other corporate or other
overhead, for such period, calculated on a consolidated basis, after the
elimination of intercompany transactions, and in accordance with GAAP; provided,
that Affiliated Overhead Expenses (a) shall not include any fee, profit or
similar component payable to Wynn Resorts or any other Affiliate of Wynn Resorts
or any Project Costs and (b) shall represent only the payment or reimbursement
of actual costs and expenses incurred by Wynn Resorts and its Wholly Owned
Subsidiaries.

 

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents, the Administrative Agent and, for purposes of Section 9 and 10.5 only,
the Collateral Agent and the Disbursement Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Term B Loan Commitment then in effect
or, if the Term B Loan Commitments have been terminated, the amount of such
Lender’s Term B Loan Extensions of Credit then outstanding, (b) the amount of
such Lender’s New Term Loan Commitments then in effect or, if the New Term Loan
Commitments have been terminated, the amount of such Lender’s New Term Loan
Extensions of Credit then outstanding, and (c) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: this Amended and Restated Credit Agreement.

 

“Aircraft”: that certain 1999 Boeing 737-79U Business Jet aircraft bearing
manufacturer’s serial number 29441 and United States Federal Aviation
Administration Registration Number N88WZ, which shall include (i) the airframe
(the Aircraft except for the Engines (hereinafter defined) from time to time
installed thereon) together with any and all Parts (hereinafter defined)
incorporated or installed or attached to such aircraft and all Parts removed
from such aircraft until such Parts are replaced (such airframe, together with
any replacement or substitute airframe and all such Parts, the “Airframe”),
(ii) each of the engines installed on the Aircraft and any replacement engine
that may be substituted for such engine, together, in each case, with any and
all Parts incorporated or installed or attached thereto and any and all Parts
removed therefrom, until such Parts are replaced (each such engine, and
replacement or substitute engine, together with any and all such Parts, the
“Engine” and collectively the “Engines”), (iii) all appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment of
whatever nature (other than the Engines), that may from time to time be
incorporated or installed in or attached to the Airframe or any Engine
(collectively referred to herein as “Parts”) and (iv) the proceeds of any of the
foregoing.

 

3



--------------------------------------------------------------------------------

“Aircraft Operating Agreement”: that certain Amended and Restated Aircraft
Operating Agreement, dated October 30, 2002, between the Aircraft Trustee and
World Travel.

 

“Aircraft Trustee”: Wells Fargo Bank Northwest, National Association, as trustee
under a trust agreement in favor of World Travel with respect to the Aircraft,
and any successor or replacement trustee.

 

“Allocable Overhead”: for any period, an amount equal to (a) the amount of
Affiliated Overhead Expenses for such period divided by (b) the number of gaming
and/or hotel projects of Wynn Resorts and its Subsidiaries which were operating
during such period or for which debt and/or equity financing has been obtained
to finance the design, development, construction and/or opening thereof;
provided, that (i) the Project shall be deemed a single gaming and/or hotel
project that is operating and (ii) amounts allocated to any such project shall
be prorated based on the period within such period that such project was in
operation or financing therefor was obtained.

 

“Amended and Restated Disbursement Agreement Effective Date” the date on which
the Disbursement Agreement is amended and restated in the form of Exhibit K
hereto, in accordance with Section 10.1(c).

 

“Amended and Restated Effective Date”: the date on which the conditions
precedent set forth in Section 5.4 of this Agreement have been satisfied or
waived.

 

“Amended and Restated Effective Date Documents”: as defined in Section 5.4(c).

 

“Applicable Facility Lenders”: with respect to any Facility, (a) after the
termination of the Term B Loan Commitments, the New Term Loan Commitments with
respect to any Series of New Term Loans or the Revolving Credit Commitments, as
the case may be, Non-Defaulting Lenders holding more than 33 1/3% of the Total
Term B Loan Extensions of Credit of Non-Defaulting Lenders, the Total New Term
Loan Extensions of Credit with respect to any Series of New Term Loans of
Non-Defaulting Lenders or the Total Revolving Extensions of Credit of
Non-Defaulting Lenders, as the case may be, or (b) prior to any termination of
the Term B Loan Commitments, the New Term Loan Commitments with respect to any
Series of New Term Loans or the Revolving Credit Commitments, as the case may
be, Non-Defaulting Lenders holding more than 33 1/3% of the Total Term B Loan
Commitments (less the aggregate Term B Loan Commitments of Defaulting Lenders),
Total New Term Loan Commitments with respect to any Series of New Term Loans
(less the aggregate of such New Term Loan Commitments of Defaulting Lenders) or
Total Revolving Credit Commitments (less the aggregate Revolving Credit
Commitments of Defaulting Lenders), as the case may be.

 

4



--------------------------------------------------------------------------------

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Base Rate
Loans


--------------------------------------------------------------------------------

    Eurodollar
Loans


--------------------------------------------------------------------------------

 

Revolving Credit Loans and Swing Line Loans

   0.625 %   1.625 %

Term B Loans

   0.875 %   1.875 %

 

provided, that on and after the first Adjustment Date occurring after the
Initial Phase II Calculation Date, the Applicable Margin with respect to
Revolving Credit Loans and Swing Line Loans will be determined pursuant to the
Pricing Grid.

 

“Arrangers”: collectively, Deutsche Bank Securities Inc., in its capacity as a
lead arranger, Banc of America Securities LLC, in its capacity as a lead
arranger, Bear Stearns & Co. Inc., in its capacity as an arranger, SG Americas
Securities, LLC, in its capacity as an arranger, and J.P. Morgan Securities
Inc., in its capacity as an arranger.

 

“Aruze Corp.”: Aruze Corp., a Japanese public corporation.

 

“Aruze USA”: Aruze USA, Inc., a Nevada corporation.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by a Loan Party other than (a) the granting of any Lien permitted by
Section 7.3, (b) any Disposition permitted by Section 7.4, (c) any Disposition
permitted by subsections (a), (b), (c), (d), (f), (h), (i), (j), (k), (l), (m),
(n) or (o) of Section 7.5 or (d) Dispositions for aggregate consideration of
less than $250,000 with respect to any transaction or series of related
transactions and less than $5,000,000 in the aggregate during the term of the
Facility (such consideration to be valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at the fair market value in the case of other non-cash
proceeds).

 

“Assignee”: as defined in Section 10.6(c).

 

“Assignment and Acceptance”: as defined in Section 10.6(c).

 

“Assignor”: as defined in Section 10.6(c).

 

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Revolving Credit
Lender’s Revolving Credit Commitment then in effect over (b) such Revolving
Credit Lender’s Revolving Extensions of Credit then outstanding; provided, that
in calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s (other than the Swing Line Lender) Available Revolving
Credit Commitment pursuant to Section 2.9(a), the aggregate principal amount of
Swing Line Loans then outstanding shall be deemed to be zero.

 

“Bank Debt Service”: for any period, (a) all fees payable during such period to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and the
Lenders, (b) interest on Term Loans, Swing Line Loans, Revolving Credit Loans
and, without

 

5



--------------------------------------------------------------------------------

duplication, interest on any outstanding Reimbursement Obligations, in each case
payable during such period, (c) scheduled Term Loan principal payments (as
reduced to reflect actual payments and prepayments through the date of such
calculation) and payments with respect to the principal amount of any
outstanding Reimbursement Obligations, in each case payable during such period
and (d) net payments, if any, payable during such period pursuant to Specified
Hedge Agreements.

 

“Bank Proceeds Account”: as defined in the Disbursement Agreement.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Section 13(d)(3) of the Exchange Act), such
“person” will be deemed to have beneficial ownership of all securities that such
“person” has the right to acquire by conversion or exercise of other securities,
whether such right is currently exercisable or is exercisable only upon the
occurrence of a subsequent condition. The term “Beneficially Owned” has a
corresponding meaning.

 

“Benefited Lender”: as defined in Section 10.7.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation; (b) with respect to a partnership, the board of directors of
the general partner of the partnership; (c) with respect to a limited liability
company, the manager or sole member of such limited liability company; and
(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Indemnity Agreement”: the Indemnity Agreement, dated as of the Closing
Date, by the Borrower in favor of the Administrative Agent.

 

“Borrower Mortgage”: the Deed of Trust, Leasehold Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Fixture Filing, dated as of the Closing
Date, made by the Borrower to Nevada Title Company, a Nevada corporation, as
trustee, for the benefit of the Collateral Agent, as amended by that certain
First Amendment to Multiple Deeds of Trust, Leasehold Deed of Trust, Assignments
of Rents and Leases, Security Agreement and Fixture Filings, dated as of the
Amended and Restated Effective Date.

 

6



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lender(s) to make Loans hereunder.

 

“Business Day”: (a) for all purposes other than as covered by clauses (b) and
(c) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City, New York or Las Vegas, Nevada are authorized or required
by law to close, (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (a) above and which is also
a day for trading by and between banks in Dollar deposits in the New York
interbank eurodollar market and (c) with respect to all notices and
determinations in connection with Letters of Credit and payments of principal
and interest on Reimbursement Obligations, a day other than a Saturday, Sunday
or other day on which commercial banks in New York City, New York are authorized
or required by law to close.

 

“Capital Corp.”: Wynn Las Vegas Capital Corp., a Nevada corporation.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including, without limitation, real property) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries; provided, that the amount of Capital
Expenditures in respect of fixed or capital assets or additions to equipment in
any Fiscal Year shall not include (a) the Net Cash Proceeds received by any such
Person from Dispositions of Property pursuant to Section 7.5(a) and applied to
the acquisition of fixed or capital assets and (b) the Insurance Proceeds and/or
Eminent Domain Proceeds received by any such Person for any casualties to, or
Taking of, fixed or capital assets and applied during such Fiscal Year to the
repair or replacement of fixed or capital assets in accordance with
Section 2.24. Notwithstanding the foregoing, (i) to the extent funded with
proceeds of Indebtedness described in Section 7.2(l) or equity capital
contributions from Wynn Resorts (or another Affiliate to the extent acting as an
intermediary for purposes of contributing equity capital contributions from Wynn
Resorts to a Loan Party for application to Capital Expenditures), any
expenditures in furtherance of the construction of the Additional Entertainment
Facility and the Retail Facility that otherwise would have constituted Capital
Expenditures by virtue of the foregoing and (ii) any Project Costs shall in each
case be excluded from this definition for purposes of Section 7.7 only.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership or member’s interests in a limited liability company, any
and all classes of partnership interests in a partnership, any and all
equivalent ownership interests in a Person and any and all warrants, rights or
options to purchase any of the foregoing.

 

“Carryover Amount”: as defined in Section 7.7.

 

“Cash Equivalents”: (a) United States dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (as long as the full faith and
credit of the United States is pledged in support of those securities) having
maturities of not more than six months from the date of acquisition;
(c) certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or better;
(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; (e) commercial paper having one of the two highest ratings
obtainable from Moody’s or S&P and in each case maturing within six months after
the date of acquisition; (f) money market funds at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(e) of this definition; (g) to the extent not permitted in clauses (a) through
(f) of this definition, Permitted Securities; and (h) to the extent not included
in clauses (a) through (g) of this definition and for so long as any 2014 Notes
remain outstanding, funds managed or offered by the 2014 Notes Indenture Trustee
that invest exclusively in the securities and instruments described in clauses
(a) through (g) above.

 

“Change of Control”: the occurrence of any of the following: (a) the direct or
indirect sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Loan Parties, taken as a
whole, to any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), other than to Mr. Wynn or a Related Party of Mr. Wynn, (b) the adoption of
a plan relating to the liquidation or dissolution of the Borrower or any
successor thereto, (c) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that (i) any
“person” (as defined in clause (a) above), other than Mr. Wynn and any of his
Related Parties becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the outstanding Voting Stock of Wynn Resorts, measured by voting
power rather than number of equity interests, (ii) any “person” (as defined in
clause (a) above)(other than Kazuo Okada, Aruze USA and Aruze Corp., so long as
(A) the Stockholders Agreement, as in effect on the Closing Date, remains in
full force and effect, (B) a majority of the Board of Directors of

 

8



--------------------------------------------------------------------------------

Wynn Resorts is constituted of Persons named on any slate of directors chosen by
Mr. Wynn and Aruze USA pursuant to the Stockholders Agreement, as in effect on
the Closing Date and (C) Kazuo Okada and his Related Parties either
(1) “control” (as that term is used in Rule 405 under the Securities Act) Aruze
Corp. and Aruze USA or (2) otherwise remain the direct or indirect Beneficial
Owners of the Voting Stock of Wynn Resorts held by Aruze Corp.) becomes the
Beneficial Owner, directly or indirectly, of a greater percentage of the
outstanding Voting Stock of Wynn Resorts, measured by voting power rather than
number of equity interests, than is at that time Beneficially Owned by Mr. Wynn
and his Related Parties as a group, (iii) prior to December 31, 2007, Mr. Wynn
and his Related Parties as a group own less than 80% of the outstanding Voting
Stock of Wynn Resorts owned by such group as of the Closing Date, or (iv) prior
to December 31, 2007 Mr. Wynn and his Related Parties as a group own less than
10% of the outstanding Voting Stock of Wynn Resorts, measured by voting power
rather than number of equity interests, (d) the first day prior to December 31,
2007 on which Mr. Wynn does not act as either the Chairman of the Board of
Directors of Wynn Resorts or the Chief Executive Officer of Wynn Resorts, other
than (A) as a result of death or disability or (B) if the Board of Directors of
Wynn Resorts, exercising their fiduciary duties in good faith, removes or fails
to re-appoint Mr. Wynn as Chairman of the Board of Directors of Wynn Resorts or
Chief Executive Officer of Wynn Resorts, (e) the first day on which a majority
of the members of the Board of Directors of Wynn Resorts are not Continuing
Directors, (f) the first day on which Wynn Resorts ceases to own, directly or
indirectly, 100% of the outstanding Capital Stock of the Borrower or (g) Wynn
Resorts consolidates with, or merges with or into, any Person or sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person consolidates with, or merges with or
into, Wynn Resorts, in any such event pursuant to a transaction in which any of
the outstanding voting stock of Wynn Resorts is converted into or exchanged for
cash, securities or other property, other than any such transaction where the
voting stock of Wynn Resorts outstanding immediately prior to such transaction
is converted into or exchanged for voting stock (other than Disqualified Stock)
of the surviving or transferee Person constituting a majority of the outstanding
shares of such voting stock of such surviving or transferee Person (immediately
after giving effect to such issuance).

 

“Closing Date”: December 14, 2004.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all Property of the Loan Parties, Wynn Resorts Holdings or any
other Person, now owned or hereafter acquired, upon which a Lien is purported to
be created by any Security Document.

 

“Collateral Agency Agreement”: the Collateral Agency Agreement, dated as of the
Closing Date, among the Collateral Agent, the Nevada Collateral Agent and other
parties from time to time party thereto.

 

“Collateral Agent”: Deutsche Bank Trust Company Americas in its capacity as
Collateral Agent under and as defined in the Intercreditor Agreement, any
successor Collateral Agent and any assignee of the foregoing appointed pursuant
to the terms of the Intercreditor Agreement.

 

9



--------------------------------------------------------------------------------

“Commitment”: as to any Lender, the sum of the Term B Loan Commitment, the New
Term Loan Commitment and the Revolving Credit Commitment of such Lender.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower or any other Loan Party within the
meaning of Section 4001 of ERISA or is part of a group that includes such Person
and that is treated as a single employer under Section 414 of the Code.

 

“Company Disbursement Collateral Account Agreement”: as defined in the
Disbursement Agreement.

 

“Company’s Concentration Account”: as defined in the Disbursement Agreement.

 

“Company’s Funds Account”: as defined in the Disbursement Agreement.

 

“Completion Guarantor”: Wynn Completion Guarantor, LLC, a Nevada limited
liability company.

 

“Completion Guaranty”: that certain Completion Guaranty, dated as of the Closing
Date, by the Completion Guarantor in favor of the Administrative Agent and the
2014 Notes Indenture Trustee.

 

“Completion Guaranty Collateral Account Agreement”: as defined in the
Disbursement Agreement.

 

“Completion Guaranty Deposit Account”: as defined in the Disbursement Agreement.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A hereto.

 

“Confidential Information Memorandum”: the Confidential Executive Summary dated
July 2006 and furnished to the Lenders.

 

“Consents”: as defined in the Disbursement Agreement.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) which would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its

 

10



--------------------------------------------------------------------------------

Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans to the extent otherwise
included therein.

 

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent included in the calculation of such Consolidated Net Income for
such period, the sum of (a) income tax expense or the Tax Amount (whether or not
paid during such period), (b) Consolidated Interest Expense of such Person and
its Subsidiaries, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges (including
prepayment penalties and premiums) associated with Indebtedness (including, in
the case of the Borrower and its subsidiaries, the Loans, Letters of Credit and
Hedge Agreements), (c) depreciation and amortization expense, (d) amortization
of intangibles (including, but not limited to, goodwill), (e) any extraordinary
expenses or losses (and, whether or not otherwise includable as separate items
in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business and pre-opening
expenses related to the initial opening of the Phase II Project and (f) other
non-cash items reducing such Consolidated Net Income (excluding any such
non-cash item (other than accruals or reserves for Management Fees) to the
extent that it represents an accrual or reserve for potential cash items in any
future period or amortization of a prepaid cash item that was paid in a prior
period) and minus, (A) to the extent included in the calculation of such
Consolidated Net Income for such period, the sum of (i) interest income other
than, in the case of any Loan Party, interest income received in cash or cash
equivalents during such period from the Macau Loan (except to the extent
deducted in determining Consolidated Interest Expense), (ii) any extraordinary
income or gains (and, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business) and (iii) other
non-cash items increasing such Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), and (B) any
cash payment of Management Fees to the extent such payments were not included in
the calculation of Consolidated Net Income for such period, all as determined on
a consolidated basis. Any cash equity contributions made by Mr. Wynn, Wynn
Resorts or any of their Affiliates (other than the Borrower or any other Loan
Party) to the Borrower during any fiscal quarter and during a period of fifteen
days following such fiscal quarter and not otherwise applied or allocated for
application toward Project Costs for either the Phase I Project or the Phase II
Project, in an aggregate amount not to exceed $20,000,000 per fiscal quarter,
may at the written election of the Borrower to the Administrative Agent (such
election to be made during the fiscal quarter in which such cash equity
contributions were made or during the fifteen day period following such fiscal
quarter) be included in Consolidated EBITDA for such quarter for purposes of any
calculations made pursuant to Section 7.1 only; provided that the Borrower may
not include such cash equity contributions in Consolidated EBITDA (i) if any
Default or Event of Default has occurred and is continuing at the time such cash
contribution is made (other than in respect of Section 7.1 for the most recent
fiscal quarter of the Borrower absent application of this provision) or (ii) in
any event, after the Borrower has elected to include any such cash equity
contributions in Consolidated EBITDA in accordance with this sentence for three

 

11



--------------------------------------------------------------------------------

consecutive fiscal quarters unless, following any such three consecutive fiscal
quarters, the Borrower has thereafter been in compliance with Section 7.1
(without giving affect to any previous cash contributions included in
Consolidated EBITDA in accordance with this sentence) on at least one Quarterly
Date.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.

 

“Consolidated Interest Expense”: of any Person for any period, total interest
expense (including that attributable to Capital Lease Obligations in accordance
with GAAP) of such Person and its Subsidiaries for such period and any interest
capitalized during such period, with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed by such Persons with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Persons under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Leverage Ratio”: for any period, the ratio of (a) Consolidated
Total Debt on the last day of such period to (b) Consolidated EBITDA of the
Borrower for such period.

 

“Consolidated Member”: a corporation, other than the common parent, that is a
member of an affiliated group (as defined in Section 1504 of the Code) of which
Wynn Resorts or any of the Loan Parties is the common parent.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP and before any reduction in
respect of preferred equity dividends, but giving effect to, without
duplication, any amounts paid or distributed by such Person or its Subsidiaries
as a Tax Amount or Allocable Overhead if and to the same extent that such
amounts would have been included in the calculation of net income if incurred by
such Person or its Subsidiaries directly; provided, that in calculating
Consolidated Net Income of a Person (for purposes of this definition only, the
“Parent”) and its consolidated Subsidiaries for any period, there shall be
excluded in each case to the extent included in such Consolidated Net Income
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Parent or is merged into or consolidated with the Parent or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of the Parent) in which the Parent or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Parent to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Financing Agreement) or Requirement of Law
applicable to such Subsidiary, (d) to the extent not reflected as a charge in
the statement of such Consolidated Net Income, any Management Fees paid during
such period and (e) the cumulative effect of a change in accounting principles.

 

12



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date, an aggregate amount equal to (a) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date less (b) an amount equal to A plus B less C (in each
case as defined below), in each case determined on a consolidated basis in
accordance with GAAP.

 

For purposes of the definition of Consolidated Total Debt at any date:

 

  A = the aggregate amount of cash and Cash Equivalents of the Borrower and the
other Loan Parties on such date on deposit in an Account with respect to which
the Secured Parties have a perfected first priority Lien securing the
Obligations pursuant to a Control Agreement (for purposes of clarification, not
to include any amounts on deposit in either of the Completion Guaranty Deposit
Account or the Project Liquidity Reserve Account);

 

  B = the aggregate amount of cash and Cash Equivalents of the Borrower and the
other Loan Parties on such date on deposit in the 2014 Notes Proceeds Account;
and

 

  C = to the extent included in A above, cage cash related to casino operations
in an amount up to $16,000,000 (or from and after the Phase II Opening Date,
$20,000,000).

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Construction Agreement”: as defined in the Disbursement Agreement.

 

“Construction Consultant”: Inspection & Valuation International, Inc. or such
other construction consultant of recognized national standing appointed by the
Administrative Agent with, unless at the time of such appointment there exists
an Event of Default, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed).

 

“Continuing Directors”: as of any date of determination, with respect to any
Person, any member of the Board of Directors of such Person who (a) was a member
of such board of directors on the Closing Date or (b) was nominated for election
or elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such board at the time of such
nomination or election.

 

13



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Control Agreements”: collectively, (a) the Completion Guaranty Collateral
Account Agreement, (b) the Company Disbursement Collateral Account Agreement,
(c) the Local Company Collateral Account Agreement(s) and (d) each control
agreement executed and delivered by any Loan Party from time to time pursuant to
the Security Agreement, substantially in the form of Exhibit C, Exhibit D or
Exhibit E, as the case may be, thereto.

 

“Dealership Lease Agreement”: that certain Lease Agreement, dated as of
January 13, 2005, between the Borrower, as lessor, and PW Automotive, LLC, an
Affiliate of the Borrower, as lessee.

 

“Default”: the occurrence of any of the events specified in Section 8, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

 

“Defaulting Lender”: at any time, (a) any Lender with respect to which a Lender
Default is in effect, (b) any Lender that is the subject (as a debtor) of any
action or proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, (c) any Lender
that shall make a general assignment for the benefit of its creditors or (d) any
Lender that shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due.

 

“Derivatives Counterparty”: as defined in Section 7.6.

 

“Disbursement Account”: as defined in the Disbursement Agreement.

 

“Disbursement Agent”: Deutsche Bank Trust Company Americas, in its capacity as
Disbursement Agent under the Disbursement Agreement, and any successor
Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.

 

“Disbursement Agreement”: the Master Disbursement Agreement dated as of the
Closing Date, among the Borrower, the Administrative Agent, the 2014 Notes
Indenture Trustee and the Disbursement Agent.

 

“Disbursement Agreement Event of Default”: an “Event of Default” as defined in
the Disbursement Agreement.

 

“Disposition”: with respect to any Property, any sale, lease, assignment,
conveyance, transfer or other disposition thereof and, in the case of
Dispositions of the

 

14



--------------------------------------------------------------------------------

Golf Course Land and the Home Site Land permitted under Sections 7.5(k) and
7.5(l), respectively, the transfer of the Golf Course Land and the Home Site
Land to Wynn Resorts (or any other parent entity of the Loan Parties) pursuant
to a dividend or other Restricted Payment; and the terms “Dispose” and “Disposed
of” shall have correlative meanings. Notwithstanding the foregoing, the transfer
by a Loan Party of water rights from one permit to another permit held by such
Loan Party or held by another Loan Party shall in no event be considered a
“Disposition” for the purposes of the Loan Documents.

 

“Disqualified Stock”: any Capital Stock of any Loan Party that any Loan Party is
or, upon the passage of time or the occurrence of any event, may become
obligated to redeem, purchase, retire, defease or otherwise make any payment in
respect of (whether by its terms or by the terms of any security into which it
is convertible, or for which it is exchangeable, in each case at the option of
the holder of the Capital Stock), whether pursuant to a sinking fund obligation
or otherwise, on or prior to the date that is 91 days after the Scheduled Term B
Loan Termination Date. Notwithstanding the preceding sentence, any Capital Stock
will not constitute Disqualified Stock solely because it is required to be
redeemed under applicable Nevada Gaming Laws.

 

“Documentation Agents”: collectively, Bear Stearns Corporate Lending Inc., in
its capacity as a joint documentation agent, JPMorgan Chase Bank, N.A., in its
capacity as a joint documentation agent, and Societe Generale, in its capacity
as a joint documentation agent.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

 

“ECF Percentage”: with respect to any Fiscal Year, a percentage determined by
the Consolidated Leverage Ratio for the four consecutive fiscal quarter period
ending on the last day of such Fiscal Year as set forth below:

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

 

ECF Percentage

--------------------------------------------------------------------------------

x > 3.5:1

  50%

x £ 3.5:1

  0%

 

“Eligible Assignee”: (a) (i) a commercial bank organized under the laws of the
United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided, that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and
(iv) any other entity which is an “accredited investor” (as defined in

 

15



--------------------------------------------------------------------------------

Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including insurance companies, mutual funds and lease
financing companies; and (b) for purposes of Sections 10.13(a), 2.25 and 2.26,
any Lender or Affiliate or Affiliated Fund of any Lender (provided, that if any
funding obligations are assigned to an Affiliate of a Lender or Affiliated Fund,
such Affiliate or Affiliated Fund, as applicable, shall have demonstrable
resources to comply with such obligations); provided, that neither an Affiliate
of the Borrower nor any Person which has been denied an approval or a license,
or otherwise found unsuitable, under the Nevada Gaming Laws applicable to the
Lenders shall be an Eligible Assignee; and provided, further that so long as no
Event of Default shall have occurred and be continuing, no (i) Person that owns
or operates a casino located in the State of Nevada (or is an Affiliate of such
a Person) (provided, that a passive investment constituting less than 20% of the
common stock of any such casino shall not constitute ownership thereof for the
purposes of this definition) or (ii) Person that owns or operates a convention,
trade show or exhibition facility in Las Vegas, Nevada or Clark County, Nevada
(or an Affiliate of such a Person) (provided, that a passive investment
constituting less than 20% of the common stock of any such convention or trade
show facility shall not constitute ownership for the purpose of this
definition), shall be an Eligible Assignee.

 

“Eminent Domain Proceeds”: all cash and cash equivalents received in respect of
any Event of Eminent Domain relating to the Project net of (a) all direct costs
of recovery of such Eminent Domain Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses), (b) amounts required to be
applied to the repayment of Indebtedness secured by a Lien (including any
penalty, premium or make-whole amounts related thereto) expressly permitted
hereunder on any asset which is the subject of the Event of Eminent Domain to
which such Eminent Domain Proceeds relate (other than any Lien pursuant to a
Security Document or any other First Lien Security Document or any Second Lien
Security Document) and (c) all taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any tax credits or deductions and
any tax sharing arrangements, in each case reducing the amount of taxes so paid
or estimated to be payable).

 

“Environmental Claim”: any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any governmental authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law, (b) in connection with any Hazardous Substances or any
actual or alleged Hazardous Materials Activity, or (c) in connection with any
actual or alleged damage, injury, threat or harm to health, natural resources or
the environment.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other Governmental Authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health, as has been, is now, or may at any time hereafter
be, in effect, including, without limitation,

 

 

16



--------------------------------------------------------------------------------

(a) the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);

 

(b) the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.)
(“Clean Water Act” or “CWA”);

 

(c) the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.)
(“RCRA”);

 

(d) the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.) (“AEA”);

 

(e) the Clean Air Act (42 U.S.C. Section 7401 et seq.);

 

(f) the Emergency Planning and Community Right-to-Know Act (42 U.S.C.
Section 11001 et seq.);

 

(g) the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.) (“FIFRA”);

 

(h) the Oil Pollution Act of 1990 (P.L. 101-380, 32 U.S.C. 2702 et seq.);

 

(i) the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.) (“SDWA”);

 

(j) the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
Sections 1201 et seq.);

 

(k) the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.) (“TSCA”);

 

(l) the Hazardous Materials Transportation Authorization Act (49 U.S.C.
Section 5101 et seq.);

 

(m) the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.) (“UMTRCA”);

 

(n) the Occupational Safety and Health Act (29 U.S.C. Section 651 et seq.)
(“OSHA”) as it relates solely to exposure to Hazardous Substances;

 

(o) the Nevada Hazardous Materials law (NRS Chapter 459);

 

(p) the Nevada Collection and Disposal of Solid Waste/Sewage law (NRS
Section 444.440 et seq.);

 

17



--------------------------------------------------------------------------------

(q) the Nevada Water Controls/Pollution law (NRS Chapter 445A);

 

(r) the Nevada Air Pollution law (NRS Chapter 445B);

 

(s) the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to 590.920,
inclusive);

 

(t) the Nevada Control of Asbestos law (NRS 618.750 to 618.850);

 

(u) the Nevada Appropriation of Public Waters law (NRS 533.324 to 533.435,
inclusive);

 

(v) the Nevada Artificial Water Body Development Permit law (NRS 502.390);

 

(w) the Nevada Environmental Requirements Law (NRS 445C.010 to NRS 445C.120,
inclusive);

 

(x) the Nevada Occupational Safety and Health Act (NRS 618.005 et seq,
inclusive)(as it relates solely to exposure to Hazardous Substances);

 

(y) the Laws Regarding the Authority of Nevada State Fire Marshall Division (NRS
477.010 to 477.250, inclusive);

 

(z) the Uniform Fire Code, as now or hereafter adopted in the State of Nevada;

 

(aa) the Nevada Protection of Endangered Species, Endangered Wildlife Permit
(NRS 503.585) and Endangered Flora Permit law (NRS 527.270); and

 

(bb) all other Federal, state and local Requirements of Law which govern
Hazardous Substances, and the regulations adopted and publications promulgated
pursuant to all such foregoing laws.

 

“Environmental Matter”: any:

 

(a) release, emission, entry or introduction into the air including, without
limitation, the air within buildings and other natural or man-made structures
above ground;

 

(b) discharge, release or entry into water including, without limitation, into
any river, watercourse, lake, or pond (whether natural or artificial or above
ground or which joins or flows into any such water

 

18



--------------------------------------------------------------------------------

outlet above ground) or reservoir, or the surface of the riverbed or of other
land supporting such waters, ground waters, sewer or the sea;

 

(c) deposit, disposal, keeping, treatment, importation, exportation, production,
transportation, handling, processing, carrying, manufacture, collection, sorting
or presence of any Hazardous Substance;

 

(d) nuisance, noise, defective premises, health and safety at work, industrial
illness, industrial injury due to environmental factors, environmental health
problems (including, without limitation, asbestosis or any other illness or
injury caused by exposure to asbestos) or genetically modified organisms;

 

(e) conservation, preservation or protection of the natural or man made
environment or any living organisms supported by the natural or man made
environment; or

 

(f) other matter howsoever directly affecting the environment or any aspect of
it.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto or otherwise required by applicable
law) applicable to any member bank of the Federal Reserve System in respect of
eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to (a) the rate per annum
determined by the Administrative Agent at approximately 11:00 A.M. (London time)
on the date that is two Business Days prior to the commencement of such Interest
Period by reference to the rate for eurodollar deposits which appears on the
page of the Telerate screen that displays an average British Bankers Association
Interest Settlement Rate (such page currently being page number 3740 or page
3750 of the Telerate screen) for a period equal to such Interest Period
(provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this clause (a), the rate determined
pursuant to this clause (a)

 

19



--------------------------------------------------------------------------------

shall be the offered quotation to first-class banks in the New York interbank
Eurodollar market by the Administrative Agent for Dollar deposits of amounts in
immediately available funds comparable to the outstanding principal amount of
such Eurodollar Loan of the Administrative Agent (in its capacity as a Lender)
with maturities comparable to the Interest Period applicable to such Eurodollar
Loan as of 10:00 A.M. (New York time) on the date that is two Business Days
prior to the commencement of such Interest Period), divided by (b) a percentage
equal to 100% minus the Eurocurrency Reserve Requirements.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans for which the
then current Interest Periods begin on the same date and end on the same later
date (whether or not such Loans shall originally have been made on the same
day).

 

“Event of Default”: the occurrence of any of the events specified in Section 8,
provided that all requirements for the giving of notice and the lapse of time
have been satisfied.

 

“Event of Eminent Domain”: with respect to any Property, (a) any compulsory
transfer or taking by condemnation, seizure, eminent domain or exercise of a
similar power, or transfer under threat of such compulsory transfer or taking or
confiscation of such Property or the requisition of the use of such Property, by
any agency, department, authority, commission, board, instrumentality or
political subdivision of any state, the United States or another Governmental
Authority having jurisdiction or (b) any settlement in lieu of clause (a) above.

 

“Event of Loss”: as defined in the Disbursement Agreement.

 

“Excess Cash Flow”: for any Fiscal Year, the excess, if any, of (a) the sum,
without duplication, of (i) Consolidated Net Income of the Loan Parties for such
Fiscal Year, (ii) an amount equal to the amount of all non-cash charges
(including depreciation and amortization charges) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital of the
Loan Parties for such Fiscal Year, (iv) an amount equal to the aggregate net
non-cash loss on the Disposition of Property by the Loan Parties during such
Fiscal Year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income and (v) the
net increase during such Fiscal Year (if any) in deferred tax accounts of the
Loan Parties over (b) the sum, without duplication, of (i) an amount equal to
the amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Loan Parties in cash
during such Fiscal Year on account of Capital Expenditures excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount or capital equity contributions received directly or indirectly
from Wynn Resorts, (iii) with respect to the first Fiscal Year for which Excess
Cash Flow is determined in accordance with Section 2.12(d), the aggregate amount
of Project Costs anticipated to be paid by the Loan Parties in the following
Fiscal Year excluding the principal amount of Indebtedness incurred or
anticipated to be incurred in connection with such expenditures and any such
expenditures financed or anticipated to

 

20



--------------------------------------------------------------------------------

be financed with capital equity contributions received or anticipated to be
received directly or indirectly from Wynn Resorts; provided that any Project
Costs subtracted in the calculation of Excess Cash Flow pursuant to this clause
(iii) shall not be deemed “Capital Expenditures” for purposes of the definition
of Excess Cash Flow in the Fiscal Year actually paid, (iv) the aggregate amount
of all prepayments of Revolving Credit Loans and Swing Line Loans during such
Fiscal Year to the extent accompanying permanent optional reductions of the
Revolving Credit Commitments and all optional prepayments of the Term Loans and
other Funded Debt (in the event consisting of revolving credit facilities, to
the extent accompanied by permanent optional reductions of the related revolving
commitments in the amount of any such prepayments) during such Fiscal Year,
(v) the aggregate amount of all regularly scheduled principal payments of Funded
Debt (including, without limitation, the Term Loans) of the Loan Parties made
during such Fiscal Year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder such that after giving effect to such commitment reduction the
applicable Loan Party, as the case may be, would not be able to reborrow all or
any of the amount so prepaid), (vi) increases in Consolidated Working Capital of
the Loan Parties for such Fiscal Year, (vii) an amount equal to the aggregate
net non-cash gain on the Disposition of Property by the Loan Parties during such
Fiscal Year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income, (viii) the
net decrease during such Fiscal Year (if any) in deferred tax accounts of the
Loan Parties and (ix) the aggregate amount of (A) any mandatory prepayments of
Funded Debt during such Fiscal Year (including the Term Loans or the Revolving
Credit Loans pursuant to Section 2.12(b) but, in any case, other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder such that after giving effect to
such commitment reduction the applicable Loan Party, as the case may be, would
not be able to reborrow all or any of the amount so prepaid) with Net Cash
Proceeds of Asset Sales and (B) any Reinvestment Deferred Amounts paid on the
account of Capital Expenditures during such Fiscal Year, in each case to the
extent such Net Cash Proceeds or Reinvestment Deferred Amounts are included in
arriving at such Consolidated Net Income.

 

“Excess Cash Flow Application Date”: as defined in Section 2.12(d).

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets”: as defined in the Security Agreement.

 

“Excluded Taxes”: taxes imposed on, or measured by, the net profits, net income
or gross receipts (including franchise taxes imposed in lieu of any such taxes)
of any Arranger, any Agent, any Manager or any Lender as a result of a present
or former connection between such Arranger, such Agent, such Manager or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Arranger’s, such Agent’s, such
Manager’s or such Lender’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).

 

21



--------------------------------------------------------------------------------

“Existing Stockholders”: collectively, Mr. Wynn, Aruze USA, Inc., a Nevada
corporation, Baron Asset Fund, a Massachusetts business trust, and the Kenneth
R. Wynn Family Trust and, in each case, any Affiliates thereof.

 

“Facility”: collectively, each of (a) the Term B Loan Facility, (b) each New
Term Loan Facility related to a Series of New Term Loans and (c) the Revolving
Credit Facility.

 

“Facility Fee Letter”: the Credit Facilities Fee Letter, dated July 7, 2006,
among the Borrower, Deutsche Bank Securities Inc. and Banc of America Securities
LLC.

 

“Facility Proportionate Share”: as of any date the proportion that (a) the Total
Extensions of Credit on such date bears to (b) the aggregate principal amount of
all First Lien Secured Obligations on such date; provided that, except in the
case where the Facility Proportionate Share of any Insurance Proceeds and/or
Eminent Domain Proceeds exceeds $100,000,000, in the event the Facility
Proportionate Share of any amount is in excess of the Total Term Loan Extensions
of Credit at such time, the Facility Proportionate Share of such amount shall
equal the Total Term Loan Extensions of Credit at such time.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Final Completion Date”: as defined in the Disbursement Agreement.

 

“Financing Agreements”: collectively, this Agreement and the other Loan
Documents, any other agreements relating to the First Lien Secured Obligations
and any agreements relating to the Second Lien Secured Obligations and
including, in each case, any agreements with respect to Permitted Refinancing
Indebtedness.

 

“First Lien Secured Obligations”: as defined in the Intercreditor Agreement.

 

“First Lien Security Document”: as defined in the Intercreditor Agreement.

 

“Fiscal Year”: the fiscal year of the Borrower and the other Loan Parties ending
on December 31 of each calendar year.

 

“Former Lender”: as defined in Section 10.13(a).

 

“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section.

 

22



--------------------------------------------------------------------------------

“Funding Account”: any Account with respect to which the Secured Parties have a
perfected first priority Lien (subject only to Permitted Liens) securing the
Obligations pursuant to a Control Agreement; provided, that in the case of the
use of this definition in Section 2.24, such Funding Account shall be a
segregated account established to hold and disburse the relevant Insurance
Proceeds and/or Eminent Domain Proceeds only.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Lenders.

 

“GAAP”: subject to the limitations on the application thereof set forth in
Section 10.17, generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principals Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession.

 

“Gaming Facility”: any building or other structure used or expected to be used
to enclose space in which a gaming operation is conducted and (a) is wholly
owned by a Loan Party or (b) any portion or aspect of which is managed or used,
or expected to be managed or used, by a Loan Party.

 

“Gaming Reserves”: any mandatory gaming security reserves or other reserves
required under applicable Nevada Gaming Laws or by directive of the Nevada
Gaming Authorities.

 

“Golf Course”: as defined in the Disbursement Agreement.

 

“Golf Course Collateral”: collectively, (a) the Golf Course Land, (b) any other
Property owned by Wynn Golf included as Collateral and (c) all Capital Stock of
Wynn Golf pledged as Collateral.

 

“Golf Course Land”: as defined in the Disbursement Agreement. The Golf Course
Land includes (a) the Wynn Home Site Land until such time (if ever) as the Wynn
Home Site Land has been Disposed of in accordance with Section 7.5(j) and
(b) the Home Site Land until such time (if ever) as the Home Site Land has been
Disposed of in accordance with Section 7.5(l).

 

“Golf Course Lease”: that certain Golf Course Lease, dated as of the Closing
Date, by and between Wynn Golf, on the one hand, as lessor, and the Borrower, on
the other hand, as lessee.

 

“Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, articles of
organization or certificate of formation, limited liability company agreement,
operating agreement, partnership agreement or other formation or constituent
documents of such Person.

 

23



--------------------------------------------------------------------------------

“Governmental Authority”: any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including the Nevada Gaming
Authorities, any zoning authority, the FDIC, the Comptroller of the Currency or
the Federal Reserve Board, any central bank or any comparable authority), any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any arbitrator with authority to
bind a party at law.

 

“Guarantee”: the Guarantee dated as of the Closing Date, executed by each Loan
Party (other than the Borrower) in favor of the Administrative Agent.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), , any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: the collective reference to each of the Loan Parties, other than
the Borrower.

 

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Substances, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or

 

24



--------------------------------------------------------------------------------

handling of any Hazardous Substances, and any corrective action or response
action with respect to any of the foregoing.

 

“Hazardous Substances”: (statutory acronyms and abbreviations having the meaning
given them in the definition of “Environmental Laws”) substances defined as
“hazardous substances,” “pollutants” or “contaminants” in Section 101 of the
CERCLA; those substances defined as “hazardous waste” by the RCRA; those
substances designated as a “hazardous substance” pursuant to Section 311 of the
CWA; those substances regulated as a hazardous chemical substance or mixture or
as an imminently hazardous chemical substance or mixture pursuant to Sections 6
or 7 of the TSCA; those substances defined as “contaminants” by Section 1401 of
the SDWA, if present in excess of permissible levels; those substances regulated
by the Oil Pollution Act; those substances defined as a pesticide pursuant to
Section 2(u) of the FIFRA; those substances defined as a source, special nuclear
or by-product material by Section 11 of the AEA; those substances defined as
“residual radioactive material” by Section 101 of the UMTRCA; those substances
defined as “toxic materials” or “harmful physical agents” pursuant to Section 6
of the OSHA); those substances defined as hazardous wastes in 40 C.F.R. Part
261.3; those substances defined as hazardous waste constituents in 40 C.F.R.
Part 260.10, specifically including Appendix VII and VIII of Subpart D of 40
C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in any other
Environmental Laws, and in the regulations adopted and publications promulgated
pursuant to said laws, whether or not such regulations or publications are
specifically referenced herein.

 

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by a Loan Party providing for protection
against fluctuations in interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Home Site Land”: a tract or tracts of land not greater than 20 acres located on
the Golf Course Land where residential and other non-gaming related developments
may, after Disposition of the Home Site Land in accordance with Section 7.5(l),
be built.

 

“In Balance”: as defined in the Disbursement Agreement.

 

“Increased Amount Date”: as defined in Section 2.26(a).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business (which shall
include trade or other payables incurred in connection with the construction of
Phase II that are payable within 120 days of incurrence)), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person

 

25



--------------------------------------------------------------------------------

(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations or Synthetic Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit, performance bonds or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person where such obligation is required within 180 days of the Scheduled
Term B Loan Termination Date, valued in the case of preferred Capital Stock at
liquidation value, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Hedge Agreements.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Indemnity Agreements”: collectively, the Borrower Indemnity Agreement, the Wynn
Golf Indemnity Agreement, the Wynn Sunrise Indemnity Agreement and each of the
other Indemnity Agreements executed by a Loan Party with respect to its
Mortgaged Properties in favor of the Administrative Agent substantially in the
form of Exhibit F hereto.

 

“Initial Lending Institution Provisions”: Section 2.24 and the definition of
“Subordinated Debt”.

 

“Initial Lending Institutions”: collectively, Deutsche Bank Trust Company
Americas, Bank of America, N.A., Bear Stearns Corporate Lending, Inc., Societe
Generale and JPMorgan Chase Bank, N.A.

 

“Initial Phase II Calculation Date”: the last day of the first full fiscal
quarter of the Borrower beginning after the Phase II Opening Date.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Insurance Advisor”: Moore-McNeil, LLC, or its successor, appointed by the
Administrative Agent with, unless at the time of such appointment there exists
an Event of Default, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed).

 

26



--------------------------------------------------------------------------------

“Insurance Proceeds”: all cash and cash equivalents paid under any casualty
insurance policy maintained by a Loan Party other than, at such times as any
Loan Party has incurred Indebtedness pursuant to Section 7.2(c), any such
amounts received in respect of the Aircraft, net of (a) all direct costs of
recovery of such Insurance Proceeds (including legal, accounting, appraisal and
insurance adjuster fees and expenses), (b) all amounts required to be applied to
the repayment of Indebtedness secured by a Lien (including any penalty, premium
or make-whole amounts related thereto) expressly permitted hereunder on any
asset which is the subject of the event to which such Insurance Proceeds relate
(other than any Lien pursuant to a Security Document or any other First Lien
Security Document or any Second Lien Security Document) and (c) all taxes paid
or reasonably estimated to be payable as a result thereof (after taking into
account any tax credits or deductions and any tax sharing arrangements, in each
case reducing the amount of taxes so paid or estimated to be payable).

 

“Insurance Requirements”: all material terms of any insurance policy required
pursuant to this Agreement or any Security Document and all material regulations
and then current standards applicable to or affecting any Mortgaged Property or
any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
any Mortgaged Property, or any other body exercising similar functions.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including, without
limitation, copyrights, patents, trademarks, service-marks, technology, know-how
and processes, recipes, formulas, trade secrets, or licenses (under which the
applicable Person is licensor or licensee) relating to any of the foregoing and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Collateral”: all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by the Intellectual Property Security Agreements or the Security
Agreement.

 

“Intellectual Property Security Agreement”: any Intellectual Property Security
Agreement executed and delivered by a Loan Party from time to time,
substantially in the form of Exhibit B to the Security Agreement.

 

“Intercreditor Agreement”: the Intercreditor Agreement dated as of the Closing
Date, among the Administrative Agent, the 2014 Notes Indenture Trustee and the
Collateral Agent.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day which is three months, or an

 

27



--------------------------------------------------------------------------------

integral multiple thereof, after the first day of such Interest Period and the
last day of such Interest Period and (d) as to any Loan (other than any
Revolving Credit Loan that is a Base Rate Loan (unless all Revolving Credit
Loans are being repaid in full in immediately available funds and the Revolving
Credit Commitments terminated) and any Swing Line Loan), the date of any
repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Advance Request, Notice of Borrowing
or notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the Scheduled
Revolving Credit Termination Date, the Scheduled New Term Loan Termination Date
or the Scheduled Term B Loan Termination Date, as the case may be, shall end on
the Revolving Credit Termination Date, the New Term Loan Termination Date or the
Term B Loan Termination Date, as applicable; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”: as defined in Section 7.8.

 

“Issuing Lender”: Deutsche Bank Trust Company Americas and any other Revolving
Credit Lender which at the request of the Borrower and with the consent of the
Administrative Agent agrees to issue Letters of Credit. As of the Amended and
Restated Effective Date, the sole Issuing Lender is Deutsche Bank Trust Company
Americas.

 

“Joinder Agreement”: an agreement substantially in the form of Exhibit C hereto
or such other form as shall be approved by the Administrative Agent.

 

“Kevyn”: Kevyn, LLC, a Nevada limited liability company.

 

28



--------------------------------------------------------------------------------

“Koval Land”: the approximately 18 acres of land located across from the Project
on Koval Lane and Sands Avenue and owned as of the Amended and Restated
Effective Date by Wynn Sunrise.

 

“L/C Commitment”: $25,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Credit Lenders
other than the Issuing Lender.

 

“Las Vegas Jet”: Las Vegas Jet, LLC, a Nevada limited liability company.

 

“Lender Default”: the failure or refusal (which has not been retracted in
writing) of a Lender to make available (a) its portion of any Loan required to
be made by such Lender hereunder (including, without limitation, under
Section 2.7(b)), (b) its portion of any unreimbursed payment required to be made
by such Lender under Section 3.4, (c) its portion of any participating interest
required to be purchased by such Lender pursuant to Section 2.7(c) or (d) any
amount required to be paid and/or reimbursed by such Lender to any Agent or any
other Lender hereunder or under any other Loan Document (whether pursuant to
Section 2.18(e) or otherwise), in each case at or prior to such time that the
same is required to be so made, reimbursed or purchased by such Lender.

 

“Lenders”: the Swing Line Lender, each Revolving Credit Lender, each Term B Loan
Lender, each New Term Loan Lender and the Issuing Lender.

 

“Letter of Credit Commitment Period”: the period from and including the Closing
Date to the date that is 30 days prior to the Scheduled Revolving Credit
Termination Date.

 

“Letter of Credit Request”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit O hereto.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“License Revocation”: the revocation, failure to renew or suspension of, or the
appointment of a receiver or similar official with respect to, any casino,
gambling or gaming license, including, without limitation, any Nevada Gaming
Approvals, covering any portion of the Project.

 

“Lien”: with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property,
whether or not filed,

 

29



--------------------------------------------------------------------------------

recorded or otherwise perfected under applicable law (including any conditional
sale or other title retention agreement, any lease in the nature thereof and any
option or other agreement to sell or give a security interest in such Property
but excluding any license or similar agreement (such as an option to obtain a
license) of Intellectual Property).

 

“Liquidated Damages”: any proceeds or liquidated damages paid pursuant to any
obligation, default or breach under the Project Documents (net of costs, fees
and expenses incurred by a Loan Party pursuant to arm’s length transactions in
connection with adjustment or settlement thereof and taxes paid with respect
thereto). For purposes of this definition, so-called “liquidated damages”
insurance policies shall be deemed to be Project Documents.

 

“Loan”: any Revolving Credit Loan, Term B Loan, New Term Loan or Swing Line Loan
made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Disbursement
Agreement, the Intercreditor Agreement, the Management Fee Subordination
Agreement, the Completion Guaranty, the Indemnity Agreements, the Notes, the
Administrative Agent Fee Letter, the Facility Fee Letter and any other loan
agreements entered into from time to time by any Loan Party with the
Administrative Agent in its capacity as such.

 

“Loan Parties”: the Borrower, Capital Corp., Show Performers, Wynn Golf, Wynn
Sunrise, World Travel, Las Vegas Jet, Kevyn and each other Subsidiary of the
Borrower (including any such Subsidiary that becomes a party to a Loan Document
pursuant to Section 6.10(b)) other than the Completion Guarantor or any trust
that owns the Aircraft.

 

“Local Company Collateral Account Agreement(s)”: as defined in the Disbursement
Agreement.

 

“Loss Proceeds”: as defined in the Disbursement Agreement.

 

“Macau Loan”: the intercompany loan in the principal amount of $80 million
directly or indirectly provided by Wynn Las Vegas to Wynn Macau in August 2005.

 

“Major Project Participant”: each Person who is a party to a Material Contract
(other than a Loan Party).

 

“Majority Initial Lending Institutions”: at any time, the Initial Lending
Institutions holding more than 50% of the sum of (i) the Total Initial Lending
Institution Term B Loan Commitments then in effect or, if the Term B Loan
Commitments have been terminated, the Total Initial Lending Institution Term B
Loan Extensions of Credit then outstanding and (ii) the Total Initial Lending
Institution Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Initial Lending Institution
Revolving Extensions of Credit then outstanding; provided, that, for purposes of
determining the Revolving Credit Commitments, Term B Loan Commitments, Revolving
Extensions of Credit or Term B Loan Extensions of Credit, as applicable, held by
an Initial Lending Institution at any

 

30



--------------------------------------------------------------------------------

time pursuant to this definition only, each Initial Lending Institution shall be
deemed to hold such Revolving Credit Commitments, Term B Loan Commitments,
Revolving Extensions of Credit or Term B Loan Extensions of Credit, as
applicable, held by its Affiliates in addition to that held by it directly.

 

“Majority of the Arrangers”: at any time, the majority of the Arrangers, as
determined by the number of Arrangers and not by Commitments or other extensions
of credit under this Agreement or the other Loan Documents.

 

“Management Agreement”: the Management Agreement, dated as of the Closing Date,
between the Loan Parties, on the one hand, and Wynn Resorts, on the other hand.

 

“Management Fee Subordination Agreement”: the Management Fee Subordination
Agreement, dated as of the Closing Date, among the Loan Parties, Wynn Resorts,
the 2014 Notes Indenture Trustee and the Administrative Agent.

 

“Management Fees”: as defined in the Management Agreement.

 

“Managers”: collectively, Deutsche Bank Securities Inc., in its capacity as a
joint book running manager, Banc of America Securities LLC, in its capacity as a
joint book running manager, Bear, Stearns & Co. Inc., in its capacity as a joint
book running manager, SG Americas Securities, LLC, in its capacity as a joint
book running manager, and J.P. Morgan Securities Inc., in its capacity as a
joint book running manager.

 

“Managing Agents”: collectively, Bank of Scotland, HSH Nordbank AG, The Royal
Bank of Scotland PLC and Wachovia Bank, in each case in its capacity as a
managing agent.

 

“Material Adverse Effect”: one or a combination of conditions or changes
affecting, in a material adverse way (a) the business, assets, liabilities,
property, condition (financial or otherwise), results of operations, prospects,
value or management of the Borrower and the other Loan Parties taken as a whole,
(b) the Project, (c) the validity or enforceability of this Agreement or any of
the other Loan Documents, (d) the validity, enforceability or priority of the
Liens purported to be created by the Security Documents, or (e) the rights or
remedies of any Secured Party hereunder or under any of the other Loan
Documents.

 

“Material Construction Agreements”: as defined in the Disbursement Agreement.

 

“Material Contract”: (a) the Material Construction Agreements, the Golf Course
Lease, the Management Agreement and the Project Services Agreement and (b) any
other contract or arrangement to which any Loan Party is a party (other than the
Financing Documents or any other agreements relating to Indebtedness permitted
hereunder) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect (taking into
consideration any viable replacements or substitutions therefor at the time such
determination is made).

 

31



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc., a Delaware corporation, or any
successor thereof.

 

“Mortgaged Properties”: the real properties and leasehold estates listed on
Schedule 1.1 or otherwise as to which the Collateral Agent for the benefit of,
among others, the Secured Parties has been granted or shall be granted a Lien
pursuant to the Mortgages. For purposes of clarification, subject to
Section 6.7, the leasehold estate described under number 2 of Schedule 4.25(a)
is not a Mortgaged Property and the Lien of the Secured Parties created under
the Security Documents does not attach thereto.

 

“Mortgages”: the Borrower Mortgage, the Wynn Golf Mortgage, the Wynn Sunrise
Mortgage and each of the other mortgages, deeds of trust and deeds to secure
Obligations made by any Loan Party in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D hereto (with such changes thereto as shall be advisable under
the law of the jurisdiction in which such mortgage, deed of trust or deed is to
be recorded).

 

“Mr. Wynn”: Stephen A. Wynn, an individual, and his heirs.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or other Disposition,
the proceeds thereof in the form of cash and Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien (including any penalty, premium or make-whole
amounts related thereto) expressly permitted hereunder on any asset which is the
subject of such Asset Sale or other Disposition (other than any Lien pursuant to
a Security Document or any other First Lien Security Document or any Second Lien
Security Document), commissions, related surety costs and title insurance
premiums and other fees and expenses, in each case, to the extent actually
incurred or reimbursed by a Loan Party in connection with such Asset Sale or
other Disposition and net of taxes paid or reasonably estimated to be payable
(after taking into account any tax credits or deductions and any tax sharing
arrangements, in each case reducing the amount of taxes so paid or estimated to
be payable), purchase price adjustments reasonably expected to be payable and
reserves or other set asides against liabilities, in each case as a result
thereof and (b) in connection with any issuance or sale of debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses, in each case, to the extent actually incurred or reimbursed by a Loan
Party in connection therewith.

 

“Net Revenues”: for any period, the net revenues of the Borrower and its
consolidated Subsidiaries, as set forth on the Borrower’s income statement for
the

 

32



--------------------------------------------------------------------------------

relevant period under the line item “net revenues,” calculated in accordance
with GAAP and with Regulation S-X under the Securities Act and in a manner
consistent with that customarily utilized in the gaming industry.

 

“Nevada Collateral Agent”: Bank of America, N.A., as collateral agent under the
Collateral Agency Agreement.

 

“Nevada Gaming Approvals”: with respect to any action by a particular Person,
any consent, approval or other authorization required for such action by such
Person from a Nevada Gaming Authority or under Nevada Gaming Laws.

 

“Nevada Gaming Authorities”: collectively, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, the Clark County Liquor and Gaming Licensing
Board and any other federal, state or local agency having jurisdiction over
gaming operations in the State of Nevada.

 

“Nevada Gaming Laws”: the Nevada Gaming Control Act, as codified in Chapter 463
of the NRS, the regulations of the Nevada Gaming Commission promulgated
thereunder, as amended from time to time, and other laws or regulations
promulgated by the Nevada Gaming Authorities and applying to gaming operations
in the State of Nevada.

 

“New Revolving Credit Commitments”: as defined in Section 2.26(a).

 

“New Revolving Credit Lender”: as defined in Section 2.26(a).

 

“New Revolving Credit Loan”: as defined in Section 2.26(b).

 

“New Term Loan Commitments”: as defined in Section 2.26(a).

 

“New Term Loan Extensions of Credit”: as to any New Term Loan Lender at any
time, the aggregate principal amount of all New Term Loans made by such Lender
then outstanding.

 

“New Term Loan Facility”: with respect to each Series of New Term Loans, the
applicable New Term Loan Commitments and the New Term Loans made thereunder.

 

“New Term Loan Lender”: as defined in Section 2.26(a).

 

“New Term Loan Percentage”: as to any New Term Loan Lender with respect to any
Series of New Term Loans at any time, the percentage which such Lender’s New
Term Loan Commitment then constitutes of the aggregate New Term Loan Commitments
(or, at any time after the New Term Loan Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
New Term Loans then outstanding constitutes of the aggregate principal amount of
all New Term Loans then outstanding).

 

33



--------------------------------------------------------------------------------

“New Term Loan Termination Date”: with respect to each Series of New Term Loans,
the earlier of (a) the Scheduled New Term Loan Termination Date and (b) the date
on which the Loans become due and payable pursuant to Section 8, but in no event
later than the Scheduled Term B Loan Termination Date.

 

“New Term Loans”: as defined in Section 2.26(c).

 

“New Term Notes”: as defined in Section 2.8(e).

 

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”: as defined in Section 2.20(a).

 

“Non-U.S. Lender”: as defined in Section 2.20(f).

 

“Notes”: the collective reference to the Revolving Credit Notes, the Term B
Notes, the Swing Line Notes and the New Term Notes, if any, evidencing Loans.

 

“Notice of Advance Request”: as defined in the Disbursement Agreement.

 

“Notice of Borrowing”: a certificate duly executed by a Responsible Officer of
the Borrower substantially in the form of Exhibit M hereto.

 

“NRS”: the Nevada Revised Statutes, as amended from time to time.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of Wynn Resorts Holdings or the Loan Parties to any
Arranger, to any Agent, to any Manager, to any Managing Agent or to any Lender
(or, in the case of Specified Hedge Agreements, any affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to any
Arranger, to any Agent, to any Manager, to any Managing Agent or to any Lender
that are required to be paid by any Loan Party pursuant hereto or to any other
Loan Document) or otherwise.

 

“On-Site Cash”: amounts held in cash at the Site in connection with and
necessary for the ordinary course operations of the Project.

 

“Operative Documents”: the Financing Agreements and the Project Documents.

 

34



--------------------------------------------------------------------------------

“Original Credit Agreement”: that certain Credit Agreement, dated as of the
Closing Date, entered into among the Borrower, the several banks and other
financial institutions or entities from time to time party thereto as lenders,
Deutsche Bank Securities Inc., as lead arranger and joint book running manager,
Deutsche Bank Trust Company Americas, as administrative agent, issuing lender
and swing line lender, Banc of America Securities LLC, as lead arranger and
joint book running manager, Bank of America, N.A., as syndication agent, Bear,
Stearns & Co. Inc., as arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, J.P. Morgan Securities
Inc., as arranger and joint book running manager, JPMorgan Chase Bank, N.A., as
joint documentation agent, SG Americas Securities, LLC, as arranger and joint
book running manager, and Societe Generale, as joint documentation agent, as
amended by that certain First Amendment to Credit Agreement dated as of
April 26, 2005, that certain Second Amendment to Credit Agreement dated as of
June 29, 2005, that certain Third Amendment to Credit Agreement dated as of
March 15, 2006 and that certain Fourth Amendment to Credit Agreement dated as of
June 30, 2006.

 

“Participant”: as defined in Section 10.6(b).

 

“Pass Through Entity”: any of (a) a grantor trust for federal or state income
tax purposes or (b) an entity treated as a partnership or a disregarded entity
for federal or state income tax purposes.

 

“Patriot Act” shall have the meaning given in Section 4.30.

 

“Payment Amount”: as defined in Section 3.5.

 

“Payment Office”: the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permits”: the collective reference to (a) Environmental Permits and (b) any and
all other franchises, licenses, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, variances,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any Requirement of Law (including Nevada Gaming Laws),
but excluding any license or similar agreement (such as an option to obtain a
license) of Intellectual Property.

 

“Permitted Businesses”: (a) the gaming business, (b) the development,
construction, ownership and operation of a Gaming Facility, (c) all businesses,
whether or not licensed by the Nevada Gaming Authorities, which are necessary
for, incident to, useful to, arising out of, supportive of or connected to the
development, construction, ownership or operation of a Gaming Facility, (d) any
development, construction, ownership or operation of lodging, retail, restaurant
or convention facilities, sports or entertainment facilities, golf course
facilities, art gallery facilities, food and beverage

 

35



--------------------------------------------------------------------------------

distribution operations, transportation services (including operation of the
Aircraft and chartering thereof), parking services, sales and marketing
services, sales, leasing and repair of automobiles or other activities related
to the foregoing, (e) any development, construction, ownership or operation of a
full service destination resort, including, without limitation, residential or
vacation housing facilities (including, without limitation, timeshares, interval
ownership and condominiums and similar developments), and parking services,
sales and marketing services or other activities related to the foregoing,
(f) any business (including any related internet business) that is a reasonable
extension, development or expansion of any of the foregoing or incidental
thereto and/or (g) the ownership by a Person of Capital Stock in its
Subsidiaries; provided, however, that with respect to the Borrower and its
Subsidiaries other than, with respect to the ownership and operation of the
Aircraft only, World Travel and Las Vegas Jet, the foregoing shall only be
Permitted Businesses to the extent related to the Project or furtherance of the
Project’s development, construction, ownership or operation; and provided,
further, that, notwithstanding the foregoing, the Borrower shall be permitted to
(i) continue to perform its obligations and receive benefits under the Macau
Loan and (ii) pay Allocable Overhead as otherwise permitted under this
Agreement.

 

“Permitted C-Corp. Conversion”: a transaction resulting in the Borrower, any
other Loan Party or the Completion Guarantor becoming a subchapter “C”
corporation under the Code, so long as, in connection with such transaction
(a) the subchapter “C” corporation resulting from such transaction is a
corporation organized and existing under the laws of any state of the United
States or the District of Columbia and the Beneficial Owners of the Capital
Stock of the subchapter “C” corporation shall be the same, and shall be in the
same percentages, as the Beneficial Owners of the Capital Stock of the
applicable entity immediately prior to such transaction, (b) the subchapter “C”
corporation resulting from such transaction assumes in writing all of the
obligations, if any, of the applicable entity under the Loan Documents and all
other material documents and instruments to which such Person is a party, (c) to
the extent the Liens securing the Obligations on the Property of the applicable
entity immediately prior to such transaction do not survive with respect to the
subchapter “C” corporation resulting from such transaction, such subchapter “C”
corporation complies with the requirements of Section 6.10 as if it and/or its
Property, as the case may be, was newly acquired on the date of the applicable
Permitted C-Corp. Conversion, (d) the Required Lenders are given not less than
45 days’ advance written notice of such transaction and evidence reasonably
satisfactory to the Required Lenders (including, without limitation, title
insurance and a reasonably satisfactory opinion of counsel) regarding the
maintenance of the perfection and priority of Liens granted, or intended to be
granted, in favor of the Secured Parties in the Collateral following such
transaction, (e) such transaction would not cause or result in a Default or an
Event of Default; (f) such transaction does not result in the loss or suspension
or material impairment of any material Permit unless a comparable Permit is
effective prior to or simultaneously with such loss, suspension or material
impairment, (g) such transaction does not require any Lender to obtain any
license, permit, franchise or other authorization from any Nevada Gaming
Authority necessary on the date of the Permitted C-Corp. Conversion or at any
time thereafter to own, lease, operate or otherwise conduct the gaming business
of the Borrower or any other Loan Party or be qualified or found suitable under
the laws of any applicable gaming jurisdiction and (h)

 

36



--------------------------------------------------------------------------------

the Borrower shall have delivered to the Administrative Agent an opinion of
counsel of national repute in the United States reasonably acceptable to the
Administrative Agent confirming that neither the Borrower nor any other Loan
Party nor any of the Lenders will recognize income, gain or loss for United
States federal or state income tax purposes as a result of such Permitted
C-Corp. Conversion.

 

“Permitted Encumbrances”: as defined in the Disbursement Agreement.

 

“Permitted Liens”: the collective reference to (a) in the case of Collateral
other than Pledged Stock, Liens permitted by Section 7.3 (but only of the
priority and to the extent of coverage expressly set forth in Section 7.3 and
the Security Agreement and subject to the provisions of the Intercreditor
Agreement) and (b) in the case of Collateral consisting of Pledged Stock,
non-consensual Liens permitted by Section 7.3 to the extent arising by operation
of law and Liens permitted by Section 7.3(k).

 

“Permitted Refinancing Indebtedness”: any Indebtedness of any Loan Party issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund any First Lien Secured Obligations or any
Second Lien Secured Obligations; provided, that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
(plus all accrued interest on such Indebtedness and the amount of all expenses
and premiums incurred in connection therewith), (b) such Permitted Refinancing
Indebtedness has a final maturity date not earlier than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, (c) the restrictions on the
Loan Parties contained in the agreements governing such Permitted Refinancing
Indebtedness are no more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded and, in any event, the differences between the
restrictions on the Loan Parties in the agreements governing such Permitted
Refinancing Indebtedness from those contained in the agreements governing the
Indebtedness being extended, refinancing, renewed, replaced, defeased or
refunded, taken as a whole, could not reasonably be expected to be materially
adverse to the Loan Parties (taken as a whole) or the Lenders and (d) the
relevant holders of such Permitted Refinancing Indebtedness become party to the
Intercreditor Agreement. In the event Permitted Refinancing Indebtedness is used
to extend, refinance, renew, replace, amend and restate, restate, defease or
refund the 2014 Notes all relevant definitions and provisions of the Loan
Documents related to the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded shall be amended, as necessary, to reflect such
Permitted Refinancing Indebtedness and related documentation and/or arrangements
by action of the Administrative Agent without the consent of the Lenders.

 

“Permitted Securities”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing

 

37



--------------------------------------------------------------------------------

within 18 months from the date of acquisition, (b) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clause (a) of this definition or (c) shares of, or an investment
in, the JPMorgan Federal Money Market Fund.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Phase I Final Completion Date”: the Final Completion Date with respect to the
Phase I Project.

 

“Phase I Opening Date”: April 28, 2005.

 

“Phase I Project”: as defined in the Disbursement Agreement.

 

“Phase I Project Budget”: as defined in the Disbursement Agreement.

 

“Phase II Completion Date”: as defined in the Disbursement Agreement.

 

“Phase II Final Completion Date”: (a) if the Amended and Restated Disbursement
Agreement Effective Date has not occurred, the Final Completion Date with
respect to the Phase II Project or (b) if the Amended and Restated Disbursement
Agreement Effective Date has occurred, as defined in the Disbursement Agreement.

 

“Phase II Opening Date”: as defined in the Disbursement Agreement.

 

“Phase II Project”: as defined in the Disbursement Agreement.

 

“Phase II Project Budget”: as defined in the Disbursement Agreement.

 

“Plan”: at a particular time, any employee benefit plan that is subject to the
requirements of Section 412 of the Code or that is a Single Employer Plan and
which the Borrower or any other Loan Party or any Commonly Controlled Entity
maintains, administers, contributes to or is required to contribute to or under
which the Borrower or any other Loan Party or any Commonly Controlled Entity
could incur any liability.

 

“Plans and Specifications”: as defined in the Disbursement Agreement.

 

“Pledged Stock”: as defined in the Security Agreement.

 

“Points of Diversion”: with respect to any water permit held by any Loan Party
or otherwise utilized or expected to be utilized with respect to the Project,
the locations designated under such water permit where a well can be located for
the draw of water under such water permit.

 

“Presumed Tax Liability”: for any Person that is not a Pass Through Entity for
any period, an amount equal to the product of (a) the Taxable Income allocated
or

 

38



--------------------------------------------------------------------------------

attributable to such Person (directly or through one or more tiers of Pass
Through Entities) (net of taxable losses allocated to such Person with respect
to any Loan Party that (i) are, or were previously, deductible by such Person
and (ii) have not previously reduced Taxable Income) and (b) the Presumed Tax
Rate.

 

“Presumed Tax Rate”: with respect to any Person for any period, the highest
effective combined Federal, state and local income tax rate applicable during
such period to a corporation organized under the laws of the State of Nevada,
taxable at the highest marginal Federal income tax rate and the highest marginal
Nevada and Las Vegas income tax rates (after giving effect to the Federal income
tax deduction for such state and local income taxes, taking into account the
effects of the alternative minimum tax, such effects being calculated on the
assumption that such Person’s only taxable income is the income allocated or
attributable to such Person for such period (directly or through one or more
tiers of Pass Through Entities) with respect to its equity interest in any of
the Loan Parties that is a Pass Through Entity). In determining the Presumed Tax
Rate, the character of the items of income and gain comprising Taxable Income
(e.g. ordinary income or long term capital gain) shall be taken into account.

 

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Prime Rate”: shall mean the rate which Deutsche Bank Trust Company Americas
announces, from time to time, as its prime lending rate, the Prime Rate to
change when and as such prime lending rate changes. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged by Deutsche Bank Trust Company Americas to any customer of
Deutsche Bank Trust Company Americas. The Borrower acknowledges that Deutsche
Bank Trust Company Americas may, from time to time, make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Proceedings”: as defined in Section 6.2(n).

 

“Project”: collectively, the Phase I Project, the Phase II Project and all other
Property of the Loan Parties; provided that for purposes of Section 2.24 only,
the term “Project” shall mean (i) until the Phase II Completion Date, the Phase
I Project, and (ii) for the period from and after the Phase II Completion Date,
collectively the Phase I Project, the Phase II Project and all other Property of
the Loan Parties.

 

“Project Costs”: as defined in the Disbursement Agreement.

 

“Project Documents”: collectively, each document or agreement entered into on,
prior to or after the Closing Date (including Material Contracts and Additional
Material Contracts) relating to the design, engineering, development,
construction, installation, maintenance or operation of the Project (including
any Guarantee Obligations in furtherance thereof) but, in any case, excluding
Financing Agreements.

 

“Project Liquidity Reserve Account”: as defined in the Disbursement Agreement.

 

39



--------------------------------------------------------------------------------

“Project Services Agreement”: the Amended and Restated Project Administration
Services Agreement, dated as of the Closing Date, between the Borrower and Wynn
Design.

 

“Projections”: as defined in Section 6.2(c).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Quarterly Date”: (a) with respect to the first Quarterly Date, December 31,
2005 and (b) with respect to each subsequent Quarterly Date, the last day of the
next succeeding fiscal quarter of the Borrower.

 

“Reaffirmation Agreement”: that certain Reaffirmation Agreement substantially in
the form of Exhibit B hereto, dated as of the Amended and Restated Effective
Date, executed by Wynn Resorts Holdings and each Loan Party in favor of the
Administrative Agent and the Collateral Agent.

 

“Real Estate”: All real property held by the Loan Parties, which the relevant
Loan Party owns in fee or in which it holds a leasehold interest as a tenant or
in which it holds an easement right as an easement holder or otherwise occupies,
including, without limitation, the real property more particularly identified in
Schedule 4.25(a) and includes, without limitation, the Site and the Site
Easements.

 

“Refinancing Transaction”: collectively and in each case as occurred on or about
the Closing Date, (a) the consummation of a tender offer for the 2010 Notes,
(b) the discharge of the 2010 Notes Indenture pursuant to Article 12 of the 2010
Notes Indenture, (c) the payment in full and termination of that certain Credit
Agreement, dated as of October 30, 2002, among the Borrower, Deutsche Bank Trust
Company Americas, as administrative agent, and the other banks and financial
institutions party thereto from time to time, (d) the payment in full and
termination of that certain Credit Agreement, dated as of May 3, 2004, among
Bora Bora, LLC, Deutsche Bank Trust Company Americas, as administrative agent,
and the other banks and financial institutions party thereto from time to time
and (e) the payment in full and termination of that certain Loan Agreement,
dated as of October 30, 2002, among the Borrower, Wells Fargo Bank Nevada,
National Association, as collateral agent, and the other banks and financial
institutions party thereto from time to time.

 

“Refunded Swing Line Loans”: as defined in Section 2.7(b).

 

“Refunding Date”: as defined in Section 2.7(c).

 

“Register”: as defined in Section 10.6(d).

 

“Regulation D”: Regulation D of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

40



--------------------------------------------------------------------------------

“Regulation H”: Regulation H of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation T”: Regulation T of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation U”: Regulation U of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Regulation X”: Regulation X of the Board as in effect from time to time (and
any successor to all or a portion thereof).

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvested Amounts”: as defined in Section 2.12(c).

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any other Loan Party in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Credit Commitments pursuant to Section 2.12(b) as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale in respect of which the Borrower has
delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer of the
Borrower and, if applicable, a Responsible Officer of any other Loan Party who
made or is making the corresponding Asset Sale and delivered to the
Administrative Agent within 30 days after such Asset Sale, stating that no
Default or Event of Default has occurred and is continuing and that the Borrower
(and, if applicable, such other Loan Party) intends and expects to use all or a
specified portion of the Net Cash Proceeds of such Asset Sale to acquire assets
useful in its Permitted Businesses.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s or the other applicable Loan Party’s, as the case may be, Permitted
Businesses.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event and
(b) the date on which the Borrower or the applicable Loan Party shall have
determined not to acquire assets useful in its respective Permitted Business
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Party”: either (a) any 80% (or more) owned Subsidiary, heir, estate,
lineal descendent or immediate family member of Mr. Wynn; or (b) any trust,
corporation, partnership or other entity, the beneficiaries, equity holders,
partners, owners

 

41



--------------------------------------------------------------------------------

or Persons beneficially holding an 80% or more controlling interest of which
consist of Mr. Wynn and/or such other Persons referred to in the immediately
preceding clause (a).

 

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Substances into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Substances), including the movement
of any Hazardous Substances through the air, soil, surface water or groundwater.

 

“Released Assets”: as defined in the Security Agreement.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Repair Plan”: as defined in Section 2.24(a)(iv).

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
applicable regulations.

 

“Required Facility Lenders”: with respect to any Facility (a) at any time on or
after the termination of the Term B Loan Commitments, the New Term Loan
Commitments with respect to a Series of New Term Loans or the Revolving Credit
Commitments, as the case may be, Non-Defaulting Lenders holding more than 50% of
the Total Term B Loan Extensions of Credit of Non-Defaulting Lenders, the Total
New Term Loan Extensions of Credit with respect to such Series of New Term Loans
of Non-Defaulting Lenders or the Total Revolving Extensions of Credit of
Non-Defaulting Lenders, as the case may be, or (b) at any time prior to any
termination of the Term B Loan Commitments, the New Term Loan Commitments with
respect to a Series of New Term Loans or the Revolving Credit Commitments, as
the case may be, Non-Defaulting Lenders holding more than 50% of the Total Term
B Loan Commitments (less the aggregate Term B Loan Commitments of Defaulting
Lenders), Total New Term Loan Commitments with respect to such Series of New
Term Loans (less the aggregate of such New Term Loan Commitments of Defaulting
Lenders) or Total Revolving Credit Commitments (less the aggregate Revolving
Credit Commitments of Defaulting Lenders), as the case may be.

 

“Required Lenders”: at any time, Non-Defaulting Lenders holding more than 50% of
the sum of (a) the Total Term B Loan Commitments (less the aggregate Term B Loan
Commitments of Defaulting Lenders) then in effect or, if the Term B Loan
Commitments have been terminated, the Total Term B Loan Extensions of Credit of
Non-Defaulting Lenders then outstanding, (b) the Total New Term Loan Commitments
(less the aggregate New Term Loan Commitments of Defaulting Lenders) then in
effect or, if the New Term Loan Commitments have been terminated, the Total New
Term Loan Extensions of Credit of Non-Defaulting Lenders then outstanding, and
(c) the Total Revolving Credit Commitments (less the aggregate Revolving Credit
Commitments of

 

42



--------------------------------------------------------------------------------

Defaulting Lenders) then in effect or, if the Revolving Credit Commitments have
been terminated, the Total Revolving Extensions of Credit of Non-Defaulting
Lenders then outstanding.

 

“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, treaty, order, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, including, without limitation,
Permits, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

 

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer or treasurer of such Person, but in any event, with
respect to matters set forth in Section 6.1 or 7.27 or the delivery of
Compliance Certificates or Reinvestment Notices, the chief financial officer of
such Person. All references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower or Wynn Resorts.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Retail Facility”: an up to approximately 60,000 square foot retail facility
adjoining the Project on the Site (other than any retail facility contemplated
in the Plans and Specifications on the Amended and Restated Effective Date).

 

“Revolving Commitment Fee”: as defined in Section 2.9(a).

 

“Revolving Commitment Fee Rate”: (a) until the first Adjustment Date occurring
after the Initial Phase II Calculation Date, 0.375% per annum, and (b) on and
after the first Adjustment Date occurring after the Initial Phase II Calculation
Date, such rate as shall be determined from time to time pursuant to the Pricing
Grid.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and/or participate in Swing Line Loans
and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Annex B hereto or, as the case may be, in the
Assignment and Acceptance or Joinder Agreement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.

 

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.

 

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

 

43



--------------------------------------------------------------------------------

“Revolving Credit Loans”: as defined in Section 2.3. Upon the Borrower’s
election to increase the Revolving Credit Commitments in accordance with
Section 2.26, “Revolving Credit Loans” shall include the revolving credit loans
made under the New Revolving Credit Commitments.

 

“Revolving Credit Notes”: as defined in Section 2.8(e).

 

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal and/or face amount of such Lender’s Revolving Extensions of
Credit then outstanding constitutes of the aggregate principal and/or face
amount of the Total Revolving Extensions of Credit then outstanding).

 

“Revolving Credit Termination Date”: the earlier of (a) the Scheduled Revolving
Credit Termination Date and (b) the date on which the Loans become due and
payable pursuant to Section 8.

 

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

 

“S&P”: Standard & Poor’s Ratings Group, a New York corporation, or any successor
thereof.

 

“Scheduled New Term Loan Termination Date”: the date that the New Term Loans of
a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

 

“Scheduled Revolving Credit Termination Date”: the fifth anniversary of the
Amended and Restated Effective Date.

 

“Scheduled Term B Loan Termination Date”: the seventh anniversary of the Amended
and Restated Effective Date.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Lien Secured Obligations”: as defined in the Intercreditor Agreement.

 

“Second Lien Security Document”: as defined in the Intercreditor Agreement.

 

“Secured Parties”: collectively, the Arrangers, the Agents, the Managers, the
Managing Agents, the Lenders and, with respect to any Specified Hedge Agreement,
any

 

44



--------------------------------------------------------------------------------

affiliate of any Lender party thereto (or any Person that was a Lender or an
affiliate thereof when such Specified Hedge Agreement was entered into) that has
agreed to be bound by the provisions of Section 6.2 of the Security Agreement as
if it were a party thereto, and by the provisions of Section 9 hereof as if it
were a Lender party hereto.

 

“Securities Intermediary”: as defined in the Disbursement Agreement.

 

“Security Agreement”: the Pledge and Security Agreement dated as of the Closing
Date, among each Loan Party, Wynn Resorts Holdings and the Collateral Agent.

 

“Security Documents”: the collective reference to the Guarantee, the Security
Agreement, the Reaffirmation Agreement, the Intellectual Property Security
Agreements, the Control Agreements, the Mortgages, the Consents, the Collateral
Agency Agreement and all other pledge and security documents hereafter delivered
to the Collateral Agent or the Administrative Agent granting a Lien on any
Property (or associated with such a grant) of any Person to secure the
obligations and liabilities of any Loan Party, Wynn Resorts Holdings or the
Completion Guarantor under any Loan Document.

 

“Senior Permitted Liens”: Permitted Liens that are expressly permitted by the
terms of the Loan Documents to be superior in priority to the Liens of the
Security Documents.

 

“Series”: as defined in Section 2.26(a).

 

“Show Performers”: Wynn Show Performers, LLC, a Nevada limited liability
company.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Site”: all or any portion of the Real Estate. The Site includes, without
limitation, the Wynn Home Site Land (until such time (if ever) as such Property
has been Disposed of in accordance with Section 7.5(j)), the Golf Course Land
(until such time (if ever) as such Property has been Disposed of in accordance
with Section 7.5(k) or released pursuant to Section 10.22 or distributed
pursuant to Section 7.6), the Home Site Land (until such time (if ever) as such
Property has been Disposed of in accordance with Section 7.5(l)) and any other
Property which is subject to a Lien under any Mortgage (in each such case, until
such Property is Disposed of and released from the Lien of the Security
Documents in accordance with this Agreement.)

 

“Site Easements”: the easements appurtenant, easements in gross, license
agreements and other rights running for the benefit of the Borrower or any other
Loan Party and/or appurtenant to the Site, including, without limitation, those
certain easements and licenses described in the Title Policies.

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”,

 

45



--------------------------------------------------------------------------------

as of such date, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (b) the present fair saleable value of the assets of such Person will,
as of such date, be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business and (d) such Person will be able to
pay its debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim” and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower and (ii) any Lender or any affiliate thereof, or any Person that was a
Lender or an affiliate thereof when such Hedge Agreement was entered into, as
counterparty and (b) which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery thereof by the Borrower, as a Specified Hedge Agreement; provided,
that the designation of any Hedge Agreement as a Specified Hedge Agreement shall
not create in favor of any Lender or affiliate thereof that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee.

 

“Stockholders Agreement”: that certain Stockholders Agreement, dated as of
April 11, 2002, by and among Mr. Wynn, Baron Asset Fund and Aruze USA, as in
effect on the Closing Date.

 

“Stop Funding Notice”: as defined in the Disbursement Agreement.

 

“Subordinated Debt”: Indebtedness of any Loan Party that (a) does not have any
scheduled principal payment, mandatory principal prepayment, sinking fund
payment or similar payment due prior to the Scheduled Term B Loan Termination
Date, (b) is not secured by any Lien on any Property, (c) is subordinated on
terms and conditions reasonably satisfactory to the Majority Initial Lending
Institutions and (d) is subject to such covenants and events of default as may
be reasonably acceptable to the Majority Initial Lending Institutions.

 

“Subordinated Intercompany Note”: the Subordinated Intercompany Note dated as of
the Closing Date among the Borrower, each of the other Loan Parties and the
Administrative Agent.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such

 

46



--------------------------------------------------------------------------------

power only by reason of the happening of a contingency) to elect a majority of
the directors, managers or trustees of such corporation, partnership, limited
liability company or other entity are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Substitute Lender”: as defined in Section 10.13(a).

 

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $25,000,000.

 

“Swing Line Credit Commitment Period”: the period from and including the Phase I
Opening Date to the Revolving Credit Termination Date.

 

“Swing Line Lender”: Deutsche Bank Trust Company Americas, in its capacity as
the lender of Swing Line Loans.

 

“Swing Line Loans”: as defined in Section 2.6.

 

“Swing Line Notes”: as defined in Section 2.8(e).

 

“Swing Line Participation Amount”: as defined in Section 2.7(c).

 

“Syndication Agent”: Bank of America, N.A., in its capacity as syndication
agent.

 

“Synthetic Lease Obligations”: all monetary obligations of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment). The amount of Synthetic Lease
Obligations in respect of any synthetic lease at any date of determination
thereof shall be equal to the aggregate purchase price of any property subject
to such lease less the aggregate amount of payments of rent theretofore made
which reduce the lessee’s obligations under such synthetic lease and which are
not the financial equivalent of interest.

 

“Taking”: a taking or voluntary conveyance during the term of this Agreement of
all or part of any Mortgaged Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting a
Mortgaged Property or any portion thereof, whether or not the same shall have
actually been commenced.

 

“Tax Amount”: with respect to any period, (a) in the case of any direct or
indirect member of a Loan Party that is a Pass Through Entity, the Presumed Tax
Liability of such direct or indirect member and (b) with respect to any of the
Loan Parties that are

 

47



--------------------------------------------------------------------------------

Consolidated Members, the aggregate federal income tax liability such Loan
Parties would owe for such period if each was a corporation filing federal
income tax returns on a stand alone basis at all times during its existence and,
if any of the Consolidated Members files a consolidated or combined state income
tax return such that it is not paying its own state income taxes, then Tax
Amount shall also include the aggregate state income tax liability such
Consolidated Members would have paid for such period if each was a corporation
filing state income tax returns on a stand alone basis at all times during its
existence.

 

“Taxable Income”: with respect to any Person for any period, the taxable income
or loss of such Person for such period for federal income tax purposes as a
result of such Person’s equity ownership of one or more Loan Parties that are
Pass Through Entities for such period; provided, however, that all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss.

 

“Term B Loan Commitment”: as to any Term B Loan Lender, the obligation of such
Lender, if any, to make a Term B Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Term B Loan
Commitment” opposite such Lender’s name on Annex B hereto or, as the case may
be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

“Term B Loan Extensions of Credit”: as to any Term B Loan Lender at any time,
the aggregate principal amount of all Term B Loans made by such Lender then
outstanding.

 

“Term B Loan Facility”: the Term B Loan Commitments and the Term B Loans made
thereunder.

 

“Term B Loan Lender”: each Lender that has a Term B Loan Commitment or is the
holder of a Term B Loan.

 

“Term B Loan Percentage”: as to any Term B Loan Lender at any time, the
percentage which such Lender’s Term B Loan Commitment then constitutes of the
aggregate Term B Loan Commitments (or, at any time after the Term B Loan
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Term B Loans then outstanding constitutes of
the aggregate principal amount of all Term B Loans then outstanding).

 

“Term B Loan Termination Date”: the earlier of (a) the Scheduled Term B Loan
Termination Date and (b) the date on which the Loans become due and payable
pursuant to Section 8.

 

“Term B Loans”: as defined in Section 2.1.

 

“Term B Notes”: as defined in Section 2.8(e).

 

48



--------------------------------------------------------------------------------

“Term Loan Commitment”: the Term B Loan Commitment or the New Term Loan
Commitment of a Lender, and “Term Loan Commitments” shall mean such commitments
of all Lenders.

 

“Term Loan Lenders”: a Term B Loan Lender or a New Term Loan Lender.

 

“Term Loan Termination Date”: the Term B Loan Termination Date or New Term Loan
Termination Date.

 

“Term Loans”: a Term B Loan or a New Term Loan.

 

“Title Insurance Company”: collectively, Commonwealth Land Title Company and
such other title insurance companies that have issued Title Policies to the
Collateral Agent on behalf of the Lenders in connection with or related to any
Mortgage.

 

“Title Policies”: collectively, the policies of title insurance issued by the
Title Insurance Company with respect to the Mortgages.

 

“Total Extensions of Credit”: at any time, the sum of (a) the Total Revolving
Extensions of Credit and (b) the Total Term Loan Extensions of Credit.

 

“Total Initial Lending Institution Revolving Credit Commitments”: at any time,
the aggregate amount of the Revolving Credit Commitments then in effect and held
by the Initial Lending Institutions or their Affiliates.

 

“Total Initial Lending Institution Revolving Extensions of Credit”: at any time,
the aggregate amount of the Revolving Extensions of Credit of the Revolving
Credit Lenders outstanding at such time and held by the Initial Lending
Institutions or their Affiliates.

 

“Total Initial Lending Institution Term B Loan Commitments”: at any time, the
aggregate amount of the Term B Loan Commitments then in effect and held by the
Initial Lending Institutions or their Affiliates.

 

“Total Initial Lending Institution Term B Loan Extensions of Credit”: at any
time, the aggregate amount of the Term B Loan Extensions of Credit of the Term B
Loan Lenders outstanding at such time and held by the Initial Lending
Institutions or their Affiliates.

 

“Total New Term Loan Commitments”: at any time, the aggregate amount of the New
Term Loan Commitments then in effect.

 

“Total New Term Loan Extensions of Credit”: at any time, the aggregate amount of
the New Term Loan Extensions of Credit of the New Term Loan Lenders outstanding
at such time.

 

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect; provided, that the amount of the
Total Revolving Credit Commitments on the Amended and Restated Effective Date
shall be $900,000,000.

 

49



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

 

“Total Term B Loan Commitments”: at any time, the aggregate amount of the Term B
Loan Commitments then in effect; provided, that the amount of the Total B Term
Loan Commitments on the Amended and Restated Effective Date shall be
$225,000,000.

 

“Total Term B Loan Extensions of Credit”: at any time, the aggregate amount of
the Term B Loan Extensions of Credit of the Term B Loan Lenders outstanding at
such time.

 

“Total Term Loan Extensions of Credit”: at any time, the aggregate amount of the
Term B Loan Extensions of Credit and the New Term Loan Extensions of Credit of
outstanding at such time.

 

“Transferee”: as defined in Section 10.15.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“UCC”: the Uniform Commercial Code (or any similar or equivalent legislation),
as in effect from time to time in any applicable jurisdiction.

 

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

 

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one—twelfth) that will
elapse between such date and the making of such payment; by

 

(b) the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withdrawal Period”: as defined in Section 10.13(b).

 

50



--------------------------------------------------------------------------------

“World Travel”: World Travel, LLC, a Nevada limited liability company.

 

“Wynn Asia”: Wynn Group Asia, Inc., a Nevada corporation.

 

“Wynn Design”: Wynn Design & Development, LLC, a Nevada limited liability
company.

 

“Wynn Golf”: Wynn Golf, LLC, a Nevada limited liability company.

 

“Wynn Golf Indemnity Agreement”: the Indemnity Agreement, dated as of the
Closing Date, by Wynn Golf in favor of the Administrative Agent.

 

“Wynn Golf Mortgage”: the Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the Closing Date, made by
Wynn Golf to Nevada Title Company, a Nevada corporation, as trustee, for the
benefit of the Collateral Agent, as amended by the certain First Amendment to
Multiple Deeds of Trust, Leasehold Deed of Trust, Assignments of Rents and
Leases, Security Agreement and Fixture Filings, dates ad of the Amendment and
Restated Effective Date.

 

“Wynn Home Site Land”: an approximately two-acre tract of land located on the
Golf Course Land where Mr. Wynn’s personal residence may be built, after
Disposition of the Wynn Home Site Land in accordance with Section 7.5(j).

 

“Wynn IP Agreement”: the Intellectual Property License Agreement, dated as of
the Closing Date, among Wynn Resorts Holdings, Wynn Resorts and the Borrower.

 

“Wynn Macau”: Wynn Resorts (Macau), S.A., a company organized under the laws of
Macau.

 

“Wynn Resorts”: Wynn Resorts, Limited, a Nevada corporation.

 

“Wynn Resorts Holdings”: Wynn Resorts Holdings, LLC, a Nevada limited liability
company.

 

“Wynn Sunrise”: Wynn Sunrise, LLC, a Nevada limited liability company.

 

“Wynn Sunrise Indemnity Agreement”: the Indemnity Agreement, dated as of the
Closing Date, by Wynn Sunrise in favor of the Administrative Agent.

 

“Wynn Sunrise Mortgage”: the Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the Closing Date, made by
Wynn Sunrise to Nevada Title Company, a Nevada corporation, as trustee, for the
benefit of the Collateral Agent, as amended by the certain First Amendment to
Multiple Deeds of Trust, Leasehold Deed of Trust, Assignments of Rents and
Leases, Security Agreement and Fixture Filings, dates ad of the Amendment and
Restated Effective Date.

 

“2010 Notes”: the 12% Mortgage Notes due 2010 issued by the Borrower and Capital
Corp. pursuant to the 2010 Notes Indenture.

 

51



--------------------------------------------------------------------------------

“2010 Notes Indenture”: that certain Indenture, dated as of October 30, 2002,
among the Borrower, Capital Corp., certain guarantors named therein and the 2010
Notes Indenture Trustee, as supplemented by that certain First Supplemental
Indenture, dated as of the Closing Date.

 

“2010 Notes Indenture Trustee”: Wells Fargo Bank, National Association in its
capacity as the trustee under the 2010 Notes Indenture and its successors in
such capacity.

 

“2010 Notes Satisfaction Proceeds”: all cash and securities (and any account or
trust arrangement in which such cash and securities are held) delivered to the
2010 Notes Indenture Trustee in accordance with Section 12.01 of the 2010 Notes
Indenture on the Closing Date.

 

“2014 Noteholders”: the holders of the 2014 Notes from time to time.

 

“2014 Notes”: the 6 5/8% Mortgage Notes due 2014 issued by the Borrower and
Capital Corp. pursuant to the 2014 Notes Indenture and any exchange notes
related thereto as contemplated by the 2014 Notes Indenture.

 

“2014 Notes Debt Service”: for any period, (a) all fees payable during such
period to the 2014 Notes Indenture Trustee and the 2014 Noteholders under the
2014 Notes Indenture and related agreements, documents and instruments and
(b) interest on the 2014 Notes payable during such period.

 

“2014 Notes Indenture”: that certain Indenture, dated as of the Closing Date,
between the Borrower, Capital Corp., certain guarantors named therein and the
2014 Notes Indenture Trustee, as supplemented by that certain First Supplemental
Indenture, dated as of June 25, 2005.

 

“2014 Notes Indenture Trustee”: U.S. Bank National Association in its capacity
as the trustee under the 2014 Notes Indenture and its successors in such
capacity.

 

“2014 Notes Proceeds Account”: as defined in the Disbursement Agreement.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and the other Loan Parties not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular

 

52



--------------------------------------------------------------------------------

provision of this Agreement, and Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations.

 

(f) The words “including” and “includes” and words of similar import when used
in this Agreement shall not be limiting and shall mean “including without
limitation” or “includes without limitation”, as the case may be.

 

(g) The words “will” and “shall” and words of similar import when used in this
Agreement shall mean a command.

 

(h) (i) In the event that any defined terms used herein or in any other Loan
Document having meanings given to such terms in the Disbursement Agreement are
no longer defined in the Disbursement Agreement on and after the Amended and
Restated Disbursement Agreement Effective Date, then such terms shall have the
meanings given to such terms in the Disbursement Agreement as in effect
immediately prior to the Amended and Restated Disbursement Agreement Effective
Date.

 

(ii) Upon termination of the Disbursement Agreement, any defined terms used
herein or in any other Loan Document having meanings given to such terms in the
Disbursement Agreement shall continue to have the meanings given to such terms
in the Disbursement Agreement immediately prior to such termination (whether by
reference to the Disbursement Agreement as then in effect or, if clause (h)(i)
above is applicable, as in effect immediately prior to the Amended and Restated
Disbursement Agreement Effective Date), at which time such terms shall be
incorporated herein by reference as if specifically set forth herein.

 

(i) Unless expressly described to the contrary, references to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof and (iii) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
amended and restated, supplemented or otherwise modified (or reaffirmed by any
reaffirmation agreement or other agreement) from time to time and in effect at
the time of determination.

 

1.3 Certain Financial Calculations. (a) For purposes of Section 7.1(a) only,
prior to the Initial Phase II Calculation Date, Consolidated Total Debt, as used
in the calculation of the Consolidated Leverage Ratio pursuant thereto, shall
equal the Consolidated Total Debt as of the applicable Quarterly Date less the
aggregate amount of all Project Costs for the Phase II Project expended on or
prior to such Quarterly Date other than any such Project Costs paid with the
proceeds of any capital contributions from Wynn Resorts or its Affiliates. Any
proceeds of the 2014 Notes applied on the Closing Date in order to consummate
the Refinancing Transaction shall not be deemed to be Project Costs with respect
to the Phase II Project.

 

53



--------------------------------------------------------------------------------

(b) For purposes of calculating the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio for all purposes including ECF Percentage,
financial covenant calculations pursuant to Sections 7.1(b) and 7.1(c),
permitted Dispositions in accordance with Section 7.5(k), payment of Management
Fees in accordance with Section 7.22 and the Pricing Grid for any four full
fiscal quarter period ending on each of the Initial Phase II Calculation Date
and each of the first two Quarterly Dates thereafter, the Consolidated EBITDA of
the Borrower, as used in such calculations of the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio, shall be calculated on an
annualized basis, taking into consideration only Consolidated EBITDA
attributable to periods beginning on the first day of the fiscal quarter ending
on the Initial Phase II Calculation Date and not taking into consideration any
Consolidated EBITDA attributable to periods prior to the fiscal quarter of the
Borrower ending on the Initial Phase II Calculation Date.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term B Loan Commitments. As of the Amended and Restated Effective Date, each
Term B Loan Lender has made term loans (“Term B Loans”) to the Borrower in an
aggregate principal amount equal to the amount of the Term B Loan Commitment of
such Lender. The Term B Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.13. Term B Loans borrowed and
subsequently repaid or prepaid may not be reborrowed. As of the Amended and
Restated Effective Date, the Term B Loan Commitments shall be deemed terminated.

 

2.2 Scheduled Amortization of Term B Loans. The Borrower shall make principal
payments on the Term B Loans on amortization dates in the amounts set forth
below opposite the applicable amortization date:

 

Amortization Date

--------------------------------------------------------------------------------

   Scheduled
Repayment
of Term B Loans


--------------------------------------------------------------------------------

September 30, 2012

   $ 112,500,000

Scheduled Term B Loan Termination Date

   $ 112,500,000

 

provided, that the scheduled installments of principal of the Term B Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Sections 2.11, 2.12 and 2.18;
and provided, further that the Term B Loans and all other amounts owed hereunder
with respect to the Term B Loans shall be paid in full no later than the Term B
Loan Termination Date, and the final installment payable by the Borrower in
respect of the Term B Loans on such date shall be in an amount sufficient to
repay all amounts owing by the Borrower under this Agreement with respect to the
Term B Loans.

 

2.3 Revolving Credit Commitments. Subject to the terms and conditions hereof,
and in reliance upon the representations and warranties of the Borrower herein
set forth and, while in effect, the representations and warranties set forth in
the Disbursement Agreement, each

 

54



--------------------------------------------------------------------------------

Revolving Credit Lender severally agrees to make revolving credit loans
(“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Revolving Credit Percentage
of the sum of (a) the L/C Obligations then outstanding and (b) the aggregate
principal amount of the Swing Line Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Credit Commitment. During the Revolving Credit
Commitment Period the Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Scheduled Revolving Credit Termination Date.

 

2.4 INTENTIONALLY OMITTED.

 

2.5 Procedure for Borrowing. (a) Prior to (i) with respect to the Phase I
Project, the Phase I Final Completion Date, and (ii) with respect to the Phase
II Project, the earlier of the Phase II Final Completion Date and the Amended
and Restated Disbursement Agreement Effective Date, the Borrower shall have the
right to borrow Loans, the proceeds of which shall be used to pay Project Costs
for the Phase I Project or the Phase II Project, as the case may be. If the
Borrower desires that Lenders make such Loans, the Borrower shall comply with
Section 2.3 of the Disbursement Agreement. Notwithstanding any provisions of the
Disbursement Agreement to the contrary, each Notice of Advance Request must be
received by the Administrative Agent prior to 12:00 Noon, New York City time, at
least three Business Days prior to the requested Borrowing Date (in the case of
Eurodollar Loans or Base Rate Loans) and must specify (w) whether the requested
borrowing is of New Term Loans, if any, or Revolving Credit Loans, (x) the
amount and Type of Loans to be borrowed, (y) the requested Borrowing Date and
(z) in the case of Eurodollar Loans, the length of the initial Interest Period
therefor. Upon receipt of any Notice of Advance Request, the Administrative
Agent shall promptly notify each New Term Loan Lender and/or Revolving Credit
Lender, as appropriate, thereof. Each such Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent at the
Funding Office prior to 10:00 A.M., New York City time, on the Borrowing Date
requested by the Borrower in immediately available Dollars. Such borrowing will
then, upon satisfaction or waiver of the conditions precedent specified in
Section 5.2, be deposited by the Administrative Agent, in immediately available
Dollars, into the Company’s Concentration Account no later than 12:00 Noon, New
York City time, on the applicable Borrowing Date.

 

(b) The Borrower shall have the right to borrow Loans, the proceeds of which are
to be used (i) if prior to the Amended and Restated Disbursement Agreement
Effective Date, for purposes permitted hereby other than the payment of Project
Costs and (ii) if on or after the Amended and Restated Disbursement Agreement
Effective Date, for working capital needs and general corporate purposes
(including the payment of Project Costs). If the Borrower desires that Lenders
make Loans described in this Section 2.5(b), the Borrower shall give the
Administrative Agent irrevocable notice in a Notice of Borrowing (which Notice
of Borrowing must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, at least

 

55



--------------------------------------------------------------------------------

(A) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (B) one Business Day prior to the requested Borrowing Date,
in the case of Base Rate Loans), specifying (w) whether the requested borrowing
is of New Term Loans, if any, or Revolving Credit Loans, (x) the amount and Type
of Loans to be borrowed, (y) the requested Borrowing Date and (z) in the case of
Eurodollar Loans, the length of the initial Interest Period therefor. Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each New Term Loan Lender and/or Revolving Credit
Lender thereof. Each such Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in immediately available Dollars. Such
borrowing will then, upon satisfaction or waiver of the conditions precedent
specified in Section 5.3, be made available to the Borrower by the
Administrative Agent depositing into (which may take the form of crediting) a
Funding Account of the Borrower (as directed by the Borrower) with the aggregate
of the amounts made available to the Administrative Agent by the Lenders in
immediately available Dollars.

 

(c) Notwithstanding the foregoing, to the extent any Loans are made hereunder in
accordance with Section 5.4(a) on the Amended and Restated Effective Date
(including for purposes of payment of fees and expenses in connection the
amendment and restatement of the Original Credit Agreement), (i) such Loans
shall be deemed requested pursuant to Section 2.5(b)(i), (ii) such Loans shall
be deemed not be Advances and (iii) the proceeds of such Loans shall be deemed
applied to non-Project Costs.

 

(d) Each borrowing under the Revolving Credit Commitments shall be in a
principal amount of (A) in the case of Base Rate Loans, $5,000,000 or whole
multiples of $5,000,000 in excess thereof, and (B) in the case of Eurodollar
Loans, $10,000,000 or whole multiples of $1,000,000 in excess thereof; (or, in
the case of the preceding clauses (A) and (B), if the then aggregate Available
Revolving Credit Commitments are less than $5,000,000 or a whole multiple of
$5,000,000 in excess thereof or $10,000,000 or a whole multiple of $1,000,000
thereof, respectively, such lesser amount); provided, that the Swing Line Lender
may request, on behalf of the Borrower, borrowings under the Revolving Credit
Commitments which are Base Rate Loans in other amounts pursuant to Section 2.7.
In the event the Borrower is unable to borrow an amount of Loans requested in
any Notice of Advance Request pursuant to subsection (a) above due to the
limitations of this subsection, such request for Loans shall be deemed to be in
an amount equal to the next higher minimum amount of Loans (of the same Type as
those originally requested) otherwise permitted to be drawn under this
subsection.

 

(e) In the event that the Administrative Agent receives a Stop Funding Notice
from the Disbursement Agent prior to the Amended and Restated Disbursement
Agreement Effective Date in accordance with and pursuant to the terms of the
Disbursement Agreement, none of the Administrative Agent and the Lenders shall,
or shall have any obligation to, advance the Loans associated with such Stop
Funding Notice; provided, however, that the Borrower shall be obligated to make
any payments due pursuant to Section 2.21 as a result thereof. The
Administrative Agent shall notify each relevant Lender promptly upon receipt of
any Stop Funding Notice, but shall bear no liability to any Lender if, despite
the receipt of such Stop Funding Notice, any Lender makes available any money to
the Administrative Agent in respect

 

56



--------------------------------------------------------------------------------

of the requested Loans. In such event, the Administrative Agent shall refund the
amount received by it as promptly as possible and in any event by the following
Business Day.

 

2.6 Swing Line Commitment. Subject to the terms and conditions hereof, the Swing
Line Lender agrees to make available to the Borrower a portion of the credit
otherwise available to the Borrower under the Revolving Credit Commitments from
time to time during the Swing Line Credit Commitment Period by making swing line
loans (“Swing Line Loans”) to the Borrower; provided, that (a) the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Commitment then in effect (notwithstanding that the Swing Line
Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect) and (b) the Borrower shall not request, and the Swing
Line Lender shall not make, any Swing Line Loan if, after giving effect to the
making of such Swing Line Loan, the aggregate amount of the Available Revolving
Credit Commitments would be less than zero. During the Swing Line Credit
Commitment Period, the Borrower may use the Swing Line Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swing Line Loans shall be Base Rate Loans only. The Borrower may at any
time and from time to time prepay all or any portion of the outstanding Swing
Line Loans in accordance with Section 2.11.

 

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a)
Whenever the Borrower desires that the Swing Line Lender make Swing Line Loans
(the proceeds of which shall be used for purposes permitted hereby other than
the payment of Project Costs), it shall give the Swing Line Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swing Line Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date. Each borrowing under the Swing Line
Commitment shall be in a principal amount equal to $500,000 or a $100,000
multiple in excess thereof. Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swing Line Loans, the Swing
Line Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the Swing
Line Loan to be made by the Swing Line Lender; provided, that the Swing Line
Lender shall not be obligated to make any Swing Line Loans at a time when a
Lender Default exists unless the Swing Line Lender has entered into arrangements
satisfactory to it to eliminate the Swing Line Lender’s risk with respect to
such Lenders’ participation in such Swing Line Loans. The Administrative Agent
shall make the proceeds of such Swing Line Loan available in immediately
available Dollars to the Borrower on such Borrowing Date by depositing such
proceeds in the Company’s Concentration Account on such Borrowing Date.

 

(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan, in an amount equal to
such Revolving Credit Lender’s Revolving Credit Percentage of the aggregate
amount of the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date of such notice, to repay the Swing Line Lender. The Swing Line Lender
shall notify the Borrower

 

57



--------------------------------------------------------------------------------

of any such request as soon as is reasonably practicable. Each Revolving Credit
Lender shall make the amount of such Revolving Credit Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swing Line Lender for
application by the Swing Line Lender to the repayment of the Refunded Swing Line
Loans. The Borrower irrevocably authorizes the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded Swing
Line Loans to the extent amounts received from the Revolving Credit Lenders are
not sufficient to repay in full such Refunded Swing Line Loans, and the
Administrative Agent shall provide the Borrower notice of any such action.

 

(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swing Line Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.7(b), each Revolving
Credit Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swing Line Loans by paying to the Swing Line Lender an amount (the
“Swing Line Participation Amount”) equal to (i) such Revolving Credit Lender’s
Revolving Credit Percentage times (ii) the sum of the aggregate principal amount
of Swing Line Loans then outstanding which were to have been repaid with such
Revolving Credit Loans.

 

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Revolving Credit Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Credit Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swing Line Loans then due); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

 

(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person; (iv) any breach of
this Agreement or any other Loan Document by the Borrower or any other Person
(including, without limitation, any other Revolving Credit Lender); (v) any
reduction or termination of the Commitments; or (vi) any other circumstance,
happening or event whatsoever,

 

58



--------------------------------------------------------------------------------

whether or not similar to any of the foregoing, and each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

2.8 Repayment of Loans; Evidence of Indebtedness. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Swing Line Lender, the appropriate Revolving Credit Lender, the appropriate
Term B Loan Lender or the appropriate New Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date, (ii) the then
unpaid principal amount of each Swing Line Loan of the Swing Line Lender on the
Revolving Credit Termination Date, (iii) the principal amount of each Term B
Loan of such Term B Loan Lender in installments according to the amortization
schedule set forth in Section 2.2 and the then unpaid principal amount of each
Term B Loan of such Term B Loan Lender on the Term B Loan Termination Date and
(iv) in the event any New Term Loans are made, subject to Section 2.26(e), the
principal amount of each New Term Loan of such New Term Loan Lender on the date
set forth in the applicable Joinder Agreement and the then unpaid principal
amount of each New Term Loan on the New Term Loan Termination Date. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.15.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded in the absence of manifest error; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to such Borrower by such Lender in accordance with the terms of this
Agreement.

 

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit G-1, G-2 or G-3 hereto, respectively, with appropriate insertions as to
date and principal amount (such notes, respectively, “Term B Notes”, “Revolving
Credit Notes” and “Swing Line Notes”) or, in the case

 

59



--------------------------------------------------------------------------------

of New Term Loans, a promissory note of the Borrower substantially in the form
of the Term B Notes with such changes as may be necessary or appropriate to
reflect the terms and provisions of such New Term Loans (such notes, “New Term
Notes”).

 

2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee (the
“Revolving Commitment Fee”) for the period from and including the Amended and
Restated Effective Date to the last day of the Revolving Credit Commitment
Period, computed at the Revolving Commitment Fee Rate on the average daily
amount of the Available Revolving Credit Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof; provided, however, that any Revolving Commitment Fee accrued with
respect to any of the Revolving Credit Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender, except to the extent that such Revolving Commitment Fee
shall otherwise have been due and payable by the Borrower prior to such time;
and provided, further, that no such Revolving Commitment Fee shall accrue on any
of the Revolving Credit Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

 

(b) INTENTIONALLY OMITTED.

 

(c) The Borrower agrees to pay to the Arrangers, the Managers and the Agents the
fees in the amounts and on the dates previously agreed to in writing by the
Borrower, the Arrangers, the Managers and the Agents including, without
limitation, pursuant to the Facility Fee Letter.

 

(d) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent including, without limitation, pursuant to the
Administrative Agent Fee Letter.

 

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments;
provided, that no such termination or reduction of Revolving Credit Commitments
shall be permitted if after giving effect thereto and to any prepayments of the
Revolving Credit Loans and Swing Line Loans made on the effective date thereof
(a) the Total Revolving Extensions of Credit would exceed the Total Revolving
Credit Commitments or (b) if prior to the Phase II Final Completion Date, the
Project shall not be In Balance. Any such reduction shall be in an amount equal
to $5,000,000, or a whole multiple thereof (or, if less, shall reduce the
Revolving Credit Commitments to zero), and shall reduce permanently the
Revolving Credit Commitments then in effect. The Borrower shall not reduce the
amount of the Term Loan Commitments.

 

60



--------------------------------------------------------------------------------

2.11 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of Base Rate Loans, which notice shall (i) designate
whether the Borrower is prepaying Revolving Credit Loans and/or Term Loans and
(ii) specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans (unless all Revolving Credit
Loans are being repaid and the Revolving Credit Commitments terminated) that are
Base Rate Loans and Swing Line Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Term Loans and Revolving Credit Loans
shall be in an aggregate principal amount of $5,000,000 or a whole multiple in
excess thereof. Partial prepayments of Swing Line Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple in excess thereof.

 

2.12 Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be incurred by the Borrower or any of the other Loan Parties (excluding
any Indebtedness permitted by Section 7.2 (other than with respect to subsection
(i) thereof)), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied within one Business Day of receipt by such Person of such Net Cash
Proceeds toward the prepayment of the Obligations in accordance with
Section 2.12(g).

 

(b) (i) With respect to the Net Cash Proceeds from any Asset Sale as to which
the Borrower or any other Loan Party making such Asset Sale has not delivered a
Reinvestment Notice within the period required therefor in the definition
thereof, the Facility Proportionate Share of such Net Cash Proceeds (or portion
thereof not subject to such a Reinvestment Notice) shall be applied, within two
Business Days of the expiration of the aforesaid required period for delivery of
a Reinvestment Notice with respect to such Asset Sale, toward the prepayment of
the Obligations in accordance with Section 2.12(g); provided, that,
notwithstanding the foregoing, (A) the aggregate Net Cash Proceeds of Asset
Sales that may be excluded from the foregoing prepayment requirement pursuant to
a Reinvestment Notice shall not exceed $25,000,000 in any Fiscal Year and (B) on
each Reinvestment Prepayment Date, an amount equal to the Facility Proportionate
Share of the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Obligations in
accordance with Section 2.12(g).

 

(ii) With respect to the Net Cash Proceeds from any Disposition of Property
(other than any Asset Sale with respect to which a prepayment is required to be
made pursuant to Section 2.12(b)(i)) that are required pursuant to the terms of
any First Lien Secured Obligations to be applied to (or offered to be applied
to) the repayment of any First Lien Secured Obligations (in the event any such
repaid First Lien Secured Obligations constitute a revolving credit facility,
accompanied by a permanent reduction of commitments under such revolving credit
facility in the amount of such repayment),

 

61



--------------------------------------------------------------------------------

the Facility Proportionate Share of such Net Cash Proceeds shall be applied,
within one Business Day of the date any of such Net Cash Proceeds are required
to be so applied (or offered to be so applied) to any First Lien Secured
Obligations, toward the prepayment of the Obligations in accordance with
Section 2.12(g).

 

(iii) In the event any Net Cash Proceeds from any Asset Sale are not applied
toward the prepayment of the Obligations pursuant to Section 2.12(b)(i) as a
result of not being deemed part of the “Facility Proportionate Share” of such
Net Cash Proceeds and such amounts are not applied to the prepayment and
permanent reduction of First Lien Secured Obligations for any reason whatsoever
(including the failure of any holder of such First Lien Secured Obligations to
accept an offer of prepayment) within 60 days of the application of the Facility
Proportionate Share of such Net Cash Proceeds toward the prepayment of the
Obligations pursuant to Section 2.12(b)(i), then such amounts shall, on the last
day of such 60-day period, be applied toward the prepayment of the Obligations
in accordance with Section 2.12(g).

 

(c) No later than (i) two Business Days following the date on which Loss
Proceeds are required to be applied to the prepayment of Obligations under
Section 5.14 of the Disbursement Agreement, (ii) two Business Days following the
date on which Insurance Proceeds and/or Eminent Domain Proceeds are required to
be applied to the prepayment of the Obligations pursuant to Section 2.24 or
(iii) unless the Borrower otherwise notifies the Administrative Agent in writing
within such two Business Day period that such Liquidated Damages have been
allocated for future application toward Project Costs, two Business Days
following the date on which any Loan Party receives Liquidated Damages
(provided, that to the extent such Liquidated Damages are paid pursuant to any
obligation, default or breach, the results of which can be remedied through the
expenditure of money, and the applicable Loan Party determines in its reasonable
judgment to undertake such remedy, the Liquidated Damages subject to this
subsection (iii) shall be net of reasonable amounts that such Loan Party
anticipates to incur in connection with such remedy (such amounts, the
“Reinvested Amounts”); and provided, further, that in the event such Loan Party
has not expended any Reinvested Amounts in furtherance of such remedy by the
date that is six months after a Loan Party initially received the relevant
Liquidated Damages or, in the case of any Reinvested Amounts to be expended in
furtherance of such remedy pursuant to a contract entered into during such
six-month period, such amounts have not been expended by the date that is twelve
months after a Loan Party initially received the relevant Liquidated Damages,
such non-expended amounts shall be applied on the second Business Day following
such sixth-month or twelve-month, as the case may be, anniversary date toward
the prepayment of the Obligations in accordance with Section 2.12(g)), the
Borrower shall apply such funds toward the prepayment of the Obligations in
accordance with Section 2.12(g).

 

(d) If, for any Fiscal Year, commencing with the Fiscal Year in which the Phase
II Opening Date occurs, there shall be Excess Cash Flow, the Borrower shall, and
shall cause the applicable Loan Parties to, on the relevant Excess Cash Flow
Application Date, apply the ECF Percentage of such Excess Cash Flow toward the
prepayment of the Obligations in accordance with Section 2.12(g). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Loan Parties referred to
in Section 6.1(a), for

 

62



--------------------------------------------------------------------------------

the Fiscal Year with respect to which such prepayment is made, are required to
be delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

 

(e) INTENTIONALLY OMITTED.

 

(f) INTENTIONALLY OMITTED.

 

(g) Subject to Section 2.18, amounts to be applied to the prepayment of the
Obligations pursuant to this Section 2.12 shall be applied, first, to the
prepayment of the Term Loans, second, to reduce permanently the Revolving Credit
Commitments and, third, to the Borrower or such other Person as shall be
lawfully entitled thereto. Any reduction of the Revolving Credit Commitments in
accordance with the foregoing shall be accompanied by prepayment of the
Revolving Credit Loans and/or Swing Line Loans to the extent, if any, that the
Total Revolving Extensions of Credit exceed the amount of the Total Revolving
Credit Commitments as so reduced, provided that if the aggregate principal
amount of Revolving Credit Loans and Swing Line Loans then outstanding is less
than the amount of the Total Revolving Credit Commitments as so reduced (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in immediately available funds in a cash collateral account
established with the Administrative Agent for the benefit of the Secured Parties
on terms and conditions satisfactory to the Administrative Agent (and the
Borrower hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a continuing first priority security interest (subject to
no other Liens) in all amounts at any time on deposit in such cash collateral
account to secure all L/C Obligations from time to time outstanding and all
other Obligations). If at any time the Administrative Agent determines that any
funds held in such cash collateral account are subject to any right or claim of
any Person other than the Administrative Agent and the Secured Parties or that
the total amount of such funds is less than the amount of such excess, the
Borrower shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) the amount of such
excess over (b) the total amount of funds, if any, then held in such cash
collateral account that the Administrative Agent determines to be free and clear
of any such right and claim. The application of any prepayment pursuant to
Section 2.11 and this Section 2.12 shall be made, first, to Base Rate Loans and,
second, to Eurodollar Loans. Each prepayment of the Loans under Section 2.11 and
this Section 2.12 (except in the case of Revolving Credit Loans (unless the
Revolving Credit Loans are being repaid in full and the Revolving Credit
Commitments terminated) that are Base Rate Loans and Swing Line Loans) shall be
accompanied by accrued interest to the date of such prepayment to the applicable
Lender on the amount prepaid.

 

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election (which notice may be given by telephone confirmed promptly in
writing), provided that any such conversion of Eurodollar Loans may only be made
on the last day of an Interest Period with respect thereto. Other than with
respect to Swing Line Loans which shall at all times be Base Rate Loans, the
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election

 

63



--------------------------------------------------------------------------------

(which notice shall specify the length of the initial Interest Period therefore
and may be given by telephone confirmed promptly in writing), provided that no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent (which notice may be given by telephone
confirmed promptly in writing), in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
under a particular Facility may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the final scheduled termination or maturity date of
such Facility, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

 

2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or an Event of Default has otherwise occurred and is
continuing, all outstanding Loans and Reimbursement Obligations (whether or not
overdue) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2.0% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Credit

 

64



--------------------------------------------------------------------------------

Facility plus 2.0% and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder (in accordance with Section 2.9 or otherwise) shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans under the relevant Facility plus 2.0% (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Credit Facility plus 2.0%), in
each case, with respect to subsections (i) and (ii) above, from the date of such
nonpayment until such amount is paid in full (after as well as before judgment)
or so long as such Event of Default is continuing.

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.16 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365-day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations, if any, used by the Administrative Agent in determining
any interest rate pursuant to Section 2.15(a).

 

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Applicable
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

65



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
If the Borrower receives such notice from the Administrative Agent prior to the
first day of an Interest Period with respect to new Loans to be made on such
day, the Borrower shall have the right to withdraw such related Notice of
Borrowing and have no liability under Section 2.21.

 

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term B Loan Percentages, New Term Loan Percentages
with respect to a Series of New Term Loans or Revolving Credit Percentages, as
the case may be, of the relevant Lenders. Subject to Section 2.18(c), each
payment (other than prepayments) in respect of principal or interest in respect
of the Loans, and each payment in respect of fees or expenses payable hereunder
shall be applied to the amounts of such obligations owing to the Lenders pro
rata according to the respective amounts then due and owing to the Lenders. The
application of any mandatory prepayment pursuant to this Section 2.18 shall be
made, first, to Base Rate Loans and, second, to Eurodollar Loans.

 

(b) Each payment (including each prepayment) of Term Loans shall be allocated
among the Term Loan Lenders holding such Term Loans pro rata based on the
principal amount of such Term Loans held by such Term Loan Lenders, and shall be
applied to the installments of such Term Loans (provided that the final payment
of Term Loans on the Term Loan Termination Date shall be treated as an
“installment” for purposes of this subsection (b)) pro rata based on the
remaining outstanding principal amount of such installments. Amounts prepaid on
account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in connection with any Letter of Credit shall be
made to the Issuing Lender.

 

(d) Subject to Section 2.20, all payments (including prepayments) to be made by
the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Payment Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on

 

66



--------------------------------------------------------------------------------

a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.19 Requirements of Law. (a) Subject to the provisions of Section 2.20 (which
shall be controlling with respect to the matters covered thereby), if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any

 

67



--------------------------------------------------------------------------------

other acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate hereunder; or

 

(ii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon receipt by the Borrower of the notice
described in the last sentence of this paragraph, the Borrower shall promptly
pay such Lender any additional amounts necessary to compensate such Lender on an
after-tax basis for such increased cost or reduced amount receivable; provided,
that the Borrower shall not be required to compensate a Lender pursuant to this
subsection (a) for any increased costs or reduced amounts receivable from more
than six months prior to the date on which such Lender notified the Borrower of
such Lender’s intention to claim compensation therefor; and provided, further,
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. If any Lender becomes entitled to claim any additional
amounts pursuant to this Section, it shall promptly notify the Borrower in
writing (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled, and setting forth in such notice, in reasonable
detail, the basis and calculation of such amounts.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (which request shall set forth, in reasonable detail, the basis
and calculation of the additional amounts sought), the Borrower shall pay to
such Lender such additional amount or amounts as set forth in the aforesaid
notice; provided, that the Borrower shall not be required to compensate a Lender
pursuant to this subsection (b) for any amounts incurred more than six months
prior to the date on which such Lender notified the Borrower of such Lender’s
intention to claim compensation therefor; and provided, further, that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) and setting forth, in reasonable detail, the basis and calculation of
such amounts shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

68



--------------------------------------------------------------------------------

2.20 Taxes. (a) All payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, other than Excluded Taxes (collectively,
the “Non-Excluded Taxes”). If any such Non-Excluded Taxes are required to be
withheld from any amounts payable to any Arranger, any Agent, any Manager or any
Lender hereunder, the amounts so payable to such Arranger, such Agent, such
Manager or such Lender shall be increased to the extent necessary to yield to
such Arranger, such Agent, such Manager or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts that would have been
received hereunder or under any other Loan Document had such withholding not
been required; provided, however, that neither the Borrower nor a Guarantor
shall be required to increase any such amounts payable to any Arranger, any
Agent, any Manager or any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Arranger’s, such Agent’s, such Manager’s or such
Lender’s failure to comply with the requirements of subsection (f) or (g) of
this Section 2.20, or (ii) that are withholding taxes imposed on amounts payable
to such Arranger, such Agent, such Manager or such Lender at the time such
Arranger, such Agent, such Manager or such Lender becomes a party to this
Agreement. The Borrower or the applicable Guarantor shall make any such required
withholding and pay the full amount withheld to the relevant tax authority or
other Governmental Authority in accordance with applicable Requirements of Law.

 

(b) If any Arranger, Agent, Manager or Lender, as applicable, receives a refund,
credit or other tax benefit for which a payment has been made by the Borrower or
any Guarantor pursuant to this Section 2.20, which refund, credit or other tax
benefit in the good faith judgment of such Arranger, Agent, Manager or Lender,
as the case may be, is attributable to such payment made by the Borrower or such
Guarantor, then such Arranger, Agent, Manager or Lender, as the case may be,
shall reimburse the Borrower or such Guarantor for such amount as such Arranger,
Agent, Manager or Lender, as the case may be, determines in good faith to be the
proportion of the refund, credit or other tax benefit as will leave it, after
such reimbursement, in the same position it would have been in if the payment of
such tax and any payment by the Borrower or such Guarantor under this
Section 2.20 had not been made. In addition, upon the Borrower’s reasonable
request each Arranger, Agent, Manager and Lender, as applicable, shall use its
reasonable efforts to pursue any available refund, credit or other tax benefit
that, in the reasonable and good faith determination of such Arranger, Agent,
Manager or Lender, as applicable, is attributable to any tax with respect to
which the Borrower or any Guarantor has made a payment pursuant to this
Agreement, and shall remit immediately available funds to the Borrower in an
amount equal to any such refund, credit or other tax benefit (including any
interest received thereon).

 

(c) Subject to subsection (f) below, the Borrower shall indemnify each Arranger,
each Agent, each Manager and each Lender for the full amount of Non-Excluded
Taxes to the extent payable but not paid by the Borrower or any Guarantor
pursuant to Section 2.20(a) and paid by such Arranger, Agent, Manager or Lender
or any of their respective Affiliates (including,

 

69



--------------------------------------------------------------------------------

without limitation, any Non-Excluded Taxes imposed by any Governmental Authority
on amounts payable under Section 2.20(a) or this Section 2.20(c) and any
penalties, additions to tax interest and related expenses attributable to such
Non-Excluded Taxes). Payment under this indemnification shall be made within ten
(10) Business Days from the date any Arranger, any Agent, any Manager or any
Lender or any of their respective Affiliates makes written demand therefor,
which demand shall set forth in reasonable detail the basis and calculation of
the amounts demanded. Any Lender (or Transferee) claiming any indemnity payment
or additional amounts payable pursuant to Section 2.20(a) shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Borrower or a
Guarantor if the making of such a filing would avoid the need for or reduce the
amount of any such indemnity payment or additional amounts that may thereafter
accrue.

 

(d) Whenever any Non-Excluded Taxes are payable by the Borrower or a Guarantor,
as promptly as practicable thereafter the Borrower or such Guarantor shall send
to the Administrative Agent for the account of the relevant Arranger, Agent,
Manager or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower or such Guarantor showing payment thereof.

 

(e) The agreements in this Section 2.20 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(f) Each Lender (or Transferee) that is not a U.S. Person (as defined in
Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (and, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI (or any subsequent revisions thereof or successors thereto), or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a Form W-8BEN (or any subsequent revisions thereof or
successors thereto) and a statement substantially in the form of Exhibit I
hereto to the effect that such Non-U.S. Lender is eligible for a complete
exemption from withholding of U.S. taxes under Section 871(h) or 881(c) of the
Code, or any subsequent versions of any of the foregoing or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower or any Guarantor under this Agreement and the other
Loan Documents. Non-U.S. Lenders that are non-U.S. partnerships or other similar
Pass-Through Entities shall also deliver to the Borrower and the Administrative
Agent (and, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two duly completed copies of U.S.
Internal Revenue Service Form W-8IMY, together with all required attachments.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and on or
before the date of the first payment to it following the date, if any, such
Non-U.S. Lender changes its applicable lending office pursuant to Section 2.23
hereof. In addition, each Non-U.S. Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S.

 

70



--------------------------------------------------------------------------------

taxing authorities for such purpose). If a Non-U.S. Lender is unable to deliver
any form pursuant to this Section 2.20(f), such Non-U.S. Lender shall be
entitled to neither relief from withholding nor indemnity hereunder with respect
to Non-Excluded Taxes for the period that would have been covered by such form,
unless (i) such Non-U.S. Lender’s inability to deliver such form resulted from a
change in law after the date on which such Lender became a Lender hereunder or
as a result of a change in the circumstances of the Borrower or any Guarantor or
the use of proceeds of such Non-U.S. Lender’s loans or (ii) such Non-U.S.
Lender’s assignor (if any) was entitled, at the time of assignment, to the
indemnity afforded hereunder.

 

(g) Each Arranger, Agent, Manager and Lender that is entitled to an exemption
from non-U.S. withholding taxes under the law of the jurisdiction in which the
Borrower or a Guarantor is located, or any treaty to which such jurisdiction is
a party, with respect to payments under this Agreement or any other Loan
Document shall deliver to the Borrower and the relevant Guarantor(s), as
applicable (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Requirements of Law or reasonably requested by the
Borrower or such Guarantor(s), such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding; provided, that such Arranger, Agent,
Manager or Lender is legally entitled to complete, execute and deliver such
documentation and in such Person’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Person.

 

(h) The Borrower and each Guarantor shall pay all Non-Excluded Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

 

2.21 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss (other than loss of anticipated profits) or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement (whether as a result of a Stop
Funding Notice or otherwise) other than by reason of Section 2.17 if the
Administrative Agent gives notice to the Borrower thereunder and the Borrower
withdraws a Notice of Borrowing in accordance with the last sentence of
Section 2.17, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and Letters of Credit and all other amounts payable
hereunder.

 

71



--------------------------------------------------------------------------------

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, then (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

 

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20 or 2.22 with
respect to such Lender, it will, if requested by the Borrower or a Guarantor,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event with
the object of reducing or avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations or rights of any Borrower or
Lender pursuant to Section 2.19, 2.20 or 2.22.

 

2.24 Insurance Proceeds and Eminent Domain Proceeds. (a) This Section 2.24 shall
apply to all Loss Proceeds, all Insurance Proceeds and all Eminent Domain
Proceeds received by any Loan Party (i) in the case of Loss Proceeds, Insurance
Proceeds and Eminent Domain Proceeds related to the Phase II Project, at all
times from and after the Amended and Restated Disbursement Agreement Effective
Date, (ii) in the case of Insurance Proceeds and Eminent Domain Proceeds related
to the Phase I Project, at all times, and (iii) in the case of Insurance
Proceeds and Eminent Domain Proceeds that do not relate to the Phase I Project
or the Phase II Project, at all times. The Facility Proportionate Share of any
such Loss Proceeds, Insurance Proceeds or Eminent Domain Proceeds (other than
those described in subsection (b) below) shall be applied to the prepayment of
the Obligations in accordance with Section 2.12(c)(i) or 2.12(c)(ii), as
applicable, unless each of the following conditions are satisfied or waived by
the Majority Initial Lending Institutions (and, if required by Section 2.24(d),
the Required Lenders) as required pursuant to Section 2.24(c) or 2.24(d), as the
case may be, within 60 Business Days (or, in the case of Loss Proceeds,
Insurance Proceeds or Eminent Domain Proceeds described in Section 2.24(d), 90
Business Days) after any Loan Party’s receipt of such Loss Proceeds, Insurance
Proceeds or Eminent Domain Proceeds, in which event such amounts shall be
applied to the repair or restoration of the applicable Project in accordance
with the terms of such Sections:

 

(i) the damage, destruction, Event of Loss or Event of Eminent Domain giving
rise to the receipt of such Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds, in the aggregate does not constitute the destruction of all or
substantially all of the man-made portion of the Project;

 

72



--------------------------------------------------------------------------------

(ii) neither a Default nor an Event of Default has occurred and is continuing
(other than a Default or an Event of Default resulting solely from such damage,
destruction, Event of Loss or Event of Eminent Domain) and after giving effect
to any proposed repair and restoration (assuming any Defaults or Events of
Default that occurred prior thereto solely as a result from such damage,
destruction, Event of Loss or Event of Eminent Domain have been waived or
otherwise cured), no Default or Event of Default could reasonably be expected to
result from such damage, destruction, Event of Loss or proposed repair and
restoration or Event of Eminent Domain;

 

(iii) the Borrower certifies, and the Majority Initial Lending Institutions
(with, if required by Section 2.24(d), the consent of the Required Lenders)
determine in their reasonable judgment in consultation with the Construction
Consultant, that (i) in the case of Loss Proceeds, Insurance Proceeds and
Eminent Domain Proceeds related to the Phase II Project received by any Loan
Party from and after the Amended and Restated Disbursement Agreement Effective
Date but prior to the Phase II Completion Date, it is technically and
economically feasible for Phase II Completion (as defined in the Disbursement
Agreement and inclusive of any repair or restoration required as a result of any
damage, destruction, Event of Loss or Event of Eminent Domain) to occur prior to
the Phase II Scheduled Completion Date (as defined in the Disbursement
Agreement) and the Phase II Project shall be In Balance and (ii) otherwise, that
repair or restoration of the Project to a condition substantially similar to the
condition of the Project immediately prior to the event or events to which the
relevant Loss Proceeds, Insurance Proceeds or Eminent Domain Proceeds, as the
case may be relate, is technically and economically feasible within an
eighteen-month period after receipt of any such Insurance Proceeds or Eminent
Domain Proceeds, and that a sufficient amount of funds is or will be available
to the relevant Loan Party to make such repairs and restorations (subject at all
times to Section 7.7);

 

(iv) the Borrower delivers to the Administrative Agent a plan describing in
reasonable detail the nature of the repairs or restoration to be effected and
the anticipated costs and schedule associated therewith (the “Repair Plan”), in
form and substance reasonably satisfactory to the Majority Initial Lending
Institutions (with, if required by Section 2.24(d), the consent of the Required
Lenders);

 

(v) the Borrower certifies, and the Majority Initial Lending Institutions (with,
if required by Section 2.24(d), the consent of the Required Lenders) determine
in their reasonable judgment, that a sufficient amount of funds is or will be
available to the Borrower to make all payments on Indebtedness which will become
due during and following the repair period and, in any event, to maintain
compliance with the covenants set forth in Section 7.1 during such repair
period;

 

(vi) no Permit is necessary to proceed with the repair and restoration of the
Project and no other instrument is necessary for the purpose of effecting the
repairs or restoration of the Project or subjecting the repairs or restoration
to the Liens of the

 

73



--------------------------------------------------------------------------------

applicable Security Documents and maintaining the priority of such Liens or, if
any of the above is necessary, the Borrower and/or the appropriate Loan Party
will be able to obtain the same as and when required;

 

(vii) the Majority Initial Lending Institutions shall receive such additional
title insurance, title insurance endorsements, mechanic’s lien waivers,
certificates, opinions or other matters as they may reasonably request as
necessary to preserve or protect the Lenders’ interests hereunder and in the
applicable Collateral; and

 

(viii) the proposed repair or restoration is not prohibited by each of the other
Financing Agreements.

 

(b) (i) The Loan Parties shall have the right to use up to an amount of
$5,000,000 of Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds
received by the Loan Parties for each single loss or series of related losses,
but in any event no more than an aggregate amount of $10,000,000 of such Loss
Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds during the term of
the Facility, for working capital and/or to repair, restore and/or replace the
Property with respect to which such Loss Proceeds, Insurance Proceeds and/or
Eminent Domain Proceeds relate and Sections 2.12 and 2.24 (other than this
Section 2.24(b)(i)) shall not apply to such proceeds.

 

(ii) If, subject to Section 2.24(b)(i), there shall occur any damage,
destruction, Event of Loss, or Event of Eminent Domain of or with respect to the
Project with respect to which Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds received by the relevant Loan Party(ies) for any single loss or
series of related losses not in excess of $30,000,000 are payable, such Loss
Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds shall be held by the
Administrative Agent in a Funding Account and released by the Administrative
Agent to the relevant Loan Party(ies) in amounts from time to time necessary to
make payments for work undertaken towards repair, restoration or reconstruction
necessitated by such event(s), upon presentation of documentation reasonably
satisfactory to the Administrative Agent supporting such requested payments.

 

(c) Provided that the conditions set forth in subsection (a) above have been
waived by the Majority Initial Lending Institutions, or have been acknowledged
by such Persons as having been satisfied, which acknowledgement shall not be
unreasonably withheld, delayed or conditioned, if there shall occur any damage,
destruction, Event of Loss or Event of Eminent Domain of or with respect to the
Project with respect to which Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds received by the relevant Loan Party(ies) for any single loss or
series of related losses in excess of $30,000,000, but not in excess of
$100,000,000, are payable, such Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds received by relevant Loan Party(ies) shall be held by the
Administrative Agent in a Funding Account and released by the Administrative
Agent to relevant Loan Party(ies) in accordance with subsection (e) below.

 

74



--------------------------------------------------------------------------------

(d) Provided that the conditions set forth in subsection (a) above have been
waived by the Majority Initial Lending Institutions and the Required Lenders, or
have been acknowledged by such Persons as having been satisfied, which
acknowledgement shall not be unreasonably withheld, delayed or conditioned, if
there shall occur any damage, destruction, Event of Loss or Event of Eminent
Domain of or with respect to the Project with respect to which Loss Proceeds,
Insurance Proceeds and/or Eminent Domain Proceeds received by the relevant Loan
Party(ies) for any single loss or series of related losses in excess of
$100,000,000 are payable, such Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds shall be held by the Administrative Agent in a Funding Account
and released by the Administrative Agent to the relevant Loan Party(ies) in
accordance with subsection (e) below.

 

(e) Except as provided in Section 2.24(b), amounts which are to be applied to
repair or restoration of the Project pursuant to this Section 2.24 shall be
disbursed by the Administrative Agent from the applicable Funding Account in
accordance with the procedures set forth in this Section 2.24(e). From time to
time the Administrative Agent’s authorization of release of Loss Proceeds,
Insurance Proceeds and/or Eminent Domain Proceeds for application toward such
repairs or restoration shall be conditioned upon the relevant Loan Party’s
delivery to the Administrative Agent of (i) a certificate from the Borrower
(I) describing in reasonable detail the nature of the repairs or restoration to
be effected with such release and certifying that such repairs or restoration
are materially consistent with, and shall be undertaken in accordance with, the
Repair Plan, (II) stating the cost of such repairs or restoration, which shall
be no less than the amount of Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds requested in such release, and that such requested release
amount will be applied to the cost thereof, (III) stating that the aggregate
amount requested in respect of such repairs or restoration (when added to any
other Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds received
by the relevant Loan Party(ies) or funds otherwise made available to the Loan
Parties in respect of such damage, destruction, Event of Loss or Event of
Eminent Domain) does not exceed the cost of such repairs or restoration and that
a sufficient amount of funds is or will be available to the relevant Loan
Party(ies) to complete such repair or restoration and (IV) stating that neither
a Default nor an Event of Default has occurred and is continuing other than a
Default or an Event of Default resulting solely from such damage, destruction,
Event of Loss or Event of Eminent Domain (provided, that in any event no Default
or Event of Default under Sections 7.1 or 8(a) shall have occurred and be
continuing), (ii) such documents, certificates and information of the type
described in Section 2.24(a)(vii) as the Majority Initial Lending Institutions
may reasonably request and (iii) in the event such repairs or restorations
relate to damage, destruction, Event of Loss or Event of Eminent Domain of the
type described in Section 2.24(d), all other documents, certificates and
information with respect to such Loss Proceeds, Insurance Proceeds, Eminent
Domain Proceeds, repair and/or restoration as the Majority Initial Lending
Institutions may reasonably request as necessary or appropriate in connection
with such repairs or restoration of the Project or to preserve or protect the
Lenders’ interests hereunder and in the applicable Collateral.

 

(f) If, (i) any Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds
have not been applied to the repair or restoration of the Project by (A) in the
case of Loss Proceeds, Insurance Proceeds and Eminent Domain Proceeds related to
the Phase II Project received by any Loan Party from and after the Amended and
Restated Disbursement Agreement Effective Date but prior to the Phase II
Completion Date, the Phase II Scheduled Completion

 

75



--------------------------------------------------------------------------------

Date (as defined in the Disbursement Agreement), (B) in the case of amounts
subject to Section 2.24(b)(ii) (other than those subject to clause (A) above),
eighteen months after receipt of such amounts, and (C) in the case of amounts
subject to Sections 2.24(c) and 2.24(d) (other than those subject to clause
(A) above), the completion date set forth in the associated Repair Plan or
(ii) after Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds have
been applied to the repair or restoration of the Project as provided in this
Section 2.24 (other than Section 2.24(b)(i)), any excess Loss Proceeds,
Insurance Proceeds and/or Eminent Domain Proceeds remain, then, in each case,
the Facility Proportionate Share of such Loss Proceeds, Insurance Proceeds
and/or Eminent Domain Proceeds shall be applied to the prepayment of the
Obligations in accordance with Section 2.12(c)(i) or 2.12(c)(ii), as applicable.

 

(g) (i) On the date any Loss Proceeds, Insurance Proceeds and/or any Eminent
Domain Proceeds (other than any Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds with respect to which a prepayment is required to be made
pursuant to this Section 2.24) are required pursuant to the terms of any First
Lien Secured Obligations to be applied to (or offered to be applied to) the
repayment of any First Lien Secured Obligations (in the event any such repaid
First Lien Secured Obligations constitute a revolving credit facility,
accompanied by a permanent reduction of commitments under such revolving credit
facility in the amount of such repayment), the Facility Proportionate Share of
such Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds shall be
applied toward the prepayment of the Obligations in accordance with
Section 2.12(c)(i) or 2.12(c)(ii), as applicable.

 

(ii) In the event any Loss Proceeds, Insurance Proceeds and/or Eminent Domain
Proceeds are not applied toward the prepayment of the Obligations pursuant to
Section 2.12 and this Section 2.24 as a result of not being deemed part of the
“Facility Proportionate Share” of such Loss Proceeds, Insurance Proceeds and/or
Eminent Domain Proceeds and such amounts are not applied to the prepayment and
permanent reduction of other First Lien Secured Obligations for any reason
whatsoever (including the failure of any holder of such First Lien Secured
Obligations to accept an offer of prepayment) within 60 days of the application
of the Facility Proportionate Share of such proceeds to the Obligations in
accordance with Section 2.12, then such amounts shall, on the last day of such
60-day period, be applied to the prepayment of the Obligations in accordance
with Section 2.12(c)(i) or 2.12(c)(ii), as applicable.

 

2.25 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender (and cause such Lender to assign its outstanding
Loans and Commitments, if any, in full to one or more replacement financial
institutions or other Persons) that (a) requests reimbursement for amounts owing
pursuant to Section 2.19 or 2.20 or gives a notice of illegality pursuant to
Section 2.22, (b) is a Defaulting Lender or (c) does not consent to any proposed
amendment, modification, termination, waiver or consent as contemplated by
Sections 10.1(a)(i), 10.1(a)(ii), 10.1(a)(viii), 10.1(a)(ix) or 10.1(a)(x) where
the consent of the Required Lenders shall have been obtained; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) solely in the event of the circumstances described in the
immediately preceding clause (a), prior to any such replacement, such Lender
shall have taken no action under Section 2.23 so as to eliminate the continued
need for payment of amounts owing pursuant to Section 2.19 or 2.20 or to
eliminate the illegality referred to in

 

76



--------------------------------------------------------------------------------

such notice of illegality given pursuant to Section 2.22, (iv) on the date of
such replacement, the replacement financial institution(s) or other Persons
shall pay to such replaced Lender an amount equal to the sum of (without
duplication) (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of such Lender, (B) an amount equal to all
unreimbursed drawings under Letters of Credit that have been funded by such
Lender, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid fees owing to
such Lender pursuant to Section 2.9 through the date of replacement, (v) on the
date of such replacement the Borrower shall pay to such replaced Lender any
amounts due and payable to such Lender pursuant to Section 2.19, 2.20 or 2.21,
(vi) the replacement financial institution(s) or other Persons shall be Eligible
Assignees, (vii) the replaced Lender shall be obligated to make such replacement
in accordance with the provisions of Section 10.6(c) (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein), (viii) if such replaced Lender was replaced pursuant to clause
(c) above, such replacement financial institution(s) or other Persons shall
consent, at the time of such replacement, to each matter in respect of which
such replaced Lender had not consented and (ix) any such replacement shall not
be deemed to be a waiver of any rights that any Loan Party, the Administrative
Agent or any other Lender shall have against the replaced Lender. The Borrower
may not elect to replace any Lender pursuant to this Section 2.25 that is also
an Issuing Lender unless, prior to the effectiveness of such election, the
Borrower shall have caused each outstanding Letter of Credit issued thereby to
be cancelled. Upon the payment of all amounts owing to any replaced Lender in
accordance with this Section 2.25, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such Lender
to indemnification hereunder shall survive as to such Lender.

 

2.26 Incremental Facilities. (a) On or after the date on which the first
Compliance Certificate is delivered after the Initial Phase II Calculation Date
(and, with respect to any New Revolving Credit Commitments, prior to the
Revolving Credit Termination Date), the Borrower may by written notice to the
Administrative Agent request (i) an increase to the existing Revolving Credit
Commitments (any such increase, the “New Revolving Credit Commitments”) and/or
(ii) the establishment of one or more new term loan commitments (the “New Term
Loan Commitments”), in an amount not in excess of $300,000,000 in the aggregate
and not less than $50,000,000 individually (or such lesser amount which shall be
approved by the Administrative Agent) or an integral multiple of $5,000,000 in
excess thereof. Each such notice shall set forth (A) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Revolving
Credit Commitments or New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 15 Business Days after the date
on which such notice is delivered to the Administrative Agent; (B) the identity
of each Lender or other Person that is an Eligible Assignee (each, a “New
Revolving Credit Lender” or “New Term Loan Lender”, as applicable) to whom the
Borrower proposes any portion of such New Revolving Credit Commitments or New
Term Loan Commitments, as applicable, be allocated and the amounts of such
allocations (provided that any Lender approached to provide all or a portion of
the New Revolving Credit Commitments or New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Credit Commitment or
a New Term Loan Commitment) and (C) to the extent the 2014 Notes remain
outstanding, a certification by the Borrower that the establishment of the New
Revolving Credit Commitments and/or the New Term Loan Commitments, as
applicable, does not violate any provisions of the 2014 Notes Indenture, or has
otherwise been consented to by any party whose consent is required by the

 

77



--------------------------------------------------------------------------------

terms thereof. The establishment of the New Revolving Credit Commitments and New
Term Loan Commitments shall be subject to the following conditions: (1) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Revolving Credit Commitments or New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 5.2 or 5.3, as applicable, shall be satisfied; (3) the Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Section 7.1 as of the most recent Quarterly Date of the Borrower after
giving pro forma effect to such New Revolving Credit Commitments or New Term
Loan Commitments, fully drawn, as applicable, on such date; (4) the New
Revolving Credit Commitments or New Term Loan Commitments, as applicable, shall
be effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Administrative Agent and each applicable New Revolving Credit
Lender or New Term Loan Lender, as applicable, each of which shall be recorded
in the Register and shall be subject to the requirements set forth in
Sections 2.20(f) and 2.20(g); (5) the Borrower shall make any payments required
pursuant to Section 2.21 in connection with the New Revolving Credit Commitments
or New Term Loan Commitments, as applicable; and (6) the Borrower shall deliver
or cause to be delivered any legal opinions or other documents reasonably
requested by the Administrative Agent in connection with any such transaction.
Any New Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of New Term Loans for all purposes of this
Agreement. Such New Revolving Credit Commitments or New Term Loan Commitments
shall become effective as of such Increased Amount Date.

 

(b) On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Revolving Credit Lenders shall assign to each of the New
Revolving Credit Lenders, and each of the New Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Credit
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans will be held by existing Revolving Credit Lenders and New Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, (ii) each New Revolving Credit Commitment
shall be deemed for all purposes a Revolving Credit Commitment and each Loan
made thereunder (a “New Revolving Credit Loan”) shall be deemed, for all
purposes, a Revolving Credit Loan and (iii) each New Revolving Credit Lender
shall become a Lender with respect to the New Revolving Credit Commitment and
all matters relating thereto.

 

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to the
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

 

78



--------------------------------------------------------------------------------

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
each notice delivered by the Borrower pursuant to the first sentence of
Section 2.26(a) and in respect thereof (i) the New Revolving Credit Commitments
or the Series of New Term Loan Commitments, as applicable, and (ii) in the case
of each notice to any Revolving Credit Lender, the respective interests of such
Revolving Credit Lender in the Revolving Credit Loans, in each case subject to
the assignments contemplated by this Section 2.26.

 

(e) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the terms and provisions of the Term B Loans. The terms
and provisions (including applicable rates of interest) of the New Revolving
Credit Loans shall be identical to the Revolving Credit Loans. In any event
(i) the weighted average life to maturity of all New Term Loans of any Series
shall be no shorter than the weighted average life to maturity of the Term B
Loans, (ii) the applicable Scheduled New Term Loan Termination Date of each
Series shall be no earlier than the Scheduled Term B Loan Termination Date, and
(iii) the rate of interest applicable to the New Term Loans of each Series shall
be determined by the Borrower and the applicable New Term Loan Lenders and shall
be set forth in each applicable Joinder Agreement; provided, however, that to
the extent that the weighted average interest rate payable in respect of the New
Term Loans (whether in the form of interest, fees, original issue discount or a
combination of any thereof) is higher by more than 0.25% than the weighted
average interest rate payable in respect of the Term B Loans immediately prior
to the incurrence of any such New Term Loans, the interest rates applicable to
the existing Term B Loans shall increase to provide the existing Term B Loan
Lenders the same weighted average interest rate provided to the New Term Loan
Lenders. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.26.

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue standby and, if agreed to by the
applicable Issuing Lender, commercial letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day during the Letter of Credit
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the date which is one year after the date of issuance and (y) the
date which is five Business Days prior to the Scheduled Revolving Credit
Termination Date, provided that any Letter of Credit may provide for the
extension of the expiry date thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in subsection (y) above).

 

79



--------------------------------------------------------------------------------

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2 Procedure for Issuance of Letters of Credit. (a) Prior to (i) with respect
to the Phase I Project, the Phase I Final Completion Date, and (ii) with respect
to the Phase II Project, the earlier of the Phase II Final Completion Date and
the Amended and Restated Disbursement Agreement Effective Date, the Borrower
shall have the right pursuant to this Section 3.2(a) to request that the Issuing
Lender issue a Letter of Credit to be utilized in furtherance of the payment or
support of Project Costs for the Phase I Project or the Phase II Project, as the
case may be. If the Borrower desires that the Issuing Lender issue such a Letter
of Credit, the Borrower may request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender and the Disbursement Agent, in each
case in accordance with and pursuant to the terms of Section 2.3 of the
Disbursement Agreement, a Notice of Advance Request in the form, at the times
and as required under the Disbursement Agreement. Notwithstanding any provision
of the Disbursement Agreement to the contrary, such Notice of Advance Request
must be received by the Issuing Lender at least 3 Business Days (or such shorter
period agreed to by the Issuing Lender) prior to the proposed date of issuance
(in addition to such other documents, certificates, documents and papers as the
Issuing Lender may request) and must contain all the information relevant to the
proposed Letter of Credit issuance as set forth in a Letter of Credit Request.

 

(b) The Borrower shall have the right pursuant to this Section 3.2(b) to request
that the Issuing Lender issue a Letter of Credit (i) if prior to the Amended and
Restated Disbursement Agreement Effective Date, to be utilized for purposes
permitted hereby other than in furtherance of the payment or support for Project
Costs and (ii) if on or after the Amended and Restated Disbursement Agreement
Effective Date, to be utilized for general corporate purposes (including in
furtherance of the payment or support for Project Costs). If the Borrower
desires that the Issuing Lender issue such a Letter of Credit, the Borrower may
request that the Issuing Lender issue a Letter of Credit by delivering to the
Issuing Lender and the Administrative Agent, at least 3 Business Days (or such
shorter period agreed to by the Issuing Lender) prior to the proposed date of
issuance (such proposed date to be a Business Day), a Letter of Credit Request
accompanied by such other documents, certificates, documents and papers as the
Issuing Lender may reasonably request. Letter of Credit Requests may be
delivered by facsimile transmission.

 

Promptly after the issuance or amendment of a Letter of Credit (in any event
upon satisfaction or waiver of the conditions precedent set forth in Section 5.2
or 5.3, as applicable), the Issuing Lender shall notify the Borrower and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such issuance or amendment. Upon receipt of
such notice, the Administrative Agent shall promptly notify the Revolving Credit
Lenders in writing of such issuance or amendment and if so requested by any such
Lender the Administrative Agent shall furnish such Lender with a copy of such
issuance or amendment. Notwithstanding the foregoing, the Issuing Lender shall
not be obligated to make any Letters of Credit available to the Borrower at a
time when a Lender Default exists unless the Issuing Lender has entered into
arrangements satisfactory to it to eliminate the Issuing Lender’s risk with
respect to the Defaulting Lender’s or Lenders’ participation in such Letters of
Credit.

 

80



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower shall pay a fee on the aggregate
drawable amount of each outstanding Letter of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Credit Facility, shared ratably among the Revolving Credit Lenders
and payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit; provided, however, that any such fee accrued with
respect to any Defaulting Lender during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Lender shall be a Defaulting Lender except to the
extent that such fee shall otherwise have been due and payable by such Borrower
prior to such time; and provided further that no such fee shall accrue for the
benefit of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee equal to 0.125% per annum on the aggregate drawable
amount of each outstanding Letter of Credit (but in any event not less than
$500.00 per annum per Letter of Credit), payable quarterly in arrears on each
L/C Fee Payment Date after the issuance date of such Letter of Credit.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or customarily charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Lender, regardless of the occurrence or continuance of a Default or
an Event of Default or the failure to satisfy any of the other conditions
specified in Section 5, upon demand, at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant acknowledges and agrees that its obligation to
acquire participations and make payments pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit, the occurrence and continuance of a Default or Event of
Default, the reduction or termination of the Commitments, any adverse change in
the condition (financial or otherwise) of the Borrower or any other Person
or any breach of this Agreement or any other Loan Document by the Borrower or
any other Person (including, without limitation, any other Revolving Credit
Lender), and each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the

 

81



--------------------------------------------------------------------------------

Issuing Lender under any Letter of Credit is paid to the Issuing Lender within
three Business Days after the date such payment is due, such L/C Participant
shall pay to the Issuing Lender on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. If any draft or other form of
demand shall be presented for payment under any Letter of Credit, the Issuing
Lender shall promptly notify the Borrower of the date and amount thereof. The
Borrower agrees to reimburse the Issuing Lender within one Business Day of the
date on which the Issuing Lender notifies the Borrower and the Administrative
Agent of the date and amount of a draft presented under any Letter of Credit and
paid by the Issuing Lender for the amount of (a) such draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment (the amounts described in the foregoing
subsections (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to the Administrative Agent at the
Payment Office, for the account of the Issuing Lender, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Issuing Lender promptly upon receipt at its address for notices
specified herein in like funds as received. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the first Business Day following the date notice
of the applicable drawing is received by the Borrower from the Issuing Lender,
Section 2.15(b) and (ii) thereafter, Section 2.15(c). Each drawing under any
Letter of Credit shall (unless an event of the type described in subsection
(i) or (ii) of Section 8(f) shall have occurred and be continuing with respect
to the Borrower, in which case the procedures specified in Section 3.4 for
funding by L/C Participants shall apply) constitute a request by the Borrower to
the Administrative Agent for a borrowing of Revolving Credit Loans that are Base
Rate Loans (or, at the option of the Administrative Agent and the Swing Line
Lender in their sole discretion, a borrowing pursuant to Section 2.7 of Swing
Line Loans) in the amount of such drawing. The

 

82



--------------------------------------------------------------------------------

Borrowing Date with respect to such borrowing shall be the first date on which
the conditions set forth in Section 5.3 (other than Section 5.3(a)) are
satisfied (or, if Swing Line Loans are then available, the first date on which
the conditions set forth in Section 2.7 are satisfied) after such drawing under
such Letter of Credit.

 

3.6 Responsibility of Issuing Lender With Respect to Requests for Drawings and
Payments; Obligations Absolute. (a) In determining whether to honor any drawing
under any Letter of Credit by the beneficiary thereof, the Issuing Lender shall
be responsible only to examine the documents delivered under such Letter of
Credit with reasonable care so as to ascertain whether they appear on their face
to be in accordance with the terms and conditions of such Letter of Credit. As
between the Borrower and the Issuing Lender, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by the
Issuing Lender, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender, including any act or
omission of any present or future Governmental Authority; none of the above
shall affect or impair, or prevent the vesting of, any the Issuing Lender’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by the Issuing Lender under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted (subject to the next sentence) in good
faith, shall not give rise to any liability on the part of the Issuing Lender to
the Borrower. Notwithstanding anything to the contrary contained in this
Section 3.6(a), the Borrower shall retain any and all rights it may have against
the Issuing Lender for any liability arising solely out of the gross negligence
or willful misconduct of the Issuing Lender.

 

(b) The obligation of the Borrower to reimburse the Issuing Lender for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Credit Loans made by Lenders pursuant to this Section 3 and the obligations of
Lenders under Section 3.4 shall be unconditional and irrevocable and shall be
performed strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which the Borrower or any Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), the Issuing Lender, Lender
or any other Person or, in the case of a Lender, against the Borrower,

 

83



--------------------------------------------------------------------------------

whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Lender under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any Loan
Party; (vi) any breach hereof or any other Loan Document by any party thereto;
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or (viii) the fact that an Event of Default or a Default
shall have occurred and be continuing; provided, in each case, that any action
taken by the Issuing Lender with respect to the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of the Issuing
Lender.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Arrangers, the Agents, the Managers and the Lenders to enter into
this Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Arranger, each
Agent, each Manager and each Lender that the following statements are true and
correct (provided that (a) with respect to Sections 4.25(h) and 4.26, such
representations and warranties shall not be made, as they relate to the Phase II
Project, at any time prior to the Phase II Opening Date and (b) representations
and warranties made with respect to the Completion Guarantor shall only be made
until the Phase II Final Completion Date):

 

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at December 31, 2005, and the related
consolidated statements of income and of cash flows for the Fiscal Year ended on
such date, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for such Fiscal Year. The unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at March 31, 2006, or if available
on or prior to the Amended and Restated Effective Date, June 30, 2006, and the
related unaudited consolidated statements of income and cash flows for the
3-month period (or, in the event the June 30, 2006 unaudited consolidated
balance sheets are available, the 6-month period) ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the 3-month period
(or, in the event the June 30, 2006 unaudited consolidated balance sheets are
available, the 6-month period) then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein and except with respect to interim
financials, normal year-end audit adjustments). As of the Amended and Restated
Effective Date, the Borrower and its Subsidiaries do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term

 

84



--------------------------------------------------------------------------------

leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph.

 

4.2 No Change. Since December 31, 2005, there have been no developments or
events that, individually or collectively, have had or could reasonably be
expected to have a Material Adverse Effect.

 

4.3 Corporate/LLC Existence; Compliance with Law. Each of the Loan Parties, Wynn
Resorts Holdings and the Completion Guarantor (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or limited liability company power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or limited
liability company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification, except to the extent the failure to be so qualified
or in good standing could not reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party, Wynn Resorts
Holdings and the Completion Guarantor has the corporate or limited liability
company power, as the case may be, and authority, and the legal right, to
execute, deliver and perform the Loan Documents, the Financing Agreements and
the Material Contracts to which it is a party and to carry out the transactions
contemplated thereby and, in the case of the Borrower, to borrow hereunder. Each
Loan Party, Wynn Resorts Holdings and the Completion Guarantor has taken all
necessary corporate or limited liability company action, as the case may be, to
authorize the execution, delivery and performance of the Loan Documents, the
Financing Agreements and the Material Contracts to which it is a party and, in
the case of the Borrower, to authorize the borrowings and issuances of
Indebtedness on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any Person (other than a Loan Party) is required to be
obtained, made or taken by a Loan Party in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have, unless otherwise
indicated on Schedule 4.4, been obtained or made (or waived) and are in full
force and effect and (ii) the filings and actions referred to in Section 4.19.
Each Loan Document, Financing Agreement and Material Contract has been duly
executed and delivered on behalf of the Completion Guarantor, Wynn Resorts
Holdings and each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document, Financing Agreement and Material Contract upon execution
will constitute, a legal, valid and binding obligation of the Completion
Guarantor, Wynn Resorts Holdings and each Loan Party party thereto, enforceable
against the Completion Guarantor, Wynn Resorts Holdings and each Loan Party
party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws

 

85



--------------------------------------------------------------------------------

affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement, the
other Loan Documents, the Financing Agreements and the Material Contracts, the
issuance of Letters of Credit, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of the Completion Guarantor, Wynn Resorts Holdings or any Loan Party
(except, in the case of the Material Contracts, to the extent that any such
violations (individually or in the aggregate) could not reasonably be expected
to have a Material Adverse Effect) and will not result in, or require, the
creation or imposition of any Lien on any of their respective Properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents, the other First Lien
Security Documents and the Second Lien Security Documents). No Requirement of
Law or Contractual Obligation applicable to the Completion Guarantor, Wynn
Resorts Holdings or any Loan Party could, individually or collectively,
reasonably be expected to have a Material Adverse Effect. Other than amounts
that have been paid in full, no fees or taxes, including without limitation
stamp, transaction, registration or similar taxes, are required to be paid by
the Loan Parties for the legality, validity, or enforceability of any Financing
Agreements and, except to the extent that the failure to so pay any such fees or
taxes could not (individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect, any Material Contracts.

 

4.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Completion Guarantor, Wynn Resorts
Holdings or any Loan Party or against any of their respective properties or
revenues and, to the knowledge of the Borrower, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or
threatened by or against any Major Project Participant or against any of its
properties or revenues, in any such case (a) with respect to any of the
Financing Agreements or any of the transactions contemplated hereby or thereby
or (b) that, individually or collectively, could reasonably be expected to have
a Material Adverse Effect.

 

4.7 No Default. Neither the Completion Guarantor, Wynn Resorts Holdings nor any
Loan Party is in default under or with respect to any of its Contractual
Obligations in any respect that, individually or collectively, could reasonably
be expected to have a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

 

4.8 Ownership of Property; Liens. Each of the Loan Parties is the sole owner of,
legally and beneficially, and has good, marketable and insurable title to, or
has a valid leasehold interest in, all its Real Estate, and good title to, a
valid leasehold interest in or a valid right to use, all its other material
Property, and none of such Property is subject to any claims, liabilities,
obligations, charges or restrictions of any kind, nature or description (other
than claims, liabilities, obligations, charges or restrictions that individually
or in the aggregate could not reasonably be expected to materially interfere
with the Loan Parties’ intended use of such Property) or to any Lien except for
Permitted Liens. None of the Pledged Stock is subject to any Lien except for
Permitted Liens.

 

86



--------------------------------------------------------------------------------

4.9 Intellectual Property. (a) Each Loan Party owns, or is licensed or otherwise
has the right to use, all Intellectual Property that is material to the conduct
of its business as currently conducted. No claim has been asserted or is pending
by any Person challenging the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, except (i) with respect to
the Intellectual Property related to or otherwise associated with the Loan
Parties’ use of the “Wynn” name, such claims that, if determined adversely to a
Loan Party, could not reasonably be expected to have a material adverse effect
on such Loan Party’s ability to use the “Wynn” name in its Permitted Business as
currently used or contemplated to be used and (ii) with respect to all other
Intellectual Property, as could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect. The use by each Loan Party of the
Intellectual Property related to or otherwise associated with such Loan Party’s
use of the “Wynn” name does not infringe on the rights of any Person, which
infringement could reasonably be expected to have a material adverse effect on
such Loan Party’s ability to use the “Wynn” name in its Permitted Business as
currently used or contemplated to be used. The use by each Loan Party of
Intellectual Property other than Intellectual Property related to or otherwise
associated with such Loan Party’s use of the “Wynn” name, does not infringe on
the rights of any Person, which infringement, individually or collectively,
could reasonably be expected to have a Material Adverse Effect.

 

(b) As of the Amended and Restated Effective Date, Schedule 4.9(b)
(i) identifies each of the trademarks, service marks and trade name applications
and registrations currently applied for or registered by, directly or
indirectly, each of the Loan Parties and identifies which such Person applied
for or registered such Intellectual Property and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

 

(c) As of the Amended and Restated Effective Date, Schedule 4.9(c)
(i) identifies each of the material patents and patent applications currently
applied for or owned by, directly or indirectly, each of the Loan Parties and
identifies which such Person applied for or owns such Intellectual Property and
(ii) specifies as to each, the jurisdiction in which such Intellectual Property
has been issued or registered (or, if applicable, in which an application for
such issuance or registration has been filed), including the respective patent
or application numbers and applicable dates of issuance or application and
expiration.

 

(d) As of the Amended and Restated Effective Date, Schedule 4.9(d)
(i) identifies each of the material copyrights and copyright applications and
registrations currently applied for or registered by, directly or indirectly,
each of the Loan Parties and identifies which such Person applied for or
registered such Intellectual Property and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

 

(e) As of the Amended and Restated Effective Date, Schedule 4.9(e) identifies
all licenses, sublicenses and other agreements relating to Intellectual Property
to which any of the

 

87



--------------------------------------------------------------------------------

Loan Parties is a party that are material to the conduct of such Loan Party’s
Permitted Business and pursuant to which (i) any of the Loan Parties is a
licensor, sub-licensor, licensee or sub-licensee or the equivalent or (ii) any
other Person is authorized to use any Intellectual Property as a licensee,
sub-licensee or the equivalent.

 

4.10 Taxes. (a) Each of the Completion Guarantor, Wynn Resorts Holdings and the
Loan Parties has filed, or caused to be filed, all federal and state income tax
and informational returns that are required to have been filed by it in any
jurisdiction, and all such tax and informational returns are correct and
complete in all material respects. Each of the Completion Guarantor, Wynn
Resorts Holdings and the Loan Parties has paid all taxes shown to be due and
payable on such returns and all other material taxes and assessments payable by
it, to the extent the same have become due and payable (other than (x) those
taxes that it is contesting in good faith and by appropriate proceedings and
(y) taxes that are not yet due, with respect to each of which it has established
reserves that are adequate for the payment thereof and as are required by GAAP).

 

(b) There are no Liens for Taxes on any of the Properties of the Completion
Guarantor or any of the Loan Parties other than Liens permitted pursuant to
Section 7.3(a).

 

4.11 Federal Regulations. Neither Wynn Resorts Holdings, the Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (in each case within the meaning of Regulation U).
No part of the proceeds of the Loans made or Letters of Credit issued hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or for
any purpose that violates the provisions of Regulation T, Regulation U or
Regulation X.

 

4.12 Labor Matters and Acts of God. (a) There are no strikes, stoppages,
slowdowns or other labor disputes pending against any of the Loan Parties or, to
the knowledge of the Borrower, pending against any Major Project Participant or
threatened against any Loan Party or, to the knowledge of the Borrower, any
Major Project Participant that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties are not in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect.

 

(b) Neither the business nor the Properties of any Loan Party, nor, to the
knowledge of the Borrower, any Major Project Participant is affected by any
fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of God
or of the public enemy, or other casualty or event of force majeure, that could
reasonably be expected to have a Material Adverse Effect.

 

4.13 ERISA. Except in each case as could not reasonably be expected to result in
a material liability to the Loan Parties, (a) neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or

 

88



--------------------------------------------------------------------------------

deemed made with respect to any Plan, and each Plan has complied in all material
respects with all applicable provisions of ERISA and the Code, (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period, (c) the actuarial
present value of all benefit liabilities under each Single Employer Plan (based
on those assumptions that would be used to determine whether each such Single
Employer Plan could be terminated in a standard termination under
Section 4041(b) of ERISA) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits, (d) neither the
Borrower, any other Loan Party nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan and neither the
Borrower, any other Loan Party nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if any such Person were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date for which each such Multiemployer Plan has furnished data regarding
potential withdrawal liability to the applicable Loan Party and (e) as of the
Amended and Restated Effective Date, no such Multiemployer Plan is in
Reorganization or Insolvent.

 

4.14 Investment Company Act; Other Regulations. Neither the Completion
Guarantor, Wynn Resorts Holdings nor any Loan Party is subject to regulation
under the Federal Power Act, or the Interstate Commerce Act or registration
under the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness other
than the Nevada Gaming Laws or which may otherwise render all or any portion of
the Obligations unenforceable. Incurrence of the Obligations by the Completion
Guarantor, Wynn Resorts Holdings and the Loan Parties under the Loan Documents
complies with all applicable provisions of the Nevada Gaming Laws, subject to
any information filings or reports required by Nevada Gaming Commission
Regulation 8.1.30 that are not yet required to have been made.

 

4.15 Subsidiaries. (a) The Persons listed on Schedule 4.15 constitute all the
Subsidiaries of the Borrower as of the Amended and Restated Effective Date.
Schedule 4.15 sets forth as of the Amended and Restated Effective Date, the name
and jurisdiction of formation of each Subsidiary of the Borrower and, as to each
such Subsidiary, the percentage and number of each class of Capital Stock owned
by the Borrower. Each such Subsidiary is a Wholly Owned Subsidiary of the
Borrower.

 

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees,
officers or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary of the Borrower. Neither
the Borrower nor any of its Subsidiaries have issued, or authorized the issuance
of, any Disqualified Stock.

 

(c) Neither the Borrower nor any of its Subsidiaries are engaged in any
businesses other than the Permitted Businesses.

 

4.16 Use of Proceeds; Letters of Credit. Subject to the terms of the
Disbursement Agreement and this Agreement, the proceeds of the extension of
credit under this Agreement shall be used (a) for the payment of transaction
costs, fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, (b) to pay Project

 

89



--------------------------------------------------------------------------------

Costs, (c) to pay certain Obligations under the Original Credit Agreement and
(d) for working capital and general corporate purposes.

 

4.17 Environmental Matters. (a) To the knowledge of the Borrower, the Loan
Parties: (i) are, and within the period of all applicable statutes of limitation
have been, in compliance with all applicable Environmental Laws; and
(ii) reasonably believe that compliance with all applicable Environmental Laws
that are or are reasonably expected to become applicable to any of them will be
timely attained and maintained except, in each case, to the extent any violation
could not reasonably be expected to result in any material liability to the Loan
Parties or their Properties or in an inability of the Loan Parties to perform
their respective obligations in any material respect under the Operative
Documents.

 

(b) To the knowledge of the Borrower, Hazardous Substances are not present at,
on, under, in, or about any real property now or formerly owned, leased or
operated by any of the Loan Parties, or at any other location (including,
without limitation, any location to which Hazardous Substances have been sent
for re-use or recycling or for treatment, storage, or disposal) which could,
individually or collectively, reasonably be expected to (i) give rise to
liability of any of the Loan Parties under any applicable Environmental Law or
otherwise result in costs to any of the Loan Parties that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (ii) materially interfere with any of the Loan Parties’ continued operations,
or (iii) materially impair the fair saleable value of any real property owned or
leased by any of the Loan Parties.

 

(c) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no judicial,
administrative, or arbitral proceeding (including any notice of violation or
alleged violation) under or relating to any Environmental Law (including,
without limitation, any Environmental Claims) to which any of the Loan Parties
is, or to the knowledge of the Borrower will be, named as a party that is
pending or, to the knowledge of the Borrower, threatened.

 

(d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Loan Party has received any
written request for information, or been notified that it is a potentially
responsible party, under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law.

 

(e) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Loan Party has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law or Environmental Claim.

 

(f) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Loan Party has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Substances.

 

90



--------------------------------------------------------------------------------

(g) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) Hazardous Materials Activities
are not presently occurring, and have not previously occurred, at, on, under,
in, or about any Real Estate now or formerly owned, leased or operated by any of
the Loan Parties and (ii) none of the Loan Parties have ever engaged in any
Hazardous Materials Activities at any location.

 

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished, in each case in writing
and other than projections, estimates and other forward-looking information, to
the Arrangers, the Agents, the Managers or the Lenders or any of them, by or on
behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which such statements were made. The projections, estimates and other
forward-looking information and pro forma financial information contained in the
materials referenced above (including, without limitation, the Projections) are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact, that no assurance is given that the results forecasted in such
financial information will be achieved and that actual results during the period
or periods covered by such financial information are subject to significant
uncertainties (many of which are not in the control of the Loan Parties) and may
differ from the projected results set forth therein by a material amount.

 

4.19 Security Documents. (a) The Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and binding security interest in the Collateral described therein and
proceeds and products thereof. In the case of the certificated Pledged Stock,
when any stock or membership certificates representing such certificated Pledged
Stock are delivered to the Collateral Agent with a corresponding endorsement,
and in the case of the other Collateral described in the Security Agreement,
when financing statements in appropriate form are filed in the offices specified
on Schedule 4.19(a)-1 and such other filings and actions as are specified on
Schedule 3 to the Security Agreement are made and taken (which may or may not be
required pursuant to the terms of the Security Agreement), the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of Wynn Resorts Holdings and the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Obligations, in each case subject only to Permitted Liens and prior and superior
in right to any other Lien (except Senior Permitted Liens). Schedule 4.19(a)-2
lists as of the Amended and Restated Effective Date each UCC Financing Statement
that names Wynn Resorts Holdings or any Loan Party as debtor and will remain on
file after the Amended and Restated Effective Date.

 

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and binding Lien
on, and security interest in, the Mortgaged Properties described therein and
proceeds and products thereof, and when the

 

91



--------------------------------------------------------------------------------

Mortgages and related fixture filings are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all of the Mortgaged Properties and the proceeds and
products thereof, as security for the Obligations, in each case subject only to
Permitted Liens and prior and superior in right to any other Lien (except Senior
Permitted Liens).

 

(c) The Intellectual Property Security Agreements are effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and binding security interest in the Intellectual Property Collateral
described therein and proceeds and products thereof. With respect to domestic
Intellectual Property Collateral, upon (i) the filing and recordation of the
Intellectual Property Security Agreements in the appropriate indexes of the
United States Patent and Trademark Office relative to patents and trademarks,
and the United States Copyright Office relative to copyrights, together with
payment of all requisite fees and (ii) the filing of financing statements in
appropriate form for filing in the offices specified on Schedule 4.19(c) (which
financing statements have been duly completed and filed by the Collateral Agent
in accordance with applicable Requirements of Law) the Intellectual Property
Security Agreements shall constitute a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Intellectual
Property Collateral and the proceeds and products thereof, as security for the
Obligations, in each case subject only to Permitted Liens and prior and superior
in right to any other Lien (except Senior Permitted Liens).

 

(d) The Control Agreements are effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and binding
security interest in the Accounts described therein and proceeds and products
thereof. Upon the execution of the Control Agreements, the Control Agreements
shall constitute perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Accounts and the proceeds and products
thereof, as security for the Obligations, in each case subject only to Permitted
Liens and prior and superior in right to any other Lien (except Senior Permitted
Liens).

 

4.20 Solvency. The Loan Parties taken as a whole, each significant Loan Party
and the Completion Guarantor are, and immediately after giving effect to (a) the
incurrence of all Indebtedness, (b) the use of the proceeds of such Indebtedness
(including, without limitation, the use of proceeds of the extensions of credit
made by the Lenders hereunder) and (c) obligations being incurred in connection
with the Operative Documents, will be Solvent.

 

4.21 Senior Indebtedness. The Obligations (including, without limitation, the
guarantee obligations of each Guarantor under the Loan Documents) constitute
senior secured debt of each of the Loan Parties and “Permitted Debt” under and
as defined in the 2014 Notes Indenture. The 2014 Notes are the legal, valid and
binding obligations of the Borrower and Capital Corp., enforceable against the
Borrower and Capital Corp. in accordance with their terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability. The issuance and sale of the 2014 Notes by Borrower
and Capital Corp. did not violate any applicable federal or state securities
laws.

 

4.22 Regulation H. No Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development

 

92



--------------------------------------------------------------------------------

as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968.

 

4.23 Insurance. Each of the Loan Parties is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which it is engaged and in any
event in accordance with Section 6.5. None of the Loan Parties has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
at a cost that could not reasonably be expected to have a Material Adverse
Effect (other than as a result of general market conditions).

 

4.24 Performance of Agreements; Material Contracts. No Loan Party is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists that, with the giving of notice or the lapse of time or both,
would constitute such a default, in each case, except where the consequences of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect. Schedule 4.24 contains a true, correct and complete
list of the Material Contracts in effect on the Amended and Restated Effective
Date.

 

4.25 Real Estate. (a) As of the Amended and Restated Effective Date, Schedule
4.25(a) sets forth a true, complete and correct list of all Real Estate,
including a brief description thereof, including, in the case of leases, the
street address, landlord name, tenant name, current rent amount, lease date and
lease expiration date. The Borrower has delivered to the Administrative Agent
true, complete and correct copies of all such leases.

 

(b) All Real Estate and the current use thereof complies with all applicable
Requirements of Law (including building and zoning ordinances and codes) and
with all Insurance Requirements, and none of the Loan Parties are non-conforming
users of such Real Estate, except where noncompliance or such non-conforming use
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect.

 

(c) No Taking has been commenced or, to the Borrower’s knowledge, is
contemplated with respect to all or any portion of any Real Estate or for the
relocation of roadways providing access to such Real Estate except, in each
case, as could not, individually or collectively, reasonably be expected to have
a Material Adverse Effect.

 

(d) Except for those disclosed in the Title Policies or as set forth on Schedule
4.25(d), as of the Amended and Restated Effective Date there are no current,
pending or, to the knowledge of the Borrower, proposed special or other
assessments (other than for ad valorem taxes) for public improvements or
otherwise affecting any Real Estate, nor are there any contemplated improvements
to such Real Estate that may result in such special or other assessments. There
are no current, pending or, to the knowledge of the Borrower, proposed special
or other assessments for public improvements or otherwise affecting any Real
Estate, nor are there any contemplated improvements to such Real Estate that may
result in such special or

 

93



--------------------------------------------------------------------------------

other assessments, in any case that could reasonably be expected to result in a
material liability to any Loan Party.

 

(e) None of the Loan Parties has suffered, permitted or initiated the joint
assessment of any Real Estate with any other real property not owned by such
Loan Party constituting a separate tax lot. The Mortgaged Properties have been
properly subdivided or entitled to exception therefrom, and for all purposes the
Mortgaged Properties may be mortgaged, conveyed and, other than those with
respect to leasehold interests, otherwise dealt with as separate legal lots or
parcels.

 

(f) The use being made of all Real Estate is in conformity with the certificate
of occupancy and/or such other Permits for such Real Estate and any other
reciprocal easement agreements, restrictions, covenants or conditions affecting
such Real Estate except, in each case, to the extent such non-conformity could
not reasonably be expected to have a Material Adverse Effect.

 

(g) There are no outstanding options to purchase or rights of first refusal or
restrictions on transferability affecting any Real Estate (other than those set
forth in or otherwise permitted under the Loan Documents, including, without
limitation, Permitted Liens).

 

(h) All Real Estate has or is expected to have adequate rights of access to
public ways and is or is expected to be served by installed, operating and
adequate water, electric, gas, telephone, sewer, sanitary sewer and storm drain
facilities, in each case as necessary to permit the Real Estate to be used for
its intended purposes. All roads necessary for the utilization of the Real
Estate for its current purpose have been or are expected to be completed and
dedicated to public use and accepted by all Governmental Authorities or are the
subject of access easements for the benefit of such Real Estate.

 

(i) Except as could not, individually or collectively, reasonably be expected to
have a Material Adverse Effect, no building or structure constituting Real
Estate or any appurtenance thereto or equipment thereon, or the use, operation
or maintenance thereof, violates any restrictive covenant affecting such Real
Estate or encroaches on any easement or on any property owned by others.

 

(j) Since the Closing Date, no portion of the Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored or is in the process of being repaired and restored in
accordance with Section 2.24.

 

4.26 Permits. Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (a) each of the Loan Parties has obtained and holds all Permits
required as of the date this representation is deemed made in respect of all
Real Estate and for any other Property otherwise then currently operated by or
on behalf of, or for the benefit of, such Person and for the operation of its
then current Permitted Businesses, (b) all such Permits are in full force and
effect, and each of the Loan Parties has performed and observed all requirements
of such Permits (to the extent required to be performed by the date this
representation is deemed made), (c) no event has occurred which allows or
results in, or after notice or lapse of time would allow or result in,

 

94



--------------------------------------------------------------------------------

revocation, modification, suspension or termination by the issuer thereof or in
any other impairment of the rights of the holder of any such Permit, (d) no such
Permits, other than Permits required by the Nevada Gaming Authorities, contain
any restrictions, either individually or in the aggregate, that are materially
burdensome to any of the Loan Parties, or to the operation of its Permitted
Business or any Property owned, leased or otherwise operated by such Person,
(e) the Borrower has no knowledge that any Governmental Authority is considering
limiting, modifying, suspending, revoking or renewing on burdensome terms any
such Permit and (f) each of the Loan Parties reasonably believes that each such
Permit will be timely renewed and complied with, without unreasonable expense or
delay, and that any such Permit not required to have been obtained by the date
this representation is deemed made that may be required of such Person is of a
type that is routinely granted on application and compliance with the conditions
of issuance (such conditions being ministerial or of a type satisfied in the
ordinary course of business, without undue expense or delay) and will be timely
obtained and complied with, without undue expense or delay.

 

4.27 Sufficiency of Interests. Other than those services to be performed and
materials to be supplied that can be reasonably expected to be commercially
available when and as required, the Loan Parties own or hold under lease all of
the property interests and have entered into all documents and agreements
necessary to develop, construct, complete, own and operate the Project
(including access to sufficient water rights) on the Mortgaged Property, all in
accordance with all Requirements of Law.

 

4.28 Utilities. All gas, water and electrical interconnection and utility
services necessary for the construction and operation of the Project for its
intended purposes are or will be available at the Site as and when required.

 

4.29 Fiscal Year. The fiscal year of each of the Loan Parties (including the
Borrower) ends on December 31 of each calendar year.

 

4.30 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of any Loan will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 INTENTIONALLY OMITTED.

 

5.2 Conditions to Extensions of Credit Pursuant to Section 2.5(a) or 3.2(a). The
agreement of each Lender to make extensions of credit requested to be made by it
pursuant

 

95



--------------------------------------------------------------------------------

to Section 2.5(a) or 3.2(a), as applicable, is subject to the satisfaction,
prior to or concurrently with the making of such extensions of credit, of the
following conditions precedent:

 

(a) Notice. The Borrower and/or the Disbursement Agent, as the case may be,
shall have delivered to the Administrative Agent and, in the case of Letters of
Credit, the Issuing Lender, the Notice of Advance Request with respect to the
Loans and/or Letters of Credit requested on such Borrowing Date, in each case in
the form, at the times and as required under Section 2.3 of the Disbursement
Agreement and in accordance with the procedures specified in Section 2.5(a)
hereof in the case of Loans and Section 3.2(a) hereof in the case of Letters of
Credit.

 

(b) Satisfaction of Disbursement Agreement Conditions Precedent. All conditions
precedent to such extension of credit described in Section 3.2 of the
Disbursement Agreement, shall have been satisfied or waived in accordance with
the terms of the Disbursement Agreement.

 

5.3 Conditions to Extensions of Credit Requested Pursuant to Section 2.5(b) or
3.2(b). The agreement of each Lender to make extensions of credit requested to
be made by it pursuant to Sections 2.5(b) or 3.2(b) is subject to the
satisfaction, prior to or concurrently with the making of such extensions of
credit, of the following conditions precedent:

 

(a) Notice. The Borrower shall have delivered (i) in the case of the borrowing
of Loans, a Notice of Borrowing to the Administrative Agent in accordance with
the procedures specified in Section 2.5(b) and (ii) in the case of the issuance
of Letters of Credit, a Letter of Credit Request and the certificates, documents
and other papers and information delivered to it in connection therewith to the
Issuing Lender in accordance with the procedures specified in Section 3.2(b).

 

(b) Representations and Warranties. Each of the representations and warranties
made by the Completion Guarantor, Wynn Resorts Holdings or any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects only as of such earlier date.

 

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on such date.

 

(d) No Material Adverse Effect. No events or circumstances individually or
collectively having a Material Adverse Effect shall have occurred since the
Closing Date (except as is no longer continuing).

 

(e) Project Costs. With respect to extensions of credit that are to be applied
toward the payment of Project Costs, the Company shall be in compliance with
Section 6.7 of the Disbursement Agreement as if payment for such Project Costs
were to made on the Borrowing Date.

 

96



--------------------------------------------------------------------------------

Each borrowing of Loans by and issuance of a Letter of Credit on behalf of the
Borrower pursuant to Sections 2.5(b) or 3.2(b) shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.3 have been satisfied.

 

5.4 Conditions to Amended and Restated Effective Date. The occurrence of the
Amended and Restated Effective Date is subject to the satisfaction of the
following conditions precedent:

 

(a) Lender Approval. The Administrative Agent shall have received the necessary
authorization from the Lenders, the Borrower shall have taken such other action
as required under Section 2.25 and such additional Persons shall have become
Lenders hereunder such that on the Amended and Restated Effective Date, and
after taking into consideration the repayment of Term B Loans described in
clause (b) below and any Revolving Loans made on the Amended and Restated
Effective Date, the Lenders and their Commitments and Term B Loan Extensions of
Credit shall be as set forth on Annex B hereto.

 

(b) Fees, Interest and Repayment of Term B Loans. All amounts required to be
paid to the Arrangers or the Administrative Agent and all taxes, fees and other
costs payable in connection with the execution, delivery, recordation and filing
of the documents and instruments referred to in this Section 5.4 (or otherwise
in connection with the Amended and Restated Effective Date), shall have been
paid in full. All accrued interest and fees under this Agreement as of the
Amended and Restated Effective Date (including Revolving Commitment Fees) shall
have been paid in full. Additionally, all proceeds on deposit in the Bank
Proceeds Account on the Amended and Restated Effective Date shall be applied to
the repayment of Term B Loans on the Amended and Restated Effective Date.

 

(c) Loan Documents. The Borrower shall have delivered to the Administrative
Agent (with such number of originally executed copies as they may reasonably
request) executed originals of (i) this Agreement, (ii) the Reaffirmation
Agreement, (iii) the Fourth Amendment to Disbursement Agreement in the form of
Exhibit L hereto and (iv) the First Amendment to Mortgage in the form of Exhibit
P hereto (collectively, the “Amended and Restated Effective Date Documents”),
all of which shall be in form and substance satisfactory to the Administrative
Agent and shall have been duly authorized, executed and delivered by the parties
thereto.

 

(d) Corporate and/or LLC Authority of the Loan Parties. The Borrower shall have
delivered to the Administrative Agent (i) a certified copy of the Governing
Documents of each of the Loan Parties (certified by a Responsible Officer,
secretary or assistant secretary of each such Loan Party and, if applicable, the
Secretary of State of Nevada or any other state of incorporation or
organization), (ii) good standing certificates for each of the Loan Parties
issued by the Secretary of State of Nevada or any other state of incorporation
or organization and (iii) a copy of one or more resolutions or other
authorizations of the Loan Parties certified by a Responsible Officer, secretary
or assistant secretary of each such Loan Party as being in full force and effect
on the Amended and Restated Effective Date, authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents delivered as of
the Amended and Restated Effective Date, and any other instruments or agreements
required

 

97



--------------------------------------------------------------------------------

hereunder or thereunder in connection with the Amended and Restated Effective
Date to which any such entity is a party.

 

(e) Incumbency of the Loan Parties. The Borrower shall have delivered to the
Administrative Agent a certificate on behalf of each of the Loan Parties
satisfactory in form and substance to the Administrative Agent, signed by the
secretary or assistant secretary of each such Loan Party or by a Responsible
Officer and dated as of the Amended and Restated Effective Date, as to the
incumbency of the Person or Persons authorized to execute and deliver the
Amended and Restated Effective Date Documents and any other documents,
instruments or agreements required hereunder or thereunder in connection with
the Amended and Restated Effective Date to which each such entity is a party.

 

(f) Legal Opinions. The Administrative Agent, on behalf of itself, the Lenders
and the Issuing Lender, shall have received a written opinion of (i) Boies,
Schiller & Flexner LLP (as special New York counsel) and (ii) Schreck Brignone
(as Nevada counsel), in each case as counsel for Wynn Resorts, Wynn Resorts
Holdings, the Borrower and the other Loan Parties, in each case (A) dated the
Amended and Restated Effective Date, (B) addressed to the Administrative Agent,
the Issuing Lender and the Lenders, (C) covering such matters relating to the
Loan Documents and as the Arrangers shall reasonably request and which are
customary for transactions of the type contemplated herein and (D) otherwise in
form and substance reasonably satisfactory to the Arrangers and the
Administrative Agent.

 

(g) UCC; Lien Searches. The Administrative Agent shall have received the results
of a recent Lien and judgment search in each relevant jurisdiction with respect
to the Borrower and each of the Loan Parties, and such search shall reveal no
Liens on any of the assets of the Borrower or any such Loan Parties except
Permitted Liens.

 

(h) Projections. The Arrangers and the Administrative Agent shall have received
financial projections of the Borrower and the Loan Parties for the five year
period following the Amended and Restated Effective Date in form and substance
satisfactory to the Arrangers.

 

(i) Disbursement Agent Fee Letter. The letter regarding the fees of the
Disbursement Agent shall have been executed by the Borrower and delivered to the
Disbursement Agent.

 

(j) Governmental Approvals. All material governmental and third party approvals
necessary in connection with the transactions contemplated on the Amended and
Restated Effective Date (including all necessary regulatory and gaming
approvals) shall have been obtained on terms satisfactory to the Arrangers and
the Administrative Agent and shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the foregoing.

 

(k) Representations and Warranties. Each representation and warranty of the
Borrower and each other Loan Party set forth in each Loan Document shall be true
and correct in all material respects on and as of the Amended and Restated
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties

 

98



--------------------------------------------------------------------------------

expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date.

 

(l) Events of Default. No Default or Event of Default shall have occurred and be
continuing.

 

(m) Title Insurance. The Arrangers and the Administrative Agent shall have
received appropriate endorsements or supplements to the Title Policy, or a
commitment to issue such endorsements or supplements, in each case in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements or supplements shall, among other things, (i) ensure the Lenders
that the amendments to the Original Credit Agreement and the applicable
Mortgages made on the Amended and Restated Effective Date do not adversely
affect the Lender’s title and extended coverage insurance contained in the Title
Policy and (ii) increasing the insured amount of the Title Policy by the
principal amount of $125,000,000.

 

(n) Borrower Certificate. The Administrative Agent shall have received a
certificate of the Borrower and the Loan Parties substantially in the form of
Exhibit Q hereto, dated the Amended and Restated Effective Date, and signed by a
Responsible Officer or a duly authorized officer of each Loan Party.

 

(o) Other Documents. The Administrative Agent shall have received such other
documents and evidence as are customary for transactions of this type as the
Administrative Agent may reasonably request in connection with the transactions
contemplated on the Amended and Restated Effective Date.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (that has not been cash collateralized
pursuant to the terms of this Agreement) or any Loan or other amount is owing to
any Lender, any Arranger, any Manager or any Agent hereunder or under any other
Loan Document (other than contingent obligations not then due and payable), the
Borrower shall and shall cause each of the other Loan Parties to, directly or
indirectly:

 

6.1 Financial Statements. Furnish to the Administrative Agent (which the
Administrative Agent shall deliver to the Lenders):

 

(a) as soon as available, but in any event not later than the earlier of (i) 10
days after the filing with the SEC of the Borrower’s Annual Report (or Wynn
Resorts’ Annual Report if no Annual Report for the Borrower has been filed) on
Form 10-K (or successor form thereto) with respect to each Fiscal Year and
(ii) 90 days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such Fiscal Year and the related audited consolidated statements
of income and of cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Ernst & Young LLP or other independent certified
public accountants of nationally recognized standing; and

 

99



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than the earlier of (i) 10
days after the filing with the SEC of the Borrower’s Quarterly Report (or Wynn
Resorts’ Quarterly Report if no Quarterly Report for the Borrower has been
filed) on Form 10-Q (or successor form thereto) with respect to each of the
first three quarterly periods of each Fiscal Year and (ii) 45 days after the end
of each of the first three quarterly periods of each Fiscal Year, the unaudited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the Fiscal Year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent or, in
the case of clauses (m) through (p) promptly give written notice to the
Administrative Agent of (in each case which the Administrative Agent shall
deliver to the Lenders):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that, in connection with their
audit examination, nothing has come to their attention that causes them to
believe that the Borrower or any of the Loan Parties failed to comply with the
terms, conditions, provisions or conditions of Sections 6.3, 6.6(a), 7.1, 7.2,
7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9(a), 7.10, 7.11, 7.12, 7.19, 7.22, 7.23 and
7.26 of this Agreement, insofar as such sections relate to financial or
accounting matters;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of the existence of any Default or
Event of Default except as specified in such certificate, (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Loan Parties with the provisions of this Agreement
referred to therein as of the last day of the applicable fiscal quarter or
Fiscal Year, as the case may be and (iii) a certificate of a Responsible Officer
setting forth all payments made by the Borrower with respect to Affiliated
Overhead Expenses during the 12-month period ending on the last day of the
applicable quarter and stating that all such payments were in reimbursement of
Affiliated Overhead Expenses and permitted pursuant to Section 7.10(c);

 

(c) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a), a detailed consolidated budget of the Borrower and its
consolidated Subsidiaries for such Fiscal Year (including a projected
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such Fiscal Year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such Fiscal Year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that, at the time made, such
Projections are based on estimates, information and assumptions believed by the
Responsible Officer to be reasonable at the time made;

 

100



--------------------------------------------------------------------------------

(d) concurrently with the delivery of the financial statements referred to in
Section 6.1(a) (and only to the extent not otherwise contained in such financial
statements), a narrative discussion and analysis of the financial condition and
results of operations of the Loan Parties (taken as a whole) for the Fiscal Year
to which such financial statements relate and a comparison thereof to (i) the
Projections covering such Fiscal Year and (ii) the actual financial condition
and results of operations of the Fiscal Year immediately prior to such Fiscal
Year;

 

(e) within five Business Days after the same are sent, copies of all financial
statements and reports that any Loan Party generally sends to the holders of any
class of its debt securities to the extent not previously delivered to the
Administrative Agent and, within five Business Days after the same are filed,
either copies of all financial statements and reports that any Loan Party files
with the SEC or electronic notice of such filings;

 

(f) on the date of the occurrence thereof, notice that (i) any or all of the
First Lien Secured Obligations (other than the Obligations) or Second Lien
Secured Obligations have been accelerated or (ii) the agent, lenders, trustee or
the holders of or with respect to any First Lien Secured Obligations (other than
the Obligations) or Second Lien Secured Obligations, as the case may be, has
given notice that any or all such obligations are to be accelerated;

 

(g) promptly, and in any event within ten Business Days after any Material
Contract is terminated or amended or any new Material Contract is entered into,
or upon becoming aware of any material default by any Person under a Material
Contract, a written statement describing such event with copies of such
amendments or new Material Contracts and, with respect to any such terminations
or material defaults, an explanation of any actions being taken (if any) with
respect thereto;

 

(h) promptly upon receipt, copies of all notices provided to any Loan Party or
their Affiliates pursuant to any documents evidencing First Lien Secured
Obligations (other than the Obligations) or Second Lien Secured Obligations
relating to material defaults or material delays and promptly upon execution and
delivery thereof, copies of all amendments to any of the documents evidencing
First Lien Secured Obligations (other than the Obligations) or Second Lien
Secured Obligations;

 

(i) to the extent not included in subsections (a) through (h) above, no later
than the date the same are required to be delivered thereunder, copies of all
agreements, documents or other instruments (excluding legal opinions of counsel
of the Loan Parties but including, without limitation, (i) audited and
unaudited, pro forma and other financial statements, reports, forecasts, and
projections, together with any required certifications thereon by independent
public auditors or officers of any Loan Party or otherwise, (ii) press releases,
(iii) statements or reports furnished to any other holder of the securities of
any Loan Party and (iv) regular, periodic and special securities reports) that
any Loan Party is required to provide pursuant to the terms of the First Lien
Secured Obligations (other than the Obligations) or Second Lien Secured
Obligations;

 

(j) promptly, and in any event within 30 days of the end of each Fiscal Year, a
certificate substantially in the form of Exhibit H hereto or otherwise in form
and substance reasonably satisfactory to the Administrative Agent in
consultation with the Insurance Advisor,

 

101



--------------------------------------------------------------------------------

certifying that the insurance requirements of Section 6.5 have been implemented
and are being complied with in all material respects;

 

(k) within twenty days after the end of each fiscal quarter of the Borrower, a
schedule of all Proceedings involving an alleged liability of, or claims
against, any Loan Party equal to or greater than $10,000,000, and promptly after
request by the Administrative Agent such other information as may be reasonably
requested by the Administrative Agent to enable the Administrative Agent and its
counsel to evaluate any of such Proceedings;

 

(l) promptly, such additional financial and other information as any Lender may
from time to time reasonably request;

 

(m) upon any officer of a Loan Party obtaining knowledge thereof, the occurrence
of any Default or Event of Default;

 

(n) upon any officer of a Loan Party obtaining knowledge thereof, the
institution of any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting any
Loan Party, or any Property of a Loan Party (collectively, “Proceedings”) not
previously disclosed in writing by the Borrower to the Administrative Agent
that, in any case (i) if adversely determined, has a reasonable possibility of
giving rise to a Material Adverse Effect or (ii) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, or any material development in
any such Proceeding;

 

(o) the following events, as soon as possible and in any event within 30 days
after any Loan Party knows thereof: (i) the occurrence of any Reportable Event
with respect to any Plan, a material failure to make any required contribution
to a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC, the Borrower, any other Loan Party or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

 

(p) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to clauses (m) through (o) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
proposes to take with respect thereto.

 

6.3 Payment of Obligations. To the extent not otherwise subject to valid
subordination, standstill, intercreditor or similar arrangements, pay, discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all its obligations of whatever nature, except where (a) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Loan Party or (b) the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

102



--------------------------------------------------------------------------------

6.4 Conduct of Business and Maintenance of Existence, etc. (a) Preserve, renew
and keep in full force and effect its corporate or limited liability company
existence and in each case remain a Wholly Owned Subsidiary of Wynn Resorts and
(b) take all reasonable action to maintain all rights, privileges, franchises,
Permits and licenses necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of subsection (b) above, to the extent that failure to do so
could not (individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

 

6.5 Maintenance of Property; Leases; Insurance. (a) Keep all material Property
and systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

 

(b) Maintain all rights of way, easements, grants, privileges, licenses,
certificates, and Permits necessary for the intended use of any Real Estate,
except any such item the loss of which, individually or in the aggregate, could
not reasonably be expected to materially and adversely affect or interfere with
the Permitted Business of any Loan Party or have a material adverse effect on
the Site.

 

(c) Comply with the terms of each lease or other grant of Real Estate, including
easement grants, so as to not permit any material uncured default on its part to
exist thereunder, except, in each case, where noncompliance therewith could not
reasonably be expected to materially and adversely affect or interfere with the
Permitted Business or Property of any Loan Party.

 

(d) At all times maintain in full force and effect the insurance policies and
programs listed on Schedule 6.5(d).

 

(e) Deliver to the Administrative Agent on behalf of the Secured Parties,
(i) upon request of any Secured Party from time to time, information as to the
insurance carried, (ii) promptly following receipt thereof, from any insurer, a
copy of any notice of cancellation or material change in coverage from that
existing on the Closing Date, (iii) forthwith, notice of any cancellation or
nonrenewal of coverage by any Loan Party, unless such insurance is replaced
prior to the cancellation or non-renewal thereof in accordance with Schedule
6.5(d) and (iv) promptly after such information is available to any Loan Party,
information as to any claim for an amount in excess of $5,000,000 with respect
to any property and casualty insurance policy maintained by any such Loan Party.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep in all
material respects, adequate books of records and account in which entries shall
be made of all dealings and transactions in relation to its business and
activities to allow preparation of the financial statements referred to in
Section 6.1 in accordance with GAAP and (b) subject to any Nevada Gaming Laws
restricting such actions, permit representatives of any Lender, coordinated
through the Administrative Agent, to visit and inspect any of its properties and
examine and, at such Person’s expense (unless a Default or Event of Default is
continuing, in which case at the Borrower’s expense), make abstracts from any of
its books and records at any reasonable time and upon reasonable prior notice
and as often as may reasonably be desired and, during normal business hours, to
discuss the business, operations, properties and financial and other condition

 

103



--------------------------------------------------------------------------------

of any Loan Party with officers of such Loan Party and with their respective
independent certified public accountants (provided that a Responsible Officer
may be present for any such discussions with independent certified public
accountants if the Borrower so chooses).

 

6.7 INTENTIONALLY OMITTED.

 

6.8 Environmental Laws; Permits. (a) Comply in all material respects with, and
use best efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and
Environmental Permits, and obtain, maintain and comply in all material respects
with, and use best efforts to ensure that all tenants and subtenants obtain,
maintain and comply in all material respects with, any and all licenses,
approvals, notifications, registrations or Permits required by applicable
Environmental Laws except, in each case, to the extent any non-compliance could
not reasonably be expected to result in any material liability to the Loan
Parties or their Properties or in an inability of the Loan Parties to perform
their respective obligations in any material respect under the Operative
Documents.

 

(b) In the event that the Borrower or any other Loan Party fails to comply with
Section 6.8(a), the Administrative Agent may (i) retain, at the Borrower’s
expense, an independent professional consultant to review any environmental
audits, investigations, analyses and reports relating to the non-compliance and
the conditions giving rise to the non-compliance and (ii) conduct its own
investigation of the non-compliance and the conditions giving rise to the
non-compliance. For purposes of conducting such a review and/or investigation,
the Administrative Agent and its agents, employees, consultants and contractors
shall have, upon reasonable prior notice, the right to enter into or onto the
Site or the Project and to perform such tests on such property (including taking
samples of soil, groundwater and suspected asbestos-containing materials) as are
reasonably necessary in connection therewith. Any such investigation shall be
conducted, unless otherwise agreed to by a Loan Party and the Administrative
Agent, during normal business hours and shall be conducted so as not to
unreasonably interfere with the ongoing operations at the Site or the Project or
to cause any damage or loss to any property at the Site or the Project. Any
report of any investigation conducted at the request of the Administrative Agent
pursuant to this Section will be obtained and shall be used by the
Administrative Agent and the Lenders for the purposes of the Lenders’ internal
credit decisions, to monitor and police the Loans and to protect the Lenders’
security interests, if any, created by the Loan Documents. A copy of such report
shall be provided to the Borrower. The Administrative Agent agrees that any such
investigation shall be conducted by an environmental consulting firm qualified
and licensed by the State of Nevada.

 

(c) Deliver to the Administrative Agent (i) as soon as practicable following
receipt thereof, copies in any Loan Party’s possession or any Loan Party’s
control of all material environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the Loan
Parties or by independent consultants, governmental authorities or any other
Persons (other than any Lender), with respect to Environmental Matters at the
Site or the Project or with respect to any Environmental Claims, (ii) promptly
upon the occurrence thereof, written notice describing in reasonable detail
(A) any Release required to be reported to any federal, state or local
governmental or regulatory agency under any applicable Environmental Laws,
(B) any remedial action taken by any Person in response to (1) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in

 

104



--------------------------------------------------------------------------------

one or more Environmental Claims against a Loan Party that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (2) any Environmental Claims against a Loan Party that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (iii) as soon as practicable following the sending or
receipt thereof by any Loan Party, a copy of any and all written communications
with respect to (A) any Environmental Claims that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(B) any Release required to be reported to any federal, state or local
governmental or regulatory agency and (C) any request for information from any
governmental agency indicating that such agency is investigating whether any
Loan Party may be potentially responsible for any Hazardous Materials Activity,
(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by any Loan Party that could
reasonably be expected to (1) expose any Loan Party to, or result in,
Environmental Claims that could reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect or (2) affect the ability of
any Loan Party to maintain in full force and effect all material Permits
required under any Environmental Laws for their respective operations and
(B) any proposed action to be taken by any Loan Party to modify current
operations in a manner that could reasonably be expected to subject such Loan
Party to any material additional obligations or requirements under any
Environmental Laws that could reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect, (v) any notice that any
Governmental Authority may condition approval of, or any application for, any
material Permit held by any Loan Party on terms and conditions that are
materially burdensome to such Loan Party, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such Person,
(vi) notice of any actions or proceedings of the types described in Sections
4.17(c) through (e), (vii) as soon as practicable, all documents submitted to,
filed with or received from any Governmental Authority, including, without
limitation, the Nevada Public Utilities Commission and the State of Nevada,
Division of Water Resources, with respect to any material water permits held by
any Loan Party or otherwise utilized or expected to be utilized with respect to
the Project and (viii) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section 6.8(c).

 

6.9 Dissolution of the Completion Guarantor. As is reasonably practicable,
following the Phase II Final Completion Date, liquidate, wind up and dissolve
the Completion Guarantor. After the Completion Guarantor is dissolved in
accordance with this Section 6.9, all references to the Completion Guarantor
contained in this Agreement or any other Loan Document shall be deemed deleted
and any provisions with respect to or affecting the Completion Guarantor
(whether representations, warranties, covenants or otherwise) shall be of no
further force or effect.

 

6.10 Additional Collateral, Discharge of Liens, etc. (a) With respect to any
Property acquired after the Closing Date by any Loan Party as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected security interest (other than (I) Property described in paragraph (b)
below, (II) the Aircraft, (III) subject to Section 6.11(b), cash and cash
equivalents, (IV) the Macau Loan to the extent made directly to Wynn Macau and
(V) any other Excluded Assets), subject to compliance with applicable Nevada
Gaming Laws and restrictions on the granting of Liens permitted pursuant to
Section 7.13, promptly (and in any

 

105



--------------------------------------------------------------------------------

event within five Business Days following the date of such acquisition or such
longer period as may be reasonably approved by the Administrative Agent)
(i) execute and deliver to the Collateral Agent such amendments to the Security
Agreement or such other documents as the Administrative Agent or the Collateral
Agent reasonably deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in such Property and
(ii) take all actions reasonably necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property (subject to Permitted Liens),
including, without limitation, the filing of UCC financing statements in such
jurisdictions as may be reasonably required by the Security Agreement or by law
or as may be requested by the Administrative Agent or the Collateral Agent. In
addition to the foregoing, in the event any such Property acquired after the
Closing Date consists of Real Estate or other Property with respect to which a
recording in the real property records of an appropriate jurisdiction is
required or advisable in order to perfect a security interest therein, promptly
(and, in any event, within five Business Days following the date of such
acquisition or such longer period approved by the Administrative Agent)
(A) execute and deliver a mortgage, substantially in the form of the Mortgages
(with such modifications, if any, as are necessary to comply with Requirements
of Law or that the Administrative Agent or the Collateral Agent may reasonably
request), such mortgage to be recorded in the real property records of the
appropriate jurisdiction, or execute and deliver to the Collateral Agent for
recording a supplement to an existing Mortgage, in either case pursuant to which
the applicable Loan Party grants to the Collateral Agent on behalf of the
Secured Parties a Lien on such Real Estate subject only to Permitted Liens,
(B) provide the Collateral Agent on behalf of the Secured Parties with a
commitment to issue title and extended coverage insurance covering such Real
Estate in an amount at least equal to the fair market value of such Real Estate,
and in any event consistent with (except for coverage amount) the title and
extended coverage insurance covering the Site obtained pursuant to the
Disbursement Agreement on the Closing Date and from time to time thereafter, or
obtain a commitment to issue an appropriate endorsement or supplement to an
existing Title Policy (in the case of an appropriate endorsement or supplement
to an existing Title Policy, without any increase in the coverage amount of such
Title Policy), (C) execute and deliver an environmental indemnity agreement with
respect to such Real Estate, substantially in the form of the Indemnity
Agreements (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent may reasonably request) and
(D) execute and/or deliver such other documents or provide such other
information in furtherance thereof as the Administrative Agent or the Collateral
Agent may reasonably request, including delivering documents and taking such
other actions which would have been required under Section 3.1 of the
Disbursement Agreement (as in effect on the Closing Date) if such Real Estate
were part of the Mortgaged Property on the Closing Date.

 

(b) With respect to any new Subsidiary created or acquired after the Closing
Date by any Loan Party, subject to compliance with Nevada Gaming Laws, promptly
(and in any event within five Business Days following the date of such
acquisition or creation or such longer period as may be reasonably approved by
the Administrative Agent) (i) execute and deliver to the Collateral Agent such
amendments to (if any) the Security Agreement as the Administrative Agent or the
Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary (subject
to Permitted Liens), (ii) deliver to the Collateral Agent the certificates (if
any) representing such Capital Stock, together with undated stock or

 

106



--------------------------------------------------------------------------------

similar powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, as applicable, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee, the Security Agreement, the Subordinated Intercompany
Note and, to the extent applicable, the Intellectual Property Security
Agreements and (B) to take such actions reasonably necessary or advisable to
grant to the Collateral Agent for the benefit of the Secured Parties a perfected
first priority security interest (subject to Permitted Liens) in the Collateral
described in the Security Agreement and, to the extent applicable, the
Intellectual Property Security Agreements with respect to such new Subsidiary,
including, without limitation, the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office, the
execution and delivery by all necessary Persons of Control Agreements and the
filing of UCC financing statements in such jurisdictions as may be required by
the Security Agreement, the Intellectual Property Security Agreements or by law
or as may be reasonably requested by the Administrative Agent or the Collateral
Agent, (iv) if requested by the Administrative Agent or the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and (v) execute and/or
deliver such other documents or provide such other information as the
Administrative Agent or the Collateral Agent may reasonably request, including
delivering documents and taking such other actions which would have been
required under Section 3.1 of the Disbursement Agreement (as in effect on the
Closing Date) if such new Subsidiary were a Loan Party on the Closing Date. In
addition to the foregoing, in the event any such new Subsidiary owns or
otherwise has interests in any Real Estate or other Property with respect to
which a recording in the real property records of an appropriate jurisdiction is
required or advisable in order to perfect a security interest therein, promptly
(and, in any event, within five Business Days following the date of such
acquisition or such longer period as may be approved by the Administrative
Agent) (1) execute and deliver a mortgage, substantially in the form of the
Mortgages (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent or the Collateral Agent may
reasonably request), such mortgage to be recorded in the real property records
of the appropriate jurisdiction, or execute and deliver to the Collateral Agent
for recording a supplement to an existing Mortgage, in either case pursuant to
which the applicable Loan Party grants to the Collateral Agent on behalf of the
Secured Parties a Lien on such Real Estate subject only to Permitted Liens,
(2) provide the Collateral Agent on behalf of the Secured Parties a commitment
to issue title and extended coverage insurance covering such Real Estate in an
amount at least equal to the fair market value of such Real Estate, and in any
event consistent with (except for coverage amount) the title and extended
coverage insurance covering the Site obtained pursuant to the Disbursement
Agreement on the Closing Date and from time to time thereafter, or obtain a
commitment to issue an appropriate endorsement or supplement to an existing
Title Policy (in the case of an appropriate endorsement or supplement to an
existing Title Policy, without any increase in the coverage amount of such Title
Policy), (3) execute and deliver an environmental indemnity agreement with
respect to such Real Estate, substantially in the form of the Indemnity
Agreements (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent may reasonably request) and
(4) execute and/or deliver such other documents or provide such other
information in furtherance thereof as the Administrative Agent or the Collateral
Agent may reasonably request, including delivering documents and taking such
other actions which would have been required under Section 3.1 of the
Disbursement Agreement (as in effect on the Closing Date) if such Real Estate
were part of the Mortgaged Property on the Closing Date.

 

107



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 6.10, paragraphs
(a) and (b) of this Section 6.10 (other than clause (C) of paragraph (a)) shall
not apply to any Property or new Subsidiary created or acquired after the
Closing Date, as applicable, as to which the Administrative Agent has determined
in its sole discretion that the collateral value thereof is insufficient to
justify the difficulty, time and/or expense of obtaining either (i) a perfected
security interest therein or (ii) with respect to Real Estate, title and
extended coverage insurance. Additionally, to the extent any such acquisition
relates to Real Estate, the definitions, exhibits and schedules to this
Agreement and any other Loan Document (including the Disbursement Agreement)
related to descriptions of Real Estate shall be deemed amended to the extent
necessary to reflect such acquisition.

 

6.11 Use of Proceeds and Revenues. (a) Use the proceeds of the Loans and request
the issuance of Letters of Credit, only for the purposes specified in
Section 4.16; provided, that on and after the Amended and Restated Effective
Date, no more than an aggregate of $2,000,000 of proceeds of extensions of
credit hereunder shall be applied toward Project Costs with respect to the Phase
I Project. For purposes of this Section 6.11(a), until the Amended and Restated
Disbursement Agreement Effective Date, (x) all Advances made from the Bank
Proceeds Account, the 2014 Notes Proceeds Account and from the Revolving Credit
Facility in respect of Project Costs related to the Phase I Project shall be
deemed to have been drawn in accordance with the ratio set forth in
Section 2.4.1(b) of the Disbursement Agreement and (y) the Company may allocate
Advances from the Company’s Funds Account or the Company’s Concentration Account
between the Phase I Project and the Phase II Project at its discretion.

 

(b) Deposit in a Funding Account and, until utilized, maintain on deposit in a
Funding Account, all cash and cash equivalents other than (i) On-Site Cash,
(ii) cash and cash equivalents required pursuant to Nevada Gaming Laws or by
Nevada Gaming Authorities to be deposited into Gaming Reserves, and (iii) cash
or cash equivalents that in the ordinary course of business are not maintained
on deposit in a bank or other deposit or investment account pending application
toward working capital or other general corporate purposes of the Loan Parties.

 

6.12 Compliance with Laws, Project Documents, etc.; Permits. (a) Comply with all
Requirements of Law, noncompliance with which could reasonably be expected to
cause, individually or in the aggregate, a Material Adverse Effect and comply in
all material respects with its Governing Documents.

 

(b) Comply, duly and promptly, in all respects with its respective obligations
and enforce all of its respective rights under all Project Documents, except
where the failure to comply with its obligations or enforce all of its
respective rights, as the case may be, could not reasonably be expected to have
a Material Adverse Effect.

 

(c) From time to time (i) obtain, maintain, retain, observe, keep in full force
and effect and comply with the terms, conditions and provisions of all Permits
as shall now or hereafter be necessary under applicable laws, except to the
extent the noncompliance therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse

 

108



--------------------------------------------------------------------------------

Effect and (ii) maintain, retain, observe and keep in full force and effect and
comply with all material terms conditions and provisions of all material water
permits held by any Loan Party or otherwise utilized or expected to be utilized
with respect to the Project.

 

6.13 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Collateral Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower
shall, or shall cause any other applicable Loan Party to, execute and deliver,
or will cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may be required to obtain from the Borrower or the applicable Loan Party
for such governmental consent, approval, recording, qualification or
authorization. In the event that, notwithstanding the covenants contained in
Article 7, a Lien not otherwise permitted under this Agreement shall encumber
the Mortgaged Property or any portion thereof (or a mechanics’ or materialmen’s
claim of lien shall be filed or otherwise asserted against the Mortgaged
Property or any portion thereof), the relevant Loan Party shall promptly
discharge or cause to be discharged by payment to the lienor or lien claimant or
promptly secure removal by recording a bond as provided in NRS 108.2413 et seq.
or otherwise or, at the Administrative Agent’s option, and if obtainable
promptly obtain title insurance against, any such Lien or mechanics’ or
materialmen’s claims of lien filed or otherwise asserted against the Mortgaged
Property or any other item of Collateral or any portion thereof within 60 days
after the date of notice thereof; provided, that the provisions of this
Section 6.13 (and compliance therewith) shall not be deemed to constitute a
waiver of any of the provisions of Article 7. Each of the Loan Parties shall
fully preserve the Lien and the priority of each of the Mortgages and the other
Security Documents without cost or expense to the Administrative Agent, the
Collateral Agent or the Secured Parties. If any Loan Party fails to promptly
discharge, remove or bond off any such Lien or mechanics’ or materialmen’s claim
of lien as described above, which is not being contested by the applicable Loan
Party in good faith by appropriate proceedings promptly instituted and
diligently conducted, within 30 days after the receipt of notice thereof, then
the Administrative Agent may, but shall not be required to, procure the release
and discharge of such Lien, mechanics’ or materialmen’s claim of lien and any
judgment or decree thereon, and in furtherance thereof may, in its sole
discretion, effect any settlement or compromise with the lienor or lien claimant
or post any bond or furnish any security or indemnity as the Administrative
Agent, in its sole discretion, may elect. In settling, compromising or arranging
for the discharge of any Liens under this subsection, the Administrative Agent
shall not be required to establish or confirm the validity or amount of the
Lien. The Borrower agrees that all costs and expenses expended or otherwise
incurred pursuant to this Section 6.13 (including reasonable attorneys’ fees and
disbursements) by the Administrative Agent shall constitute Obligations and
shall be paid by the Borrower in accordance with the terms hereof.

 

109



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (that has not been cash collateralized
pursuant to the terms of this Agreement) or any Loan or other amount is owing to
any Lender, any Arranger, any Manager or any Agent hereunder or under any other
Loan Document (other than contingent obligations not then due and payable), the
Borrower shall not, and shall not permit any of the other Loan Parties to,
directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio – Pre-Initial Phase II Calculation Date. Permit
the Consolidated Leverage Ratio (calculated in accordance with Section 1.3) as
at the last day of any period of four full consecutive fiscal quarters (or such
shorter period ending on any Quarterly Date set forth below and beginning on the
first day of the fiscal quarter ending on the first Quarterly Date) ending on
any Quarterly Date prior to the Initial Phase II Calculation Date to exceed the
ratio set forth below opposite such Quarterly Date:

 

Quarterly Date

--------------------------------------------------------------------------------

   Consolidated
Leverage Ratio


--------------------------------------------------------------------------------

Quarterly Dates ending June 30, 2006 and September 30, 2006

   6.00:1

Quarterly Date ending December 31, 2006

   5.75:1

Quarterly Date ending March 31, 2007

   5.50:1

Quarterly Date ending June 30, 2007

   5.25:1

Quarterly Dates from and after September 30, 2007, but prior to the Initial
Phase II Calculation Date

   5.00:1

 

(b) Consolidated Leverage Ratio – Post-Initial Phase II Calculation Date. Permit
the Consolidated Leverage Ratio (calculated in accordance with Section 1.3) as
at the last day of any period of four full consecutive fiscal quarters ending on
the Initial Phase II Calculation Date or any Quarterly Date thereafter to exceed
the ratio set forth below opposite such Quarterly Date:

 

Quarterly Date

--------------------------------------------------------------------------------

   Consolidated
Leverage Ratio


--------------------------------------------------------------------------------

Quarterly Dates from the Initial Phase II Calculation

Date through and including September 30, 2009

   6.00:1

Quarterly Dates from December 31, 2009

through and including June 30, 2010

   5.75:1

Quarterly Dates from September 30, 2010

through and including December 31, 2010

   5.25:1

Quarterly Date ending March 31, 2011

   5.00:1

Quarterly Date ending June 30, 2011

   4.75:1

Quarterly Date ending September 30, 2011

   4.50:1

Quarterly Dates from and after December 31, 2011

   4.25:1

 

110



--------------------------------------------------------------------------------

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio (calculated in accordance with Section 1.3) for any period of
four full consecutive fiscal quarters (or such shorter period ending on any
Quarterly Date set forth below and beginning on the first day of the fiscal
quarter ending on the first Quarterly Date) ending on any Quarterly Date set
forth below to be less than the ratio set forth below opposite such Quarterly
Date:

 

Quarterly Date

--------------------------------------------------------------------------------

   Consolidated
Interest
Coverage Ratio


--------------------------------------------------------------------------------

Quarterly Dates on or prior to December 31, 2007

   2.00:1

Quarterly Dates from and after March 31, 2008 but prior to the Initial Phase II
Calculation Date

   1.75:1

Quarterly Dates from and after the Initial Phase II Calculation Date

   2.00:1

 

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness created under any Loan Document;

 

(b) Unsecured Indebtedness of any Loan Party (other than Capital Corp. and Wynn
Golf, unless the proceeds of such Indebtedness are necessary for the
organizational maintenance of any such party) to any other Loan Party; provided,
that in each case such Indebtedness is evidenced by, and subject to the terms
and conditions of, the Subordinated Intercompany Note;

 

(c) Indebtedness secured by Liens permitted by Section 7.3(j) in an aggregate
principal amount not less than 50% and not more than 100% of the fair market
value of the Aircraft determined at the time of the incurrence of such
Indebtedness;

 

(d) Indebtedness (other than the Indebtedness referred to in Section 7.2(f))
outstanding on the Amended and Restated Effective Date and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof or any shortening of the maturity
of any principal amount thereof);

 

(e) Unsecured Guarantee Obligations made in the ordinary course of business by
any Loan Party of obligations of the Borrower or any other Loan Party (other
than Capital Corp. and Wynn Golf);

 

(f) (i) Indebtedness of the Borrower and Capital Corp. created under the 2010
Notes Indenture in respect of the 2010 Notes in an aggregate principal amount
not to exceed $10,000,000 (reduced by any principal payments from time to time
made thereon) and Guarantee Obligations of any Loan Party in respect thereto;
and (ii) Indebtedness of the Borrower and

 

111



--------------------------------------------------------------------------------

Capital Corp. created under the 2014 Notes Indenture in respect of the 2014
Notes in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this subclause (ii), not to exceed $1,300,000,000 (reduced by any
principal payments from time to time made thereon) and Guarantee Obligations of
any Loan Party in respect thereto;

 

(g) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(s) in an aggregate principal amount
not to exceed $30,000,000 (or, from and after the Phase II Opening Date,
$100,000,000) at any time outstanding;

 

(h) Indebtedness to any employees of Wynn Resorts or its Wholly Owned
Subsidiaries (or their estates or trusts) incurred in connection with the
repurchase, redemption or other acquisition or retirement for value of Capital
Stock of Wynn Resorts permitted pursuant to Section 7.6(e); provided, that such
Indebtedness outstanding at any time, when aggregated with the aggregate of all
payments previously made under Section 7.6(e), will not exceed $10,000,000;

 

(i) Subordinated Debt not to exceed an aggregate of $25,000,000 at any time
outstanding; provided, that on and after the Phase II Opening Date, the
aggregate amount of Subordinated Debt incurred by the Borrower shall not be
limited so long as the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Section 7.1 as of the most
recent Quarterly Date of the Borrower after giving pro forma effect to any such
Subordinated Debt as if such Subordinated Debt was incurred (and the repayment
of Indebtedness required by the following proviso made) on the first day of the
period being tested on such Quarterly Date under the covenants set forth in
Section 7.1; and provided further, that in each such case the Net Cash Proceeds
of such Subordinated Debt shall be applied within two Business Days of the
receipt of such proceeds to the prepayment of the Obligations in accordance with
Section 2.12(a);

 

(j) prior to the Phase I Final Completion Date (to the extent related to the
development and construction of the Phase I Project) and prior to the Phase II
Final Completion Date (to the extent related to the development and construction
of the Phase II Project), Indebtedness in respect of performance bonds,
guaranties, commercial or standby letters of credit (other than Letters of
Credit), bankers’ acceptances or similar instruments issued by a Person other
than Wynn Resorts or any Subsidiary of Wynn Resorts for the benefit of a trade
creditor of any Loan Party, in an aggregate amount not to exceed $40,000,000 at
any time outstanding so long as (i) such Indebtedness is incurred in the
ordinary course of business and (ii) the obligations of any Loan Party, as the
case may be, supported by such performance bonds, guaranties, trade letters of
credit, bankers’ acceptances or similar instruments (1) consist solely of
payment obligations with respect to costs incurred in accordance with the Phase
I Project Budget or the Phase II Project Budget, as the case may be, which would
otherwise be permitted to be paid by the applicable Loan Party pursuant to the
Disbursement Agreement, (2) are secured and (3) are secured solely by Liens
permitted by Section 7.3(u);

 

(k) Indebtedness in respect of performance bonds, guaranties, commercial or
standby letters of credit (other than Letters of Credit), bankers’ acceptances
or similar

 

112



--------------------------------------------------------------------------------

instruments issued by a Person other than Wynn Resorts or any Affiliate of Wynn
Resorts for the benefit of a trade creditor of any Loan Party, in an aggregate
amount not to exceed $25,000,000 at any time outstanding so long as such
Indebtedness (i) is incurred in the ordinary course of business; (ii) does not
consist of payment obligations with respect to Project Costs related to the
Phase II Project; and (iii) if secured, are secured solely by Liens permitted by
Section 7.3(v);

 

(l) Indebtedness, the Net Cash Proceeds of which are used for the development,
construction and opening of an Additional Entertainment Facility and/or Retail
Facility, in an aggregate principal amount (or original accreted value, as
applicable) at any time not to exceed 66 2/3% of the aggregate cost of such
Additional Entertainment Facility and/or Retail Facility; provided that net cash
proceeds have been received by the Borrower as a contribution to its equity
capital in an amount equal to at least 33 1/3% of the projected aggregate cost
of such Additional Entertainment Facility and/or Retail Facility, which amount
has been irrevocably committed substantially concurrent with the date of
incurrence of such Indebtedness for use to develop, construct and open such
Additional Entertainment Facility and/or Retail Facility; provided, further, the
Borrower shall cause equity capital to be contributed to the Borrower such that
33 1/3% of the costs related to the Additional Entertainment Facility and/or
Retail Facility shall have been funded with equity capital; and

 

(m) additional Indebtedness in an aggregate principal amount (for all Loan
Parties) not to exceed $50,000,000 at any time outstanding.

 

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes, assessments or governmental charges or claims not yet due
and payable or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the applicable Loan Party, to the extent required by GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’ repairmen’s
or other like Liens arising in the ordinary course of business for amounts which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceeding (and, in any event, there has been no
commencement of the sale of any portion of the Collateral on account of such
Lien); provided, that adequate reserves with respect thereto are maintained on
the books of the applicable Loan Party, to the extent required by GAAP;

 

(c) Liens arising in connection with workers’ compensation, unemployment
insurance, old age pensions and social security benefits or other similar
benefits;

 

(d) Liens incurred on deposits made to secure the performance of bids, tenders,
trade contracts (other than for borrowed money), leases, statutory obligations,
appeal bonds, indemnities, release bonds, fee and expense arrangements with
trustees and fiscal agents and other obligations of a like nature incurred in
the ordinary course of business;

 

(e) easements, covenants, rights-of-way, restrictions, subdivisions,
parcelizations, encroachments and other similar encumbrances and other minor
defects and irregularities in title that, in the aggregate, are not substantial
in amount, which do not in any case materially detract

 

113



--------------------------------------------------------------------------------

from the value of the Real Estate including, without limitation, those matters
set forth on any title policy provided to the Administrative Agent subsequent to
the Amended and Restated Effective Date with respect to Real Estate acquired
subsequent to the Amended and Restated Effective Date;

 

(f) Liens in existence on the Amended and Restated Effective Date listed on
Schedule 7.3(f); provided, that no such Lien is spread to cover any additional
Property (other than proceeds of the sale or other disposition thereof) after
the Amended and Restated Effective Date;

 

(g) Liens created pursuant to the Security Documents or otherwise securing the
Obligations (including Liens created thereunder securing Specified Hedge
Agreements);

 

(h) leases and subleases in each case permitted under the Loan Documents, and
any leasehold mortgage in favor of any party financing the lessee under any such
lease or sublease; provided, that no Loan Party is liable for the payment of any
principal of, or interest, premiums or fees on, such financing;

 

(i) Liens created by the Golf Course Lease;

 

(j) Liens securing Indebtedness permitted under Section 7.2(c); provided that
such Liens attach only to the Aircraft, the beneficial interest of any trust
which owns the Aircraft and/or such Loan Party that either directly owns the
Aircraft or owns the beneficial interest in any trust that owns the Aircraft (in
the case of any such Loan Party, so long as such Loan Party owns no material
Property other than the Aircraft and/or the beneficial interest of any such
trust) and any proceeds thereof;

 

(k) Liens securing Indebtedness permitted under Section 7.2(f)(ii);

 

(l) Liens in respect of an agreement to Dispose of any Property, to the extent
such Disposition is permitted by Section 7.4 or 7.5;

 

(m) so long as the Disbursement Agreement is in effect, any “Permitted Liens” as
defined under the Disbursement Agreement;

 

(n) any attachment, judgment, writs or warrants of attachment or other similar
Liens not constituting an Event of Default under Section 8.1(h);

 

(o) Permitted Encumbrances;

 

(p) Liens arising from the filing of UCC financing statements relating solely to
leases;

 

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(r) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any Real Estate;

 

114



--------------------------------------------------------------------------------

(s) Liens on any Property (including the interest of a lessee under a
Capitalized Lease or Synthetic Lease Obligation) securing Indebtedness incurred
or assumed for the purpose of financing (or financing the purchase price within
180 days after the respective purchase of Property) all or any part of the
acquisition, design, installation, construction, repair or improvement cost of
such Property; provided, that (i) such Liens do not at any time encumber any
Property other than the Property (and proceeds of the sale or other Disposition
thereof and the proceeds (including insurance proceeds), products, rents,
profits, accession and replacements thereof or thereto) financed by such
Indebtedness, (ii) such Lien either exists on the date hereof or is created in
connection with the acquisition, design, installation, construction, repair or
improvement of such Property, (iii) the Indebtedness secured by any such Lien
does not exceed 100% of the fair market value of such Property and is otherwise
permitted to be incurred pursuant to Section 7.2(g) and (iv) the Property
financed by such Indebtedness is not of a type that will become affixed to the
Project such that the removal thereof could reasonably be expected to physically
damage the Project in any material respect;

 

(t) Liens in respect of customary rights of set off, revocation, refund or
chargeback or similar rights under deposit, disbursement, concentration account
agreements or under the UCC or arising by operation of law of banks or other
financial institutions where any Loan Party maintains deposit, disbursement or
concentration accounts in the ordinary course of business permitted by this
Agreement;

 

(u) Liens on cash deposited with, or held for the account of, any Loan Party
securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers’ acceptances or similar
instruments permitted under Section 7.2(j), granted in favor of the issuers of
such performance bonds, guaranties, commercial letters of credit or bankers’
acceptances, so long as (i) any cash disbursed to secure such reimbursement
obligations is invested (if at all) in Permitted Securities only (to the extent
the Borrower has the right to direct the investment thereof) and is segregated
from the Loan Parties’ general cash accounts so that such Liens attach only to
such cash and Permitted Securities and (ii) the amount of cash and/or Permitted
Securities secured by such Liens is not less than the amount of Indebtedness
secured thereby and in any event does not exceed 110% of the amount of the
Indebtedness secured thereby (ignoring any interest earned or paid on such cash
and any dividends or distributions declared or paid in respect of such Permitted
Securities);

 

(v) Liens on cash deposited with, or held for the account of, any Loan Party
securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers’ acceptances or similar
instruments permitted under Section 7.2(k), granted in favor of the issuers of
such performance bonds, guaranties, commercial letters of credit or bankers’
acceptances, so long as (i) any cash used as security for such reimbursement
obligations is invested (if at all) in Cash Equivalents only (to the extent the
Borrower has the right to direct the investment thereof) and is segregated from
the Loan Parties’ general cash accounts so that such Liens attach only to such
cash and Cash Equivalents and (ii) the amount of cash and/or Cash Equivalents
secured by such Liens does not exceed 110% of the amount of the Indebtedness
secured thereby (ignoring any interest earned or paid on such cash and any
dividends or distributions declared or paid in respect of such Cash
Equivalents);

 

115



--------------------------------------------------------------------------------

(w) Liens created or expressly contemplated by the Affiliate Agreements, in each
case as in effect on the date hereof, so long as such Liens do not secure
Indebtedness;

 

(x) Liens securing Indebtedness permitted under Section 7.2(f)(i); provided that
such Liens attach only to the 2010 Notes Satisfaction Proceeds;

 

(y) to the extent the Macau Loan was made directly to Wynn Macau, Liens of any
lenders or other providers of debt, loan facilities or stand-by facilities to
Wynn Macau on such Macau Loan and the proceeds thereof (in each case only to the
extent that the Macau Loan is effectively subordinated in right of payment to
the Indebtedness or other obligations of any such lenders or other providers of
debt, loan facilities or stand-by facilities); provided that the Indebtedness or
other obligations secured by any such Lien shall be non-recourse to the Loan
Parties (other than with respect to the Macau Loan);

 

(z) additional Liens incurred by any Loan Party so long as the value of the
Property subject to such Liens (valued at the time such Lien is incurred) do not
exceed $15,000,000 in the aggregate at any time;

 

(aa) to the extent constituting Liens, any trust’s ownership interest in the
Aircraft; and

 

(bb) Liens of sellers of goods to any Loan Party arising under Article 2 of the
UCC or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses.

 

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a) any Loan Party may be merged or consolidated with or into any other Loan
Party (provided, that in the event any such merger or consolidation involves
(i) the Borrower, the Borrower shall be the continuing or surviving entity or
(ii) Capital Corp. or Wynn Golf, neither Capital Corp. nor Wynn Golf shall be
the continuing or surviving entity);

 

(b) any Loan Party may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Loan Party (other than
Capital Corp. or Wynn Golf);

 

(c) any Loan Party (other than the Borrower) may liquidate, wind up or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and its Subsidiaries taken as a whole and
is not materially disadvantageous to the Lenders; and

 

(d) any Loan Party may Dispose of any of its Property in accordance with
Section 7.5.

 

116



--------------------------------------------------------------------------------

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or issue or sell any shares of Capital Stock to
any Person, except:

 

(a) the Disposition for fair market value of obsolete or worn out Property or
Property no longer useful in the business of the Loan Parties;

 

(b) the Disposition of cash or cash equivalents, Investments permitted pursuant
to Section 7.8, inventory (in the ordinary course of business (other than the
sale of condominiums, time shares, integral ownerships or other similar
interests)) and receivables (in connection with the collection thereof and
otherwise as customary in gaming operations of the type conducted by the Loan
Parties);

 

(c) Dispositions permitted by Section 7.4;

 

(d) the sale or issuance of any Loan Party’s Capital Stock (other than
Disqualified Stock) to its direct parent;

 

(e) Dispositions of Property having a fair market value not in excess of
$40,000,000 in the aggregate (with respect to all the Loan Parties) in any
Fiscal Year; provided, that (i) the consideration received for such Property
shall be in an amount at least equal to the fair market value thereof; and
(ii) the consideration received therefor shall be at least 75% in cash or cash
equivalents;

 

(f) subject to the last paragraph of this Section 7.5, the Borrower may enter
into any leases with respect to any space on or within the Project;

 

(g) the dedication of space or other Dispositions of Property in connection with
and in furtherance of constructing (i) a mass transit system, (ii) a pedestrian
bridge over or a pedestrian tunnel under Las Vegas Boulevard or Sands Avenue or
similar structures to facilitate the movement of pedestrians or vehicular
traffic, (iii) a right turn lane or other roadway dedication or (iv) such other
structures or improvements reasonably related to the development, construction
and operation of the Project; provided, that (A) in each case such dedication or
other Dispositions are in furtherance of, and do not materially impair or
interfere in the use or operations (or intended use or operations) of, the
Project and (B) in no event shall the Loan Parties in the aggregate Dispose of
(other than by way of dedication to a Governmental Authority) more than five
acres of Real Estate pursuant to this Section 7.5(g);

 

(h) any Loan Party may (i) license trademarks, trade names and other
Intellectual Property in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of the Loan
Parties and (ii) abandon any trademarks, trade names or other Intellectual
Property no longer useful in the business of the Loan Parties;

 

(i) the incurrence of Liens permitted under Section 7.3; provided, that any
leases other than those permitted pursuant to Section 7.3(i) (whether or not
constituting Permitted Liens) shall be permitted only to the extent provided in
subsection (f) above and the last paragraph of this Section 7.5;

 

117



--------------------------------------------------------------------------------

(j) Disposition of the Wynn Home Site Land to or as directed by Mr. Wynn
provided that (i) no Default or Event of Default has occurred and is continuing
at the time of such Disposition and such Disposition is not prohibited under the
other Financing Agreements, (ii) the cash purchase price paid by Mr. Wynn or his
designee for the Wynn Home Site Land is in immediately available funds (which,
if received by a Person other than the Borrower, shall be held by such Person in
trust for the benefit of the Borrower and paid to the Borrower no later than one
Business Day after receipt of such funds) and equal to or greater than the fair
market value of the Wynn Home Site Land, as determined in good faith by the Loan
Parties, (iii) the Mortgaged Properties affected by the Disposition of the Wynn
Home Site Land constitute separate legal parcels under NRS, Chapter 278,
(iv) the Borrower shall have certified that construction of Mr. Wynn’s personal
residence on the Wynn Home Site could not reasonably be expected to materially
interfere with the use or operations of the Golf Course and could not otherwise
reasonably be expected to impair the overall value of the Project,
(v) appropriate reconveyance documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent shall have
been prepared reflecting the release of the Wynn Home Site Land from the Lien of
the applicable Mortgage(s) and such documentation shall have been recorded at
the Clark County, Nevada Recorder’s Office, (vi) the Borrower shall have
delivered to the Administrative Agent and the Collateral Agent an endorsement,
or a commitment by the Title Insurer to issue an endorsement, to the Title
Policy, in either case in form and substance reasonably satisfactory to the
Administrative Agent, insuring that the execution and recordation of the
reconveyance documentation described in clause (v) above does not impair the
Lien of the Mortgage(s) affected by such reconveyance documentation and (vii) no
Points of Diversion with respect to any water permits held by any Loan Party or
otherwise utilized or expected to be utilized with respect to the Project, wells
associated therewith or rights-of-way necessary for the transportation of water
available under such water permits to the Golf Course Land or the water features
of the Project, as the case may be, are located on the Wynn Home Site Land. Upon
satisfaction of the foregoing conditions, the Administrative Agent shall execute
and deliver to the Loan Parties such documents and instruments, including UCC-3
termination statements and deeds of reconveyance, all as may be reasonably
requested by the Loan Parties to release the Liens granted for the benefit of
the Secured Parties in the Wynn Home Site Land, and to effectuate such
Disposition; provided, that an instrument reasonably acceptable to the
Administrative Agent is recorded against the Wynn Home Site Land to the effect
that until the earlier of (x) the Disposition of the Golf Course Land in
accordance with Section 7.5(k) or (y) the payment in full of the Obligations,
only a personal residence for Mr. Wynn will be developed on the Wynn Home Site
Land, the provisions of such instrument to burden the Wynn Home Site Land for
the benefit of the Golf Course Land;

 

(k) Disposition of the Golf Course Land and/or, at the option of the Loan
Parties, Disposition of the Capital Stock of Wynn Golf; provided, that (i) no
Default or Event of Default has occurred and is continuing at the time of such
Disposition and such Disposition is not prohibited under the other Financing
Agreements, (ii) such Disposition occurs on or after the last day of the second
full fiscal quarter of the Borrower occurring after the Phase II Completion
Date, (iii) at the time of such Disposition, the Consolidated Leverage Ratio
(calculated in accordance with Section 1.3(b)) for the period of four full
consecutive fiscal quarters ending on each of the two most recent Quarterly
Dates was 5.0 to 1.0 or less (provided, that, in each such case, there shall be
excluded from such calculations of the Consolidated Leverage Ratio the
Consolidated EBITDA, if any, derived from the Golf Course during any applicable
period) and

 

118



--------------------------------------------------------------------------------

(iv) no Points of Diversion with respect to any water permits held by any Loan
Party or otherwise utilized or expected to be utilized with respect to the water
features of the Project (other than the Golf Course), wells associated therewith
or rights-of-way necessary for the transportation of water available under such
water permits to the water features of the Project (other than the Golf Course)
are located on the Golf Course Land (or otherwise Wynn Golf shall have
transferred (previously or in connection with such Disposition) at no cost to
the Borrower such easements as are necessary for the Borrower to access such
Points of Diversion, own and operate such wells and transport such water to the
water features of the Project and the Borrower shall have taken all actions
required pursuant to Section 6.10 with respect to any Property thereby
acquired). Upon satisfaction of the foregoing conditions, the Administrative
Agent shall execute and deliver to the applicable Loan Parties such documents
and instruments, including UCC-3 termination statements, deeds of reconveyance
and certificates of Capital Stock, all as may be reasonably requested by the
Loan Parties to release the Liens granted for the benefit of the Secured Parties
in the Golf Course Land and/or Wynn Golf, as applicable, and to effectuate such
Disposition;

 

(l) Disposition of the Home Site Land; provided that (i) no Default or Event of
Default has occurred and is continuing at the time of such Disposition and such
Disposition is not prohibited under the other Financing Agreements, (ii) such
Disposition occurs on or after the last day of the fourth full fiscal quarter of
the Borrower occurring after the Phase II Completion Date, (iii) at the time of
such Disposition, the Consolidated EBITDA of the Borrower for the most recent
period of four full consecutive fiscal quarters of the Borrower was equal to or
greater than $325,000,000, (iv) the Mortgaged Properties (other than the Home
Site Land) affected by the Disposition of the Home Site Land constitute separate
legal parcels under Nevada Revised Statutes, Chapter 278, (v) the Borrower shall
have certified that construction of permitted improvements on the Home Site Land
could not reasonably be expected to materially interfere with the use or
operations of the Golf Course and could not otherwise reasonably be expected to
materially impair the overall value of the Project, (vi) appropriate
reconveyance documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent shall have been prepared
reflecting the release of the Home Site Land from the Lien of the applicable
Mortgage(s) and such documentation shall have been recorded at the Clark County,
Nevada Recorder’s Office, (vii) the Borrower shall have delivered to the
Administrative Agent and the Collateral Agent an endorsement, or a commitment by
the Title Insurer to issue an endorsement, to the Title Policy, in either case
in form and substance reasonably satisfactory to the Administrative Agent,
insuring that the execution and recordation of the reconveyance documentation
described in clause (vi) above does not impair the Lien of the Mortgage(s)
affected by such reconveyance documentation and (viii) no Points of Diversion
with respect to any water permits held by any Loan Party or otherwise utilized
or expected to be utilized with respect to the water features of the Project or
the Golf Course, wells associated therewith or rights-of-way necessary for the
transportation of water available under such water permits to the Golf Course
Land or the water features of the Project, as the case may be, are located on
the Home Site Land (or otherwise Wynn Golf shall have transferred or reserved
for the benefit of the Golf Course Land (previously or in connection with such
Disposition) at no cost to the Loan Parties such easements as are necessary for
the Loan Parties to access such Points of Diversion, own and operate such wells
and transport such water to the water features of the Project and/or the Golf
Course and the Loan Parties shall have taken all actions required pursuant to
Section 6.10 with respect to any Property thereby acquired). Upon satisfaction
of the foregoing

 

119



--------------------------------------------------------------------------------

conditions, the Administrative Agent shall execute and deliver to the Loan
Parties such documents and instruments, including UCC-3 termination statements
and deeds of reconveyance, all as may be reasonably requested by the Loan
Parties to release the Liens for the benefit of the Secured Parties in the Home
Site Land, and to effectuate such Disposition; provided, that an instrument
reasonably acceptable to the Administrative Agent is recorded against the Home
Site Land to the effect that until the earlier of (x) the Disposition of the
Golf Course Land in accordance with Section 7.5(k) or (y) the payment in full of
the Obligations, only residential housing and other non-gaming related
developments will be developed on the Home Site Land, the provisions of such
instrument to burden the Home Site Land for the benefit of the Golf Course Land;

 

(m) Dispositions of all or a portion of the Koval Land; provided that (i) any
such Disposition shall be in furtherance of the development, construction and
operation of the Project (including, without limitation, the construction,
development and operation of employee parking facilities and other ancillary
facilities) on the Koval Land and/or on adjacent Property acquired or to be
acquired by any Loan Party pursuant to the transaction or series of transactions
related to such Disposition, (ii) any such Disposition shall be at fair market
value (after taking into consideration any cash and non-cash consideration
received for such Disposition from any transaction or series of transactions
related to such Disposition), (iii) any Net Cash Proceeds of any such
Disposition that are not reinvested or otherwise utilized in furtherance of the
matters described in clause (i) above within 360 days after such Disposition
shall be deemed Net Cash Proceeds and shall be required to be applied to the
prepayment of the Obligations in accordance with Section 2.12(b) (without any
right of reinvestment thereunder) and (iv) the Loan Parties shall have taken all
actions required pursuant to Section 6.10 with respect to any Property acquired
in connection with any transaction or series of transactions related to any such
Disposition;

 

(n) any Event of Eminent Domain; provided, that the Loan Parties otherwise
comply with Sections 2.12(c) and 2.24, as applicable; and

 

(o) Dispositions by any Loan Party to any other Loan Party (other than Capital
Corp. or Wynn Golf (except with respect to Dispositions, the proceeds of which
are necessary for the organizational maintenance of Capital Corp. or Wynn Golf);
provided, that in each case each Loan Party shall have taken all actions
required pursuant to Section 6.10 with respect to any Property acquired by it
pursuant to this clause (o);

 

Notwithstanding the foregoing provisions of this Section 7.5, subsection
(f) above shall be subject to the additional provisos that: (a) no Event of
Default shall exist and be continuing at the time of such transaction, lease or
sublease or would occur as a result of entering into such transaction, lease or
sublease (or immediately after any renewal or extension thereof at the option of
the Borrower), (b) such transaction, lease or sublease could not reasonably be
expected to materially interfere with, or materially impair or detract from, the
operation of the Project, (c) no gaming, hotel or casino operations (other than
the operation of arcades and games for minors) may be conducted on any space
that is subject to such transaction, lease or sublease other than by and for the
benefit of the Loan Parties and (d) no lease or sublease may provide that a Loan
Party subordinate its fee, condominium or leasehold interest to any lessee or
any party financing any lessee; provided, that (x) the Administrative Agent on
behalf of the Lenders

 

120



--------------------------------------------------------------------------------

shall agree to provide the tenant under any such lease or sublease with a
subordination, non-disturbance and attornment agreement and (y) unless the
Administrative Agent shall otherwise waive such requirement, with respect to any
such lease having a term of five years or more and reasonably anticipated annual
rents (whether due to base rent, fixed rents, reasonably anticipated percentage
rents or other reasonably anticipated rental income from such lease or sublease)
in excess of $500,000 (other than leases solely between Loan Parties), the
applicable Loan Party(ies) shall enter into, and cause the tenant under any such
lease or sublease to enter into with the Administrative Agent for the benefit of
the Lenders, a subordination, non-disturbance and attornment agreement, in each
case substantially in the form of Exhibit N hereto with such changes as the
Administrative Agent may approve, which approval shall not be unreasonably
withheld, conditioned or delayed (provided, that such changes do not materially
and adversely affect the security interests granted in favor of the Lenders
under any of the Security Documents).

 

7.6 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock or in options, warrants or other rights
to purchase such common stock (excluding Disqualified Stock) of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Loan Party, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Loan Party, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating any Loan Party to make payments to such
Derivatives Counterparty as a result of any change in market value of any such
Capital Stock (collectively, “Restricted Payments”), except that:

 

(a) any Loan Party may pay dividends or other distributions (not in excess of
$20,000,000 in the aggregate from and after the Amended and Restated Effective
Date) to Wynn Resorts, through any intermediate Wholly Owned Subsidiaries of
Wynn Resorts, of amounts necessary to repurchase Capital Stock or Indebtedness
of Wynn Resorts (other than Capital Stock held by the Existing Stockholders) to
the extent required by the Nevada Gaming Authorities for not more than the fair
market value thereof in order to avoid the suspension, revocation or denial by
the Nevada Gaming Authorities of a gaming license or other authorization
necessary for the ownership, construction, maintenance, lease, financing or
operation of the Project, in any event to the extent such suspension, revocation
or denial would have a Material Adverse Effect; provided, that so long as such
efforts do not jeopardize any such gaming license or other authorization
necessary for the ownership, construction, maintenance, lease, financing or
operation of the Project, Wynn Resorts and its Subsidiaries shall have
diligently and in good faith attempted to find a third-party purchaser(s) for
such Capital Stock or Indebtedness and no third-party purchaser(s) acceptable to
the Nevada Gaming Authorities was willing to purchase such Capital Stock or
Indebtedness within a time period acceptable to the Nevada Gaming Authorities;

 

(b) to the extent constituting Restricted Payments, (i) any Loan Party may
consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan Party
may make Dispositions permitted pursuant to Section 7.5 (other than
Section 7.5(b) and Section 7.5(k) (any Dispositions permitted pursuant to
Section 7.5(k), to the extent constituting Restricted Payments,

 

121



--------------------------------------------------------------------------------

being governed by Section 7.6(h) below)), (iii) any Loan Party may make
Investments permitted pursuant to Section 7.8, (iv) any Loan Party may pay
Management Fees to Wynn Resorts permitted pursuant to Section 7.22 and (v) any
Loan Party may take actions permitted pursuant to Section 7.10;

 

(c) any Loan Party may make Restricted Payments to the Borrower or any other
Loan Party (other than Capital Corp. and Wynn Golf);

 

(d) any Loan Party may make distributions to the direct or indirect owners of
such Loan Party with respect to any period during which such Loan Party is a
Pass Through Entity or a Consolidated Member, such distributions in an aggregate
amount not to exceed such owners’ Tax Amounts for such period;

 

(e) so long as no Default or Event of Default shall have occurred and be
continuing (or would result therefrom), the Borrower may pay dividends directly
or indirectly to Wynn Resorts to permit Wynn Resorts to repurchase, redeem or
otherwise acquire or retire Capital Stock of Wynn Resorts held by members of
management of Wynn Resorts or its Wholly Owned Subsidiaries (or their estates or
trusts) upon the death, disability or termination of employment of such
employees in accordance with any applicable Governing Documents, employment
agreements, employee benefit plans or option plans or agreements; provided, that
the aggregate amount of payments under this subsection (e) will not exceed
(i) $4,000,000 in any Fiscal Year and (ii) $10,000,000 in the aggregate from and
after the Amended and Restated Effective Date (less any Indebtedness of the Loan
Parties then outstanding pursuant to Section 7.2(h));

 

(f) so long as no Default or Event of Default shall have occurred and be
continuing and no Material Adverse Effect shall have occurred and be continuing
(or, in either case, would result therefrom), the Loan Parties may make
Restricted Payments not otherwise permitted under any other subsection of this
Section 7.6 in an amount not to exceed an aggregate of (i) $12,000,000 from and
after the Amended and Restated Effective Date, plus, for each Fiscal Year
occurring after the 2006 Fiscal Year, $2,000,000 or (ii) if the Phase II Opening
Date occurs, $50,000,000 from and after the Amended and Restated Effective Date,
plus, for each Fiscal Year occurring after the Fiscal Year in which the Phase II
Opening Date occurs, 50% of the Consolidated Net Income of the Borrower for such
Fiscal Year;

 

(g) to the extent constituting Restricted Payments, the Borrower may (i) pay
Project Costs as permitted pursuant to the Disbursement Agreement and (ii) make
payments permitted pursuant to Section 3.7 (or from and after the Amended and
Restated Disbursement Agreement Effective Date, the first proviso of
Section 6.7) of the Disbursement Agreement; and

 

(h) any Loan Party may make Restricted Payments consisting of any portion of the
Golf Course Collateral so long as (i) the Disposition of such Golf Course
Collateral is permitted pursuant to Section 7.5(k) or (ii) the Lien on such Golf
Course Collateral has been released pursuant to Section 10.22.

 

7.7 Limitation on Capital Expenditures. Make or incur Capital Expenditures in
any Fiscal Year indicated below in an aggregate amount among all Loan Parties in
excess of the

 

122



--------------------------------------------------------------------------------

corresponding amount set forth below opposite such Fiscal Year; provided that
(i) other than Capital Expenditures (x) necessary to keep all associated
Property and systems reasonably related to the operation of the Golf Course Land
and improvements thereon in good and working order and condition or (y) funded
by the proceeds of equity capital contributions from Wynn Resorts (or another
Loan Party to the extent acting as an intermediary for purposes of contributing
equity capital contributions from Wynn Resorts for such Capital Expenditures),
in no event shall any Loan Party commit to make or incur Capital Expenditures
with respect to the Golf Course Land or improvements thereon in excess of
(A) $3,000,000 during the period from the Phase I Opening Date through the 18
month anniversary thereof and (B) $5,000,000 in any 12 month period thereafter
and (ii) other than Capital Expenditures (x) necessary or advisable to keep all
associated Property and systems reasonably related to the operation of the
Aircraft in good and working order and condition, whether pursuant to
manufacturer requirements or suggestions, Requirements of Law, good aircraft
maintenance practices or otherwise, or (y) funded by the proceeds of equity
capital contributions from Wynn Resorts (or another Loan Party to the extent
acting as an intermediary for purposes of contributing equity capital
contributions from Wynn Resorts for such Capital Expenditures), in no event
shall any Loan Party commit to make or incur Capital Expenditures with respect
to the Aircraft.

 

Fiscal Year

--------------------------------------------------------------------------------

   Maximum Capital Expenditures


--------------------------------------------------------------------------------

Fiscal Year 2006

   $ 100,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiscal Year 2007

   $ 125,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiscal Year 2008

   $ 160,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiscal Year 2009 and each Fiscal Year thereafter

   $ 175,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (a) the amounts referred to above shall be
increased from time to time by the amount of cash proceeds received by the Loan
Parties as equity capital contributions from Wynn Resorts (or another Affiliate
to the extent acting as an intermediary for purposes of contributing equity
capital contributions from Wynn Resorts to a Loan Party for application to
Capital Expenditures) but only to the extent such equity capital contribution
proceeds are contributed and so applied for Capital Expenditures (other than the
Additional Entertainment Facility and/or the Retail Facility) during the
relevant Fiscal Year and (b) if any amount referred to above (as increased
pursuant to clause (a) above) is not expended in the Fiscal Year for which it is
permitted, 100% of any such non-expended amounts (the “Carryover Amount”) may be
carried over for expenditure in the next succeeding Fiscal Year (with amounts
expended in any Fiscal Year applied first against the Carryover Amount (if any)
and second against amounts set forth above in respect of such Fiscal Year).

 

7.8 Limitation on Investments. Make any advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses and
similar items), loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, purchase all or substantially all of the assets
constituting the business of a division, branch or other unit operation from, or
make any other investment in, any other Person (all of the foregoing,
“Investments”), except:

 

123



--------------------------------------------------------------------------------

(a) extensions of trade credit in the ordinary course of business (including,
without limitation, advances to patrons of the Project’s casino operation
consistent with ordinary course gaming operations);

 

(b) Investments in Cash Equivalents;

 

(c) to the extent constituting Investments, the incurrence of Indebtedness
permitted by Sections 7.2(b), 7.2(c), 7.2(d) and 7.2(e);

 

(d) loans and advances to employees of the Loan Parties in the ordinary course
of business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount for all Loan Parties not to exceed
$5,000,000 at any one time outstanding;

 

(e) Investments by any Loan Party in the Borrower or any other Loan Party (other
than Capital Corp. or Wynn Golf (except with respect to Investments, the
proceeds of which are necessary for the corporate maintenance of Capital Corp.
or Wynn Golf));

 

(f) Investments consisting of securities received in settlement of debt created
in the ordinary course of business or in satisfaction of judgments;

 

(g) capital contributions in connection with and in furtherance of the formation
of new Subsidiaries in accordance with Section 7.17;

 

(h) to the extent constituting Investments, (i) any Loan Party may consummate a
transaction permitted pursuant to Section 7.4, (ii) any Loan Party may make
Dispositions permitted pursuant to Section 7.5 (including, without limitation,
the assignment of gaming debts evidenced by a credit instrument, including what
are commonly referred to as “markers,” to an Affiliate of the Borrower for the
purpose of collecting amounts outstanding under such gaming debts or “markers”
due to the Borrower thereunder; provided, however, that any Affiliate receiving
any such assignment enters into a binding agreement to pay all amounts so
collected back to the Borrower within 30 days of receipt of payment of such
collected amounts; provided, further, that any such Affiliate is not, at the
time of any such assignment, in default of its obligations under any such
binding agreement previously delivered with respect to any such assignment),
(iii) any Loan Party may make Restricted Payments permitted pursuant to
Section 7.8 and (iv) any Loan Party may take actions permitted pursuant to
Section 7.10;

 

(i) Investments consisting of pledges or deposits made in the ordinary course of
business;

 

(j) Investments consisting of Hedge Agreements permitted by Section 7.18;

 

(k) Investments consisting of debt securities and other non-cash consideration
received as consideration for a Disposition permitted by Section 7.5;

 

(l) the Macau Loan;

 

124



--------------------------------------------------------------------------------

(m) to the extent constituting Investments, any Loan Party’s beneficial
ownership interests in a trust that owns the Aircraft;

 

(n) Investments in joint ventures that solely provide retail services at the
Project so long as (i) a Loan Party owns 50% of each such joint venture and
(ii) such investments do not exceed $10,000,000 at any time outstanding;

 

(o) Investments by the Borrower in the Completion Guarantor as expressly
permitted under the Disbursement Agreement; and

 

(p) in addition to Investments otherwise expressly permitted by this
Section 7.8, so long as no Default or Event of Default shall have occurred and
be continuing at the time such Investment is made or would result therefrom,
Investments by the Loan Parties in an aggregate amount (valued at cost) not to
exceed $20,000,000 at any time outstanding.

 

7.9 Limitation on Optional Payments and Modifications of Governing Documents.
(a) Make or make a binding offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease, any Indebtedness that is either subordinate or junior in right of
payment to the Obligations (including any Subordinated Debt), or segregate funds
for any such payment, prepayment, repurchase, redemption or defeasance, or enter
into any derivative or other transaction with any Derivatives Counterparty
obligating any Loan Party to make payments to such Derivatives Counterparty as a
result of any change in market value of such Indebtedness, (b) make or make a
binding offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of, or otherwise voluntarily or optionally defease the 2014 Notes
unless at such time no Default or Event of Default shall have occurred and be
continuing and the Available Revolving Credit Commitment immediately prior to
and after such actions shall be no less than $100,000,000, (c) amend or modify,
or permit the amendment or modification of its Governing Documents in any manner
materially adverse to the Lenders or (d) permit the Completion Guarantor to
amend, modify or otherwise change the provisions of its operating agreement
relating to “conduct and separateness”.

 

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than such transactions
solely between or among Loan Parties (other than any such transactions providing
benefit to Capital Corp. or Wynn Golf)) unless such transaction is:

 

(a) on terms that are not less favorable to that Loan Party than those that
might be obtained at the time in a comparable arm’s length transaction with
Persons who are not Affiliates of such Loan Party and the applicable Loan Party
has delivered to the Administrative Agent prior to the consummation of any such
transaction (1) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $10,000,000, a
resolution of the Board of Directors of the applicable Loan Party certifying
that such transaction or series of related transactions complies with this
Section 7.10 and that such transaction or series of related transactions has
been approved by a majority of the disinterested members of the Board of
Directors of the applicable Loan Party, to the extent there are any such
disinterested members of

 

125



--------------------------------------------------------------------------------

such Board of Directors and (2) with respect to any such transaction or series
of related transactions that involves aggregate consideration in excess of
$25,000,000, an opinion as to the fairness to the applicable Loan Party at the
time such transaction or series of related transactions is entered into from a
financial point of view issued by an accounting, appraisal or investment banking
firm of national standing; provided, that, in no such case shall such a
transaction or series of related transactions consist of, contain, or provide
for the payment of (i) Affiliated Overhead Expenses or (ii) any fee, profit or
similar component benefiting any Loan Party or Affiliate of a Loan Party (other
than a Loan Party other than Capital Corp. or Wynn Golf);

 

(b) a Disposition permitted pursuant to Section 7.5 (provided, that the
requirements of subsection (a) above shall apply to leases of the Project by the
Borrower permitted pursuant to Section 7.5(f) (other than the Dealership Lease
Agreement) and Dispositions permitted pursuant to Section 7.5(b)), an Investment
permitted pursuant to Section 7.8 or a Restricted Payment permitted pursuant to
Section 7.6;

 

(c) the reimbursement by the Borrower and the other Loan Parties to Wynn Resorts
of Allocable Overhead to the extent incurred by Wynn Resorts; provided, that the
amount of Allocable Overhead reimbursable by the Loan Parties pursuant to this
Section 7.10(c) during any 12-month period shall not exceed, in the aggregate,
2.00% of Net Revenues for the period of four full consecutive fiscal quarters of
the Borrower most recently ended prior to the commencement of such 12-month
period;

 

(d) expressly contemplated by the Affiliate Agreements (but, with respect to the
Management Agreement, only to the extent (i) not related to the use of any
aircraft (including the Aircraft) (such use being governed pursuant to
Section 7.10(f)) or (ii) payments thereunder do not constitute Management Fees
(payments of such amounts being governed pursuant to Section 7.22)) and payment
of Management Fees as permitted by Section 7.22; provided, however, that any
amendments, modifications or supplements thereto after the Closing Date shall
comply with Section 7.10(a);

 

(e) the payment of Project Costs as permitted pursuant to the Disbursement
Agreement;

 

(f) associated with the use of any aircraft (including the Aircraft) for any
purpose not reasonably related to the Project or the Project-related Permitted
Businesses of the Loan Parties, in which case either (i) if such use is by
management of Wynn Resorts or any of its Subsidiaries (other than any Loan
Party), the applicable Loan Party shall be reimbursed in an amount determined
pursuant to the Standard Industry Fare Level formula, as described in Treasury
Regulation Section 1.61-21(g) or (ii) the applicable Loan Party shall be
reimbursed promptly for all variable costs and expenses (including, without
limitation, fuel costs, personnel costs, overhead and similar operating costs
and expenses but in no event costs or expenses related to the acquisition,
maintenance or repair of any such aircraft or any fixed assets related thereto)
incurred by such Loan Party in connection with such use;

 

(g) associated with an employment agreement entered into by any Loan Party with
a Person in the ordinary course of business;

 

126



--------------------------------------------------------------------------------

(h) to the extent not constituting Allocable Overhead or Management Fees, the
payment of reasonable directors’/managers’ fees to directors and managers of any
Loan Party or the Completion Guarantor, and customary indemnification and
insurance arrangements in favor of such directors and managers, in each case in
the ordinary course of business;

 

(i) the issuance by the Borrower and/or Capital Corp. of the exchange notes
contemplated by the 2014 Notes Indenture as of the Closing Date;

 

(j) the Disposition or issuance by any Loan Party of its Capital Stock permitted
pursuant to Section 7.5; or

 

(k) the transfer of funds between the Borrower and the Completion Guarantor as
contemplated by the Disbursement Agreement.

 

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by any Loan Party of Property which has been or
is to be sold or transferred by any Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such Property or rental obligations of any Loan Party.

 

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of any Loan
Party to end on a day other than December 31 or change any Loan Party’s method
of determining fiscal quarters.

 

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of a Loan
Party to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations other than (a) this Agreement and the other Financing Agreements,
(b) any agreements governing any Liens permitted pursuant to Sections 7.3(d),
7.3(f), 7.3(s), 7.3(u), 7.3(v) and 7.3(x) or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the Property financed thereby or subject to such Lien and
proceeds thereof); provided, that, with respect to agreements governing Liens
permitted pursuant to Section 7.3(s), the principal amount of Indebtedness
thereunder shall exceed 75% of the original purchase price of the assets
financed thereby, (c) any agreements governing Indebtedness described in
Section 7.2(c) secured by a Lien on the Aircraft permitted pursuant to
Section 7.3(j) (in which case any such prohibition or limitation shall only be
effective against the Aircraft and proceeds thereof), (d) to the extent the
Macau Loan was made directly to Wynn Macau, any agreements governing the Macau
Loan (in which case, any such prohibition or limitation shall only be effective
against the Macau Loan and proceeds thereof), (e) customary nonassignment
provisions contained in leases, licenses and similar agreements and other
contracts (in each case other than those with respect to Real Estate (other than
Real Estate excluded from the Collateral pursuant to Section 6.10(c)) and so
long as such restrictions are limited to such leases, licenses and similar
agreements or other contracts, or, in the case of leases, licenses and similar
agreements, the Property subject thereto) which, taken as a whole, are not
material to the business and operations of the Loan Parties, (f) any agreements
governing the 2010 Notes Satisfaction Proceeds, (g) any agreements governing any
Excluded Assets or Released Assets (in which case any prohibition or limitation
shall only be

 

127



--------------------------------------------------------------------------------

effective against such Excluded Assets or Released Assets applicable thereto and
proceeds thereof) and (h) as required by applicable law or any applicable rule
or order, including those of any Nevada Gaming Authority.

 

7.14 Limitation on Restrictions on Subsidiary Distributions, etc. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Loan Party to (a) make Restricted Payments in respect of any
Capital Stock of such Loan Party held by, or pay or subordinate any Indebtedness
owed to, any other Loan Party, (b) make Investments in any other Loan Party or
(c) transfer any of its assets to any other Loan Party, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions under the Financing
Agreements, (iii) as required by applicable law or any applicable rule or order,
including those of any Nevada Gaming Authority, (iv) any restrictions imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or Property of a
Loan Party or the Disposition of Property covered by such restriction, (v) any
restrictions imposed with respect to any Property subject to a Lien permitted in
accordance with Section 7.3 pursuant to an agreement that has been entered into
in connection with the incurrence of such Liens so long as such restrictions
relate solely to the Property subject to such Liens and (vi) customary
nonassignment provisions in leases, licenses and similar agreements and other
contracts which, taken as a whole, are not material to the business and
operations of the Loan Parties.

 

7.15 Limitation on Lines of Business. Enter into any business or investment
activities, whether directly or indirectly, other than Permitted Businesses;
provided, however, that (a) Capital Corp. shall not hold any material Property,
incur any Indebtedness or become liable for any material obligations or engage
in any business activities (other than as co-obligor or guarantor with respect
to the Financing Agreements) or have any Subsidiaries and (b) Wynn Golf shall
not hold any material Property other than the Golf Course Land or engage in any
business activities other than those pursuant to the Golf Course Lease.

 

7.16 Restrictions on Changes. (a) Agree to any amendment to, assignment or
termination of, or waive any of its rights under, any Permit or Material
Contract without in each case obtaining the prior written consent of the
Required Lenders if in any such case such amendment, assignment, termination or
waiver could reasonably be expected to have a Material Adverse Effect (taking
into consideration any viable replacements or substitutions therefor at the time
such determination is made).

 

(b) Except in connection with a full redemption or other repayment under any
Financing Agreements (other than the Loan Documents) with Permitted Refinancing
Indebtedness, amend or otherwise change the terms of any Financing Agreements
(other than the Loan Documents) or make any payment consistent with an amendment
thereof or change thereto (i) if the effect of such amendment or change is to
increase the interest rate or fees on the Indebtedness evidenced thereby, change
to earlier or more frequent dates any dates upon which payments of principal or
interest are due thereon (including, without limitation, changes to, or new
additions of, mandatory prepayment provisions) or (ii) if the effect of such
amendment or change, together with all other amendments and changes previously
made, is to materially increase the obligations of the obligors thereunder or to
confer any additional rights on the

 

128



--------------------------------------------------------------------------------

holders of the Indebtedness or obligations evidenced thereby (or a trustee or
other representative on their behalf) which could reasonably be expected to be
materially adverse to the Loan Parties (taken as a whole) or the Lenders;
provided, that the Borrower may amend the terms of any other Financing Agreement
to increase the principal amount thereof if such increase is otherwise permitted
by this Agreement.

 

7.17 Limitation on Formation and Acquisition of Subsidiaries and Purchase of
Capital Stock. Form, create or acquire any Subsidiary, except the Borrower and
its Subsidiaries may form, create or acquire new Domestic Subsidiaries;
provided, that (a) any such new Subsidiary shall be a Wholly Owned Subsidiary of
the Borrower and (b) any such new Subsidiary shall become a Loan Party hereunder
and otherwise comply with the requirements of Section 6.10.

 

7.18 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, and to protect against changes in interest rates, foreign
exchange rates or commodity prices (with respect to commodities utilized by any
Loan Party in a Permitted Business, including natural gas).

 

7.19 Limitation on Sale or Discount of Receivables. Except as permitted pursuant
to Section 7.5(b), sell with recourse, or discount or otherwise sell for less
than the face value thereof, any of its notes or accounts receivable other than
an assignment for purposes of collection in the ordinary course of business.

 

7.20 Limitation on Zoning and Contract Changes and Compliance. Initiate, consent
to or acquiesce to (a) any zoning downgrade of the Mortgaged Properties or seek
any material variance under any existing zoning ordinance except, in each case,
to the extent such downgrade or variance could not reasonably be expected to
materially and adversely affect the occupancy, use or operation of all or any
material portion of the Site, (b) use or permit the use of the Mortgaged
Properties in any manner that could result in such use becoming a non-conforming
use (other than a non-conforming use otherwise in compliance with applicable
land use laws, rules and regulations by virtue of a variance or otherwise) under
any zoning ordinance or any other applicable land use law, rule or regulation or
(c) any change in any laws, requirements of Governmental Authorities or
obligations created by private contracts which now or hereafter could reasonably
be expected to materially and adversely affect the occupancy, use or operation
of all or any material portion of the Site.

 

7.21 No Joint Assessment; Separate Lots. Suffer, permit or initiate the joint
assessment of any Mortgaged Property with any other real property constituting a
separate tax lot.

 

7.22 Restrictions on Payments of Management Fees. Pay to Wynn Resorts any
Management Fees unless:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such payment and no Material Adverse Effect shall have
occurred and be continuing or would result from such payment;

 

129



--------------------------------------------------------------------------------

(b) the Consolidated Leverage Ratio (calculated in accordance with
Section 1.3(b)) for the period of four full consecutive fiscal quarters ending
on the Quarterly Date immediately preceding the date on which such Management
Fee is proposed to be paid is no greater than 3.5 to 1.0 (calculated on a pro
forma basis, giving effect to the payment of the Management Fees proposed to be
paid and any Indebtedness proposed to be incurred to finance the payment of such
Management Fees as if the same was paid and/or incurred during such prior
period); and

 

(c) such Management Fees in the aggregate do not exceed, during any 12-month
period, 1.5% of the Net Revenues for the period of four full consecutive fiscal
quarters of the Borrower most recently ended prior to the commencement of such
12-month period.

 

Any Management Fees not permitted to be paid during a particular 12-month period
pursuant to this Section 7.22 shall be deferred and shall accrue. Such accrued
and unpaid Management Fees may be paid in any subsequent 12-month period to the
extent such payment would be permitted under subsections (a), (b) and (c) of
this Section 7.22 and not prohibited by the Management Fee Subordination
Agreement.

 

7.23 Project Costs for the Phase II Project. Permit expenditures with respect to
Project Costs for the Phase II Project in excess of the sum of
(a) $1,740,000,000, (b) the Additional Phase II Project Cost Amount and (c) the
excess of (A) the sum of (x) any cash equity contributions made by Mr. Wynn,
Wynn Resorts or any of their Affiliates (other than the Borrower or any other
Loan Party) to the Borrower to the extent allocated and applied to Project Costs
for the Phase II Project and (y) without duplication to clause (x) above, any
amounts paid or otherwise contributed to the Borrower by Wynn Resorts pursuant
to a commitment described in clause (viii) (or, after the Amended and Restated
Disbursement Agreement Effective Date, clause (v)) of the definition of
“Available Funds” set forth in the Disbursement Agreement that are applied to
Project Costs for the Phase II Project over (B) the excess of (x) $75,000,000
over (y) without duplication to amounts applied against clause (b) above, the
aggregate amount of Excess Cash Flow for calendar quarters of the Borrower
ending after the Amended and Restated Effective Date that is both in excess of
the amount included under the column “Excess Cash Flow” for the applicable
calendar quarter in the Projected Excess Cash Flow Schedule (as defined in the
Disbursement Agreement) (such stated amount of Excess Cash Flow for any calendar
quarter, the “Quarterly Stated Excess Cash Flow Amount”) and, together with the
Quarterly Stated Excess Cash Flow Amount, applied to Project Costs for the Phase
II Project. For purposes of this Section 7.23, any proceeds of the 2014 Notes
applied on the Closing Date in order to consummate the Refinancing Transaction
shall not be deemed expended in furtherance of Project Costs with respect to the
Phase II Project.

 

7.24 Permitted Activities of Wynn Resorts Holdings. Permit Wynn Resorts Holdings
to (a) engage in any business or activity or own any assets other than
(i) holding 100% of the Capital Stock of the Borrower and performing activities
incidental thereto (including making dividends to Wynn Resorts with the proceeds
of Restricted Payments received by it from the Borrower in accordance with the
Loan Documents) and (ii) activities associated with or incidental to any
Intellectual Property it may hold from time to time, including pursuant to the
Wynn IP Agreement, (b) sell or otherwise Dispose of any Capital Stock of the
Borrower or (c) fail to hold itself out to the public as a legal entity separate
and distinct from all other Persons;

 

130



--------------------------------------------------------------------------------

provided that nothing in this Section 7.24 shall restrict or prohibit Wynn
Resorts Holdings from Disposing of any of its Property other than the Capital
Stock of the Borrower.

 

7.25 Limitation on Golf Course Land and Golf Course Development. At any time
prior to the Disposition of any of the Golf Course Collateral in accordance with
Section 7.5(k) or release of the Golf Course Collateral in accordance with
Section 10.22 (i) construct upon, develop or improve, or permit to be
constructed upon, developed or improved, the Golf Course Land in any material
respect, including any excavation or site work on the Golf Course Land,
(ii) enter into, or permit to be entered into, any contract or agreement for
such construction, development or improvement, or for any materials, supplies or
labor necessary in connection with such construction, development or improvement
(other than a contract or agreement that is conditional upon the Disposition of
the Golf Course Land in accordance with Section 7.5(k)) or (iii) incur any
Indebtedness, the proceeds of which are expected to be used, or are used, for
the construction, development or improvement of the Golf Course Land, except:

 

(a) maintenance and repairs in the ordinary course of business necessary to keep
all associated Property and systems reasonably related to the operation of the
Golf Course Land and the Golf Course in good and working order and condition;

 

(b) modifications and/or reconfigurations of the Golf Course either (x) in
connection with and in furtherance of the Disposition of the Wynn Home Site Land
or the Home Site Land in accordance with Sections 7.5(j) and 7.5(l) or
(y) desirable, in the reasonable opinion of the Borrower, in order to enhance or
improve the Golf Course;

 

(c) use and operation of the Golf Course on the Golf Course Land consistent with
the Golf Course Lease; and

 

(d) in the event of loss or damage to the Golf Course Land or improvements
thereon or any Event of Eminent Domain, the repair and restoration of such
Property in accordance with Section 2.24.

 

7.26 Acquisition of Real Property. Acquire a fee, easement or other interest in
any real property (including, without limitation, any lease of real property,
but excluding (x) the acquisition (but not the exercise) of any options to
acquire any such interests in real property and (y) the transactions
contemplated by the Golf Course Lease and any other leasehold interests acquired
by a Loan Party over real property already subject to the Lien of the Mortgages)
unless (a) the Borrower or an applicable other Loan Party shall have delivered
to the Administrative Agent a Phase I Report with respect to such real property
along with a corresponding reliance letter from an environmental consultant
reasonably satisfactory to the Administrative Agent confirming that no Hazardous
Substances were found in, on or under such real property in a manner that could
reasonably be expected to result in a material liability to such Loan Party and
that a Phase II Report is not warranted by the findings of such Phase I Report
and (b) if Hazardous Substances were found in, on or under such real property
pursuant to such Phase I Report in a manner that could reasonably be expected to
result in a material liability to such Loan Party or a Phase II Report is
warranted by the findings of such Phase I Report, the Borrower or an applicable
other Loan Party shall have either (i) delivered to the Administrative Agent on
behalf of the Lenders a Phase II Report with respect to such real property along
with a

 

131



--------------------------------------------------------------------------------

corresponding reliance letter from an environmental consultant reasonably
satisfactory to the Administrative Agent, confirming, in form and substance
reasonably satisfactory to the Administrative Agent, either (A) that no
Hazardous Substances were found in, on or under such real property in a manner
that could reasonably be expected to result in a material liability to such Loan
Party or (B) matters otherwise reasonably satisfactory to the Administrative
Agent or (ii) delivered to the Administrative Agent an environmental indemnity
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which an indemnitor reasonably satisfactory to the
Administrative Agent indemnifies the Borrower, the relevant other Loan Parties
and the Lenders from any and all damages or other liabilities relating to or
arising from Hazardous Substances then in, on or under such real property or
otherwise caused by or attributable to such indemnitor.

 

7.27 Project Liquidity Reserve Account. Utilize, apply or otherwise withdraw any
amounts on deposit in the Project Liquidity Reserve Account prior to the Phase I
Final Completion Date; provided, that to the extent cash and cash equivalents or
other funds (including proceeds of Revolving Loans or other Indebtedness
permitted pursuant to Section 7.2) are not available to the Borrower or
otherwise sufficient to pay Bank Debt Service or 2014 Notes Debt Service as the
same become due and payable (such circumstance to be certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower), the Borrower may
apply amounts on deposit in the Project Liquidity Reserve Account to pay Bank
Debt Service and/or 2014 Notes Debt Service (pro rata according to such amounts
then due and owing); provided further, that from and after the Phase I Final
Completion Date, any amounts in the Project Liquidity Reserve Account shall be
released to the Borrower.

 

7.28 Golf Course Lease Termination. Terminate or permit the termination of, or
reduce or permit the reduction of the Real Estate or other Property covered by,
the Golf Course Lease until such time as the Golf Course Land is Disposed of in
accordance with Section 7.5(k) or the Golf Course Collateral is otherwise
released in accordance with Section 10.22 (provided, that the Real Estate or
other Property subject to the Golf Course Lease may be reduced in connection
with (a) the Disposition of the Wynn Home Site Land pursuant to Section 7.5(j)
or the Disposition of the Home Site Land in accordance with Section 7.5(l), in
either case so long as such reduction is only with respect to such Real Estate
or other Property being Disposed of pursuant to such Disposition, (b) any event
of loss or damage or Event of Eminent Domain so long as there is no breach or
default of the provisions of Section 2.24 applicable thereto and (c) any Liens
permitted pursuant to Section 7.3(e)).

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to pay any
principal of any Reimbursement Obligation within two Business Days after such
Reimbursement Obligation becomes due in accordance with the terms hereof; or
(iii) the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any Loan Party shall fail to pay any other Obligation payable
hereunder or under any other Loan Document within five days after any such
interest or other amount under this clause (iii) becomes due in accordance with
the terms hereof;

 

132



--------------------------------------------------------------------------------

provided, that the failure to pay any amount due under the Disbursement
Agreement (and not otherwise due hereunder) shall constitute an Event of Default
hereunder only to the extent such failure to pay constitutes a Disbursement
Agreement Event of Default; or

 

(b) Any representation or warranty made or deemed made by Wynn Resorts Holdings,
the Completion Guarantor or any Loan Party herein or in any other Loan Document
or that is contained in any certificate, document or financial or other
statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; provided, that the
inaccuracy of any representation or warranty contained only in the Disbursement
Agreement shall constitute an Event of Default hereunder only to the extent such
inaccuracy constitutes a Disbursement Agreement Event of Default; or

 

(c) (i) Any Loan Party shall default in the observance or performance of any
covenant or agreement contained in Section 6.2(m), Section 6.4(a) or Section 7
hereof, (ii) the Completion Guarantor shall default in the observance or
performance of any covenant or agreement contained in the Completion Guaranty,
(iii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing, (iv) a Disbursement Agreement Event of Default shall
have occurred and be continuing or (v) any Loan Party shall fail to at all times
maintain in full force and effect the insurance policies and programs required
by Section 6.5(d) (except for automobile, workers compensation, pollution
liability and design errors and omissions insurance); or

 

(d) Wynn Resorts Holdings or any Loan Party shall default in the observance or
performance of any other covenant or agreement contained in this Agreement or
any other Loan Document to which it is a party (other than as provided in
subsections (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the Borrower or any
other Loan Party becoming aware of such default or (ii) receipt by the Borrower
or any other Loan Party of written notice from the Administrative Agent or any
Lender of such default; provided, that the failure to perform or comply with any
such provision of the Disbursement Agreement shall constitute an Event of
Default hereunder only to the extent such failure to perform or to comply
constitutes a Disbursement Agreement Event of Default; or

 

(e) The Borrower or any other Loan Party shall (i) default in making any payment
of any principal of or interest on any Indebtedness (other than Indebtedness
referred in Section 8(a)) beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause with the giving of notice and after the expiration of all grace and cure
periods related thereto immediately such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in subsection (i) or (ii) of this subsection (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in subsections (i) and
(ii) of this subsection (e) shall have

 

133



--------------------------------------------------------------------------------

occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $30,000,000; provided,
further, that clause (ii) above shall not apply to (A) Indebtedness that becomes
due solely as a result of the voluntary sale or transfer of property or assets
or as a result of a mandatory prepayment or a regularly scheduled repayment or
(B) prepayments that become due as a result of any incurrence of Indebtedness
(in each case to the extent such sale, transfer or incurrence is permitted by
the terms of such Indebtedness); or

 

(f) (i) Wynn Resorts Holdings, the Completion Guarantor, the Borrower or any
other Loan Party shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Wynn Resorts Holdings, the Completion
Guarantor, the Borrower or any other Loan Party shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against Wynn
Resorts Holdings, the Completion Guarantor, the Borrower or any other Loan Party
any case, proceeding or other action of a nature referred to in subsection
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against Wynn Resorts
Holdings, the Completion Guarantor, the Borrower or any other Loan Party any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) Wynn Resorts Holdings, the Completion
Guarantor, the Borrower or any other Loan Party shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in subsection (i), (ii), or (iii) above; or (v) Wynn
Resorts Holdings, the Completion Guarantor, the Borrower or any other Loan Party
shall generally not, or shall admit in writing its inability to, pay its debts
as they become due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Loan Party or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA other than in a standard termination under Section 4041(b) of ERISA,
(v) any Loan Party or any Commonly Controlled Entity shall, or is reasonably
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any Loan Party, or
any of their Subsidiaries or any Commonly Controlled Entity shall be required to
make during any Fiscal Year payments pursuant to any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) that provides benefits to

 

134



--------------------------------------------------------------------------------

retired employees (or their dependents), other than as required by Sections 601
et. seq. of ERISA, Section 4980B of the Code, or the corresponding provisions of
applicable state law; and in each case in subsections (i) through (vi) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or

 

(h) One or more judgments or decrees shall be entered against any Loan Party
involving for the Loan Parties, taken as a whole, a liability (to the extent not
paid or adequately covered by insurance as to which the relevant insurance
company has acknowledged coverage) of $30,000,000 or more, and enough of such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof to reduce the aggregate
liability therefor below $30,000,000; or

 

(i) Any of the Security Documents or the guarantee contained in Section 2 of the
Guarantee shall cease, for any reason (other than pursuant to the terms
thereof), to be in full force and effect, or any Loan Party shall so assert or
shall assert that any provision of any Loan Document is not in full force and
effect, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
provided, that no default, event or condition described in this paragraph
(i) with respect to any Security Document existing solely as a result of any
action or failure to act on the part of a party to any such Security Document
other than a Loan Party shall constitute a Default or Event of Default; or

 

(j) Any of the Operative Documents shall terminate or be terminated or canceled,
become invalid or illegal or otherwise cease to be in full force and effect
prior to its stated expiration date or the Borrower, any other Loan Party or any
other Person shall breach or default under any term, condition, provision,
covenant, representation or warranty contained in any Project Document (after
the giving of any applicable notice and the expiration of any applicable grace
period); provided, that the occurrence of any of the foregoing events with
respect to any Project Document shall constitute an Event of Default hereunder
only if the same could reasonably be expected to result in a Material Adverse
Effect and the same shall continue unremedied for thirty (30) days after the
earlier of (i) the Borrower or any other Loan Party becoming aware of such
occurrence or (ii) receipt by the Borrower or any other Loan Party of written
notice from the Administrative Agent or any Lender of such occurrence; provided,
however, that in the case of any such Project Document, if the occurrence is the
result of actions or inactions by a party other than a Loan Party, then no Event
of Default shall be deemed to have occurred as a result thereof if the Borrower
provides written notice to the Administrative Agent immediately upon (but in no
event more than five (5) Business Days after) the Borrower or any Loan Party
becoming aware of, or receiving notice of, such occurrence that the relevant
Loan Party intends to replace such Project Document and (x) within sixty (60)
days of such occurrence, such Loan Party obtains a replacement obligor or
obligors for the affected party, (y) within sixty (60) days of such occurrence,
such Loan Party enters into a replacement Project Document on terms no less
beneficial to such Loan Party and the Secured Parties in any material respect
than the Project Document being replaced; provided, however, that the
replacement Project Document may require the applicable Loan Party to pay
amounts under the replacement Project Document in excess of those that would
have been payable under the replaced Project Document and (z) such occurrence,
after considering any replacement obligor and replacement

 

135



--------------------------------------------------------------------------------

Project Document and the time required to implement such replacement, has not
had and could not reasonably be expected to have a Material Adverse Effect; and
provided, further, that a breach, default or termination under any Construction
Agreement shall constitute an Event of Default hereunder only to the extent such
breach, default or termination constitutes a Disbursement Agreement Event of
Default; or

 

(k) The obligor on the Macau Loan fails to pay any principal or interest when
due in accordance with the terms thereof (after the expiration of any related
notice, grace or cure periods except where such failure to pay arises as a
result of any payment blockage, subordination or similar restriction on such
payment under any documents or other agreements to which the Macau Loan is
effectively subordinated); or

 

(l) A Change of Control shall occur; or

 

(m) Any Subordinated Debt or the Management Fees payable under the Management
Agreement shall cease, for any reason, to be validly subordinated to the
Obligations of the Loan Parties as provided in the Management Agreement, the
Management Fee Subordination Agreement and the documentation, instruments or
other agreements related to the Subordinated Debt, as the case may be; or

 

(n) A License Revocation that continues for three consecutive Business Days
affecting gaming operations accounting for five percent or more of the
consolidated gross revenues (calculated in accordance with GAAP) of the Borrower
related to gaming operations; or

 

(o) The Borrower or any other Loan Party shall fail to observe, satisfy or
perform, or there shall be a violation or breach of, any of the terms,
provisions, agreements, covenants or conditions attaching to or under the
issuance to such Person of any Permit or any such Permit or any provision
thereof shall be suspended, revoked, cancelled, terminated or materially and
adversely modified or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit, if such failure to
perform, violation, breach, suspension, revocation, cancellation, termination or
modification could reasonably be expected to have a Material Adverse Effect; or

 

(p) Wynn Resorts Holdings takes any actions in violation of Section 7.24;

 

then, and in any such event, (A) if such event is an Event of Default specified
in subsection (i) or (ii) of paragraph (f) above with respect to Wynn Resorts
Holdings or any Loan Party, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
Obligations (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Facility Lenders for the respective Facility, the Administrative Agent may, or
upon the request of the Required Facility Lenders for the respective Facility,
the Administrative Agent shall, by notice to the Borrower, declare the Revolving
Credit Commitments, the New Term Loan Commitments, and/or the Term B Loan
Commitments, as the case may be, to be terminated forthwith, whereupon the
applicable

 

136



--------------------------------------------------------------------------------

Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
Obligations (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents (subject to applicable Nevada
Gaming Laws and the UCC and securing any required Nevada Gaming Approvals),
including, without limitation, the Security Agreement and the Mortgages, or
otherwise available under applicable law, in equity or otherwise, including,
without limitation, the right to (I) enter into possession of the Project and
perform any and all work and labor necessary to complete the Project or to
operate and maintain the Project and (II) set off and apply all monies on
deposit in any Account or any amounts paid under the Completion Guaranty or any
other monies of a Loan Party on deposit with the Administrative Agent or any
Lender to the satisfaction of the Obligations. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount in immediately available funds equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit (and the Borrower hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in all amounts at any time on deposit in
such cash collateral account to secure the undrawn and unexpired amount of such
Letters of Credit and all other Obligations). If at any time the Administrative
Agent determines that any funds held in such cash collateral account are subject
to any right or claim of any Person other than the Administrative Agent and the
Secured Parties or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of outstanding Letters of Credit, the
Borrower shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) such aggregate undrawn
and unexpired amount over (b) the total amount of funds, if any, then held in
such cash collateral account that the Administrative Agent determines to be free
and clear of any such right and claim. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Loan Parties. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other Obligations of the Loan
Parties shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Loan Parties (or such other Person
as may be lawfully entitled thereto). Notwithstanding anything to the contrary
contained in this Agreement, in the event the consent of the Lenders (whether
the Required Lenders, the Required Facility Lenders for a particular Facility or
otherwise) is required in connection with the exercise of remedies pursuant to
this Section 8, for purposes of determining the required lender consent pursuant
to the applicable definitions thereto (whether the “Required Lenders”, the
“Required Facility Lenders” or otherwise), the Commitments of the Lenders shall
be deemed terminated. Anything in this Section 8 to the contrary
notwithstanding, the Administrative Agent shall, at the request of the

 

137



--------------------------------------------------------------------------------

Required Lenders, rescind and annul any acceleration of the Loans and the
termination of the Commitments by written instrument filed with the Borrower.
Upon any such rescission and annulment, the Administrative Agent shall promptly
return to the Borrower any cash collateral delivered pursuant to this paragraph.

 

SECTION 9. THE AGENTS; THE ARRANGERS; THE MANAGERS

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

9.2 Delegation of Duties. Each Agent, with respect to the Initial Lending
Institution Provisions, each Initial Lending Institution or, with respect to
Section 7.23 or the Disbursement Agreement, each Arranger, may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Each Lender hereby
acknowledges and consents to the Administrative Agent’s appointment of the
Collateral Agent pursuant to and in accordance with the terms of the
Intercreditor Agreement. No Agent, Initial Lending Institution (with respect to
the Initial Lending Institution Provisions) or Arranger (with respect to
Section 7.23 and the Disbursement Agreement) shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

9.3 Exculpatory Provisions. No Arranger, Manager, Agent, Initial Lending
Institution (with respect to the Initial Lending Institution Provisions),
Managing Agent nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be (i) liable to any other Arranger, Manager, Agent, Initial Lending
Institution or Managing Agent for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from its or such Person’s own gross negligence
or willful misconduct in breach of a duty owed to the party asserting liability)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Person or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Arrangers, the Managers, the Agents, the Managing Agents or,
with respect to the Initial Lending Institution Provisions, the Initial Lending
Institutions under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Person party thereto to perform

 

138



--------------------------------------------------------------------------------

its obligations hereunder or thereunder. Neither the Agents, the Managers, the
Arrangers, the Managing Agents nor the Initial Lending Institutions (with
respect to the Initial Lending Institution Provisions) shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Person.

 

9.4 Reliance. Each Agent, each Initial Lending Institution (with respect to the
Initial Lending Institution Provisions) and each Arranger (with respect to
Section 7.23 and the Disbursement Agreement) shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent, each Initial Lending Institution (with respect
to the Initial Lending Institution Provisions) and each Arranger (with respect
to Section 7.23 and the Disbursement Agreement) shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders or the requisite Lenders required under Section 10.1 to
authorize or require such action (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent, each Initial Lending Institution (with respect to the Initial
Lending Institution Provisions) and each Arranger (with respect to Section 7.23
and the Disbursement Agreement) shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders or the requisite Lenders
under Section 10.1 to authorize or require such action (or, if so specified by
this Agreement, all Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans and Letters of Credit.

 

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the requisite Lenders (or,
if so specified by this Agreement, all Lenders); provided, that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6 Non-Reliance on Agents, Managers, Arrangers, Managing Agents and Other
Lenders. Each Lender expressly acknowledges that neither the Arrangers, the
Agents, the

 

139



--------------------------------------------------------------------------------

Managers, the Managing Agents nor any of their respective officers, directors,
employees, agents, attorneys and other advisors, partners, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Arranger, Agent, Managing Agent or Manager hereinafter taken, including any
review of the affairs of a Loan Party, the Completion Guarantor, Wynn Resorts,
Wynn Resorts Holdings or any other Person, shall be deemed to constitute any
representation or warranty by any Arranger, Agent, Managing Agent or Manager to
any Lender. Each Lender represents to the Arrangers, the Agents, the Managing
Agents and the Managers that it has, independently and without reliance upon any
Arranger, Agent, Managing Agent or Manager or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition, prospects and creditworthiness of the Loan
Parties and the Completion Guarantor and their affiliates and made its own
decision to make its Loans (and in the case of the Issuing Lender, its Letters
of Credit) hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon any Arranger, Agent,
Managing Agent or Manager or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition, prospects and creditworthiness of the Loan
Parties, Wynn Resorts, Wynn Resorts Holdings and the Completion Guarantor and
their affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Arranger, Agent, Managing Agent or Manager shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party, Wynn Resorts, Wynn
Resorts Holdings or the Completion Guarantor or any other Person that may come
into the possession of such Arranger, Agent, Managing Agent or Manager or any of
its officers, directors, employees, agents, attorneys and other advisors,
partners, attorneys-in-fact or affiliates.

 

9.7 Indemnification. (a) The Lenders agree to indemnify each Arranger, Agent,
Managing Agent and Manager in its capacity as such (to the extent not reimbursed
by the Borrower as may be required hereunder and without limiting any obligation
of the Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section 9.7(a) (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Arranger, Agent, Managing
Agent or Manager in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Arranger, Agent, Managing Agent or
Manager under or in connection with any of the foregoing (including, without
limitation, pursuant to the Disbursement Agreement); provided, that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or

 

140



--------------------------------------------------------------------------------

disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted solely and proximately from such
Arranger’s, Agent’s, Managing Agent’s or Manager’s gross negligence or willful
misconduct in breach of a duty owed to such Lender. The agreements in this
Section 9.7(a) shall survive the payment of the Loans and Letters of Credit and
all other amounts payable hereunder.

 

(b) The Lenders agree to indemnify each Initial Lending Institution in its
capacity as such (to the extent not reimbursed by the Borrower as may be
required hereunder and without limiting any obligation of the Borrower to do
so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section 9.7(b)
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Initial Lending Institution in any way relating to or arising out
of any action taken or omitted by such Initial Lending Institution under or in
connection with any Initial Lending Institution Provisions; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted solely and proximately
from such Initial Lending Institution’s gross negligence or willful misconduct.
The agreements in this Section 9.7(b) shall survive the payment of the Loans and
Letters of Credit and all other amounts payable hereunder.

 

9.8 Arrangers, Agents, Managing Agents and Managers in Their Individual
Capacities. Each Arranger, Agent, Managing Agent and Manager and their
respective affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Completion Guarantor, any Loan Party,
Wynn Resorts or Wynn Resorts Holdings as though such Arranger was not an
Arranger, such Agent was not an Agent, such Managing Agent was not a Managing
Agent and such Manager was not a Manager. With respect to any Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Arranger, Agent, Managing Agent and Manager shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Arranger, an Agent, a
Managing Agent or a Manager, as the case may be, and the terms “Lender” and
“Lenders” shall include each Arranger, Agent, Managing Agent and Manager in
their respective individual capacities.

 

9.9 Successor Agents. The Administrative Agent may resign as Administrative
Agent upon 30 days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld, conditioned or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent

 

141



--------------------------------------------------------------------------------

effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans or Letters of Credit. If a successor Administrative Agent shall not
have been so appointed within said 30 day period, the Administrative Agent shall
appoint a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8(a) or Section 8(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld, conditioned or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or Letters of Credit. If no successor agent has accepted
appointment as Administrative Agent by the date that is 40 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.

 

9.10 Authorization. The Administrative Agent is hereby irrevocably authorized by
each of the Lenders to release any Lien (or to direct the Collateral Agent or
any other Person to release any Lien) covering any Property of the Completion
Guarantor, Wynn Resorts Holdings, the Borrower or any of the other Loan Parties
or any other Person that is the subject of a Disposition which is permitted by
this Agreement or any other Loan Document or which has been consented to in
accordance with Section 10.1. The Administrative Agent is further authorized by
the Lenders to enter into agreements supplemental hereto with any Loan Party for
the purpose of curing any formal defect, inconsistency, omission or ambiguity in
this Agreement or any Loan Document to which it is a party (without any consent
or approval by the Lenders).

 

9.11 The Arrangers, Managers, Managing Agents, Syndication Agent and
Documentation Agents. The Arrangers (except with respect to Section 7.23 and the
Disbursement Agreement), Managers, the Syndication Agent, the Documentation
Agent and the Managing Agents, each in their capacity as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
and the other Loan Documents.

 

9.12 Withholdings. (a) To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the forms or other
documentation required by Section 2.20(f) are not delivered to the
Administrative Agent, then the Administrative Agent may withhold from any
interest payment to any Lender not providing such forms or other documentation,
an amount equivalent to the applicable withholding tax.

 

142



--------------------------------------------------------------------------------

(b) If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 

(c) If any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply and be bound by the terms of Sections
2.20(f) and 2.20(g) and this Section 9.12.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. (a) No amendment, supplement, modification or
waiver of any provision of this Agreement or any other Loan Document shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or, with the written consent of the Required Lenders, the
Administrative Agent) and each Loan Party party thereto. Notwithstanding the
foregoing but subject to the Borrower’s rights under Section 2.25, no such
waiver and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, extend the scheduled date of any amortization payment
in respect of any Term Loan, reduce the stated rate of any interest or fee
payable hereunder or forgive the payment of any interest or fee payable
hereunder or extend the scheduled date of any payment of any interest or fee
payable hereunder, in each case without the consent of each Lender (other than a
Defaulting Lender) directly affected thereby (such consent being in lieu of the
consent of the Required Lenders) or increase the amount or extend the expiration
date of any Commitment of any Lender without the consent of such Lender (such
consent being in lieu of the consent of the Required Lenders); (ii) amend,
modify or waive any provision of this Section 10.1(a) or reduce any percentage
or number specified in the definition of Required Lenders, Required Facility
Lenders, Applicable Facility Lenders, Majority of the Arrangers or Majority
Initial Lending Institutions, consent to the assignment or transfer by any Loan
Party, the Completion Guarantor or Wynn Resorts Holdings of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Collateral or release a significant Guarantor from
its guarantee obligations under the Guarantee, in each case without the consent
of all Lenders (other than Defaulting Lenders); (iii) amend, modify or waive any
provision of Section 9 without the consent of any Arranger, Agent, Manager,
Managing Agent or Initial Lending Institution directly affected thereby (in
addition to the consent of the Required Lenders); (iv) amend, modify or waive
any provision of Section 2.6 or 2.7 without the written consent of the Swing
Line Lender (in addition to the consent of the Required Lenders); (v) amend,
modify or waive any provision of Section 2.12(g) or Section 2.18 without the
consent of the Required Facility Lenders with respect to the Facility directly
affected thereby (such consent being in lieu of the consent of the Required
Lenders); (vi) amend, modify or waive any provision of Section 3 without the
consent of the Issuing Lender (in addition to the consent of the Required
Lenders), (vii) amend, modify or waive any condition, provision or requirement
to the funding of Loans (or

 

143



--------------------------------------------------------------------------------

the release of the proceeds thereof pursuant to the Disbursement Agreement) or
the issuance or amendment of Letters of Credit without, in each case, the
consent of (I) in the case of Term B Loans, the Required Facility Lenders with
respect to the Term B Loan Facility, (II) in the case of New Term Loans, the
Required Facility Lenders with respect to the New Term Loan Facility and (III)
in the case of Revolving Credit Loans or the issuance or amendment of Letters of
Credit, the Required Facility Lenders with respect to the Revolving Credit
Facility (in each case such consent being in lieu of the consent of the Required
Lenders), (viii) amend, modify or waive any provision of Section 2.4.1 of the
Disbursement Agreement prior to the Amended and Restated Disbursement Agreement
Effective Date without the written consent of all Lenders (other than Defaulting
Lenders), or (ix) amend, modify or waive Section 7.23 without the consent of the
Majority of the Arrangers in consultation with the Construction Consultant (such
consent being in lieu of the consent of the Required Lenders); provided,
however, that to the extent that (A) determinations, waivers or amendments
pursuant to the Initial Lending Institution Provisions are to be made by the
Initial Lending Institutions or (B) determinations, waivers or amendments
pursuant to the Disbursement Agreement are to be made by the Majority of the
Arrangers, such determinations shall be made at the sole discretion of the
Majority Initial Lending Institutions and the Majority of the Arrangers,
respectively, and shall not require the consent of any other Lender pursuant to
this Section 10.1 or otherwise; provided that if any such determinations,
waivers or amendments are not made by the Initial Lending Institutions or the
Majority of the Arrangers, respectively, then any such determinations, waivers
or amendments may be made with the approval of the Required Lenders. Any such
waiver and any such amendment, supplement, modification or determination shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Agents, the Arrangers, the Managers, the Managing Agents and
all future holders of the Loans and Letters of Credit. In the case of any
waiver, the Loan Parties, the Lenders, the Arrangers, the Managers, the Managing
Agents and the Agents shall be restored to their former position hereunder and
under the other Loan Documents, and any Default or Event of Default waived shall
be deemed to be waived and not continuing; but no such waiver shall extend to
any subsequent or other Default or Event of Default, or impair any right
consequent thereon. Any such waiver, amendment, supplement or modification shall
be effected by a written instrument signed by the parties required to sign
pursuant to the foregoing provisions of this Section 10.1; provided, that
delivery of an executed signature page of any such instrument by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof. Notwithstanding the foregoing but subject to determinations to be made
pursuant to (A) if prior to the Amended and Restated Disbursement Agreement
Effective Date, Sections 3.2.10, 5.1.4(b), 8.1 and 9.6 of the Disbursement
Agreement, the definition of “Consents” set forth in the Disbursement Agreement
and Exhibit L to the Disbursement Agreement and (B) if after the Amended and
Restated Disbursement Agreement Effective Date, Sections 5.1(b), 8.1 and 9.6 of
the Disbursement Agreement and the definition of “Consents” set forth in the
Disbursement Agreement, and which in each case shall be made in the sole
discretion of the Administrative Agent, to the extent the Administrative Agent
is entitled or required to make any determinations (whether a consent, waiver or
otherwise) under the Intercreditor Agreement or the Disbursement Agreement, the
Administrative Agent shall make such determinations upon the advice of the
Required Lenders.

 

(b) Notwithstanding anything to the contrary in this Section 10.1, (i) the
parties to the Administrative Agent Fee Letter and the Facility Fee Letter may,
(A) enter into written amendments, supplements or modifications to the
Administrative Agent Fee Letter or the

 

144



--------------------------------------------------------------------------------

Facility Fee Letter, as the case may be (including amendments and restatements
thereof), for the purpose of adding any provisions thereto or changing in any
manner the rights thereunder of the parties thereto or (B) waive, on such terms
and conditions as may be specified in the instrument of waiver, (1) any of the
requirements of the Administrative Agent Fee Letter or the Facility Fee Letter,
as the case may be, or (2) any Default or Event of Default to the extent (and
only to the extent) relating to the Administrative Agent Fee Letter or the
Facility Fee Letter, it being understood that the waiver of any Default or Event
of Default (or portion thereof) relating to any of the other Loan Documents may
be accomplished only as set forth in the immediately preceding paragraph,
(ii) this Agreement and any other Loan Document may be amended, amended and
restated, modified or supplemented with the written consent of the applicable
Loan Parties and the Required Lenders (A) to increase the aggregate Commitments
of the Lenders, (B) to add one or more additional credit facilities of Loans to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and other Loan Documents with
the other then outstanding Obligations and (C) to include appropriately the
lenders holding such additional credit facilities in any determination of the
Required Lenders, Required Facility Lenders and Applicable Facility Lenders, and
(iii) any Permitted C-Corp. Conversion shall require the consent of the Required
Lenders only.

 

(c) Notwithstanding anything to the contrary contained in the Loan Documents and
so long as at such time of such amendment and restatement (A) there exists no
Default or Event of Default, (B) the Phase I Final Completion Date has occurred,
(C) there remain no funds on deposit in the 2014 Notes Proceeds Account and
(D) the Borrower has or has caused the Company’s Payment Account and the Cash
Management Account (each as defined in the Disbursement Agreement) to be
terminated, if the Borrower so requests in a written notice to the
Administrative Agent, the Borrower, Administrative Agent and Disbursement Agent,
shall, within 10 Business Days of the Administrative Agent’s receipt of such
notice, amend and restate the Disbursement Agreement in the form of Exhibit K
hereto (with any necessary changes to reflect amendments, modifications and
supplements to the Disbursement Agreement that are made in accordance with this
Agreement between the Amended and Restated Effective Date and the date of any
such amendment and restatement, the implementation of any such changes to be in
form and substance reasonably satisfactory to the Administrative Agent and the
Disbursement Agent), and in such event the Lenders shall be deemed to have
approved such amendment and restatement to the Disbursement Agreement.

 

145



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower, the Arrangers, the Managers and the
Agents, as follows and (b) in the case of the Lenders, as set forth on their
respective signature pages hereto or, in the case of a Lender which becomes a
party to this Agreement pursuant to an Assignment and Acceptance or Joinder
Agreement, in such Assignment and Acceptance or Joinder Agreement or (c) in the
case of any party, to such other address as such party may hereafter notify to
the other parties hereto:

 

The Borrower:   

Wynn Las Vegas, LLC

3131 Las Vegas Boulevard, South

Las Vegas, Nevada 89109

Attention: President

Telecopy: (702) 770-1100

Telephone: (702) 770-7700

with a copy to:   

Wynn Las Vegas, LLC

3131 Las Vegas Boulevard, South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1349

Telephone: (702) 770-2112

with a copy to:   

Boies, Schiller & Flexner LLP

333 Main Street

Armonk, New York 10504

Attention: Robert Leung, Esq.

Telecopy: (914) 749-8300

Telephone: (914) 749-8200

The Administrative Agent or Swing Line Lender:   

Deutsche Bank Trust Company Americas

200 Crescent Court

Suite 550

Dallas, Texas 75201

Attention: Gerald K. Dupont

Telecopy: (214) 740-7910

Telephone: (214) 740-7913

Deutsche Bank Securities Inc., as lead arranger and joint book running manager:
  

200 Crescent Court

Suite 550

Dallas, Texas 75201

Attention: Gerald K. Dupont

Telecopy: (214) 740-7910

Telephone: (214) 740-7913

Banc of America Securities LLC, as lead arranger and joint book running manager:
  

9 West 57th Street, 32nd Floor

New York, New York 10019

Attention: Bruce Thompson

Telecopy: (212) 847-6441

Telephone: (212) 847-6456

 

146



--------------------------------------------------------------------------------

Bank of America, N.A., as Syndication Agent   

1850 Gateway Boulevard

CA 4-706-05-09

Concord, California 94520-3282

Attention: Nina Lemmer

Telecopy: (888) 969-9281

Telephone: (925) 675-7478

Bear, Stearns & Co. Inc., as arranger and joint book running manager:   

383 Madison Avenue, 8th Floor

New York, New York 10179

Attention: Stephen O’Keefe

Telecopy: (212) 272-9184

Telephone: (212) 272-9430

Bear Stearns Corporate Lending Inc., as joint documentation agent:   

383 Madison Avenue, 8th Floor

New York, New York 10179

Attention: Stephen O’Keefe

Telecopy: (212) 272-9184

Telephone: (212) 272-9430

J.P. Morgan Securities Inc., as arranger and joint book running manager:   

277 Park Avenue

New York, New York 10172

Attention: Don Shokrian

Telecopy: (212) 534-0574

Telephone: (212) 622-2166

JPMorgan Chase Bank, N.A., as joint documentation agent:   

277 Park Avenue

New York, New York 10172

Attention: Don Shokrian

Telecopy: (646) 534-0574

Telephone: (212) 622-2166

SG Americas Securities, LLC, as arranger and joint book running manager:   

1221 Avenue of the Americas

New York, New York 10020

Attention: Michael Kim

Telecopy: (646) 534-0574

Telephone: (212) 278-5368

Societe Generale, as joint documentation agent:   

2001 Ross Avenue, Suite 4900

Dallas, Texas 75201

Attention: Thomas Day

Telecopy: (214) 979-2727

Telephone: (214) 979-2774

 

147



--------------------------------------------------------------------------------

in the case of any Agent, Manager or Arranger, with a copy to:   

Latham & Watkins LLP

600 West Broadway, Suite 1800

San Diego, CA 92101

Attention: Brett Rosenblatt, Esq.

Telecopy: (619) 696-7419

Telephone: (619) 236-1234

Issuing Lender:    As notified by the Issuing Lender to the Administrative Agent
and the Borrower

 

Notwithstanding the foregoing, each Lender agrees and acknowledges that any
notice, request, demand or other information to be delivered by the
Administrative Agent to such Lender pursuant to this Agreement or any of the
other Loan Documents (whether pursuant to Section 6.1, 6.2 or otherwise) shall
be effectively delivered to such Lender by the Administrative Agent posting such
notice, request, demand or other information to IntraLinks.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Arranger, any Agent, any Manager, any Managing
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder until repayment of the Loans in
full, no Letters of Credit remain outstanding (unless otherwise cash
collateralized pursuant to the terms of this Agreement) and the termination of
the Commitments.

 

10.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Arrangers, the Agents, the Managers, the Managing Agents, the
Securities Intermediary and, with respect to the Initial Lending Institution
Provisions, the Initial Lending Institutions for all their reasonable and
itemized out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (other than fees payable to syndicate members) and
the preparation, negotiation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby (including,
without limitation, the Arrangers’ and Initial Lending Institutions’
administration and other actions in furtherance of Section 7.23, the
Disbursement Agreement and the Initial Lending Institution Provisions, as the
case may be) including, without limitation, the reasonable fees and
disbursements and other charges of the Collateral Agent, the Nevada Collateral
Agent and Latham & Watkins LLP, special counsel to the Administrative Agent and
the Disbursement Agent, and any local counsel in the State of

 

148



--------------------------------------------------------------------------------

Nevada retained by the Administrative Agent and the charges of IntraLinks and
the fees, expenses and disbursements of the Construction Consultant and the
Insurance Advisor, (b) to pay or reimburse each Lender, Arranger, Manager,
Managing Agent and Agent (after the occurrence of an Event of Default) for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to each
Arranger, Manager, Managing Agent and Agent and the charges of IntraLinks,
(c) to pay, indemnify, and hold each Lender, Arranger, Manager, Managing Agent
and Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any Loan Party’s delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents and (d) to
pay, indemnify, and hold each Lender, Arranger, Agent, Manager, Managing Agent,
Securities Intermediary, their respective affiliates, and their respective
officers, directors, partners, trustees, employees, affiliates, advisors,
agents, attorneys–in–fact and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments or suits, of any kind or nature
whatsoever with respect to or arising out of the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or Letters of Credit,
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Loan Party or any of their Properties or the
use by unauthorized persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons and the reasonable fees, costs and expenses and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this subsection (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Indemnitee in breach of a duty owed to the Borrower.
All amounts due under this Section shall be payable not later than five Business
Days after written demand therefor. Statements payable by the Borrower pursuant
to this Section shall be submitted to the Borrower in accordance with
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section shall survive repayment of the Loans and Letters of Credit and
all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Arrangers, the Agents, the Managers, the Managing Agents, all future holders of
the Loans and Letters of Credit and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender. No Lender may assign its rights and

 

149



--------------------------------------------------------------------------------

obligations under this Agreement, except as provided in this Section 10.6. Any
purported sale, assignment, participation or other transfer by any Lender of any
of its rights or obligations hereunder, other than as expressly permitted under
this Section 10.6, shall be null and void and of no force and effect.

 

(b) Any Lender may, without the consent of the Borrower or any other Person, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower, the Arrangers, the Agents, the Managing Agents and the Managers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees payable hereunder, or postpone the date of
the final maturity of the Loans, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 2.19, 2.20 and 2.21 with respect to its participation
in the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided, that, in the case of Section 2.20, such Participant shall have
fully complied with the requirements of Section 2.20 and provided, further, that
no Participant shall be entitled to receive any greater amount pursuant to
Section 2.19, 2.20 or 2.21 than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.

 

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender, any Affiliate of the assigning Lender or of another Lender
or any Affiliated Fund of the assigning Lender or of another Lender (provided,
that if any funding obligations are assigned to such an Affiliate or such an
Affiliated Fund, such Affiliate or Affiliated Fund, as applicable, shall have
demonstrable resources to comply with such obligations) or, with the consent of
the Borrower and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of the Issuing Lender and the
Swing Line Lender (which, in the case of the Borrower, the Administrative Agent,
the Issuing Lender and the Swing Line

 

150



--------------------------------------------------------------------------------

Lender, shall not be unreasonably withheld, conditioned or delayed), to an
additional bank, financial institution or other entity that is an Eligible
Assignee (an “Assignee”) all or any part of its rights and obligations under
this Agreement pursuant to an assignment and acceptance agreement, substantially
in the form of Exhibit E hereto or such other form as shall be approved by the
Administrative Agent (such approval not to be unreasonably withheld) (an
“Assignment and Acceptance”; provided, that to the extent approved by the
Administrative Agent, an Assignment and Acceptance may be electronically
executed and delivered to the Administrative Agent via an electronic settlement
system then acceptable to the Administrative Agent, which shall initially be the
settlement system of ClearPar, LLC), executed by such Assignee and such Assignor
(and, where the consent of the Borrower, the Administrative Agent or the Issuing
Lender or the Swing Line Lender is required pursuant to the foregoing
provisions, by the Borrower and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided,
that no such assignment to an Assignee (other than any Lender or any Affiliate
of the assigning Lender or of another Lender or Affiliated Fund of the assigning
Lender or of another Lender) shall be in an aggregate principal amount of less
than $5,000,000 with respect to Revolving Credit Commitments or $1,000,000 with
respect to Term Loan Commitments, unless otherwise agreed by the Borrower and
the Administrative Agent (provided, that for purposes of the foregoing
limitations only, any two or more funds that concurrently invest in Loans and
are managed by the same investment advisor, or investment advisors that are
Affiliates of one another, shall be treated as a single Assignee). Any such
assignment need not be ratable as among the Facilities. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with a Commitment and/or
Loans as set forth therein and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto). Notwithstanding any provision of this
Section 10.6(c), the consent of the Borrower shall not be required for any
assignment that occurs at any time when any Event of Default shall have occurred
and be continuing. Furthermore, to the extent necessary in order to achieve the
Commitments and Term B Loan Extensions of Credit on the Amended and Restated
Effective Date set forth on Annex B hereto in accordance with Section 5.4(a),
the Lenders under the Original Credit Agreement immediately prior to the Amended
and Restated Effective Date shall be deemed to have assigned their respective
Commitments and Term B Loan Extensions of Credit in existence immediately prior
to the Amended and Restated Effective Date to Lenders party to this Agreement
immediately after satisfaction of Section 5.4(a), and in each case the Borrower
consents to such assignments.

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or

 

151



--------------------------------------------------------------------------------

not evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment by the
Assignee or the Assignor to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an Assignee which is already a Lender or is an
Affiliate of the assigning Lender or of another Lender or an Affiliated Fund of
the assigning Lender or of another Lender or with respect to the initial
syndication of the Commitments), the Administrative Agent shall (i) promptly
accept such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Borrower. On or prior to
such effective date, the Borrower, at its own expense, upon request, shall
execute and deliver to the Administrative Agent (in exchange for the Revolving
Credit Note, Term B Note and/or New Term Note, as the case may be, of the
assigning Lender) a new Revolving Credit Note, Term B Note and/or New Term Note,
as the case may be, to such Assignee or its registered assigns in an amount
equal to the Revolving Credit Commitment, Term B Loan Commitment and/or New Term
Loan Commitment, as the case may be, assumed or acquired by it pursuant to such
Assignment and Acceptance and, if the Assignor has retained a Revolving Credit
Commitment, Term B Loan Commitment and/or New Term Loan Commitment, as the case
may be, upon request, a new Revolving Credit Note, Term B Note and/or New Term
Note, as the case may be, to the Assignor or its registered assigns in an amount
equal to the Revolving Credit Commitment, Term B Loan or Term B Loan Commitment
and/or New Term Loan or New Term Loan Commitment, as the case may be, retained
by it hereunder. Such new Note or Notes shall be in the form of the Note or
Notes replaced thereby.

 

(f) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any

 

152



--------------------------------------------------------------------------------

other Lender, if any, in respect of such other Lender’s Obligations, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Obligations, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of an Event of Default each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees to notify promptly the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. Other than the promises, undertakings, representations or
warranties set forth in the Administrative Agent Fee Letter and the Facility Fee
Letter, this Agreement and the other Loan Documents represent the agreement of
the Borrower, the Agents, the Arrangers, the Managers, the Managing Agents and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any Arranger, any
Manager, any Managing Agent, any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH,

 

153



--------------------------------------------------------------------------------

THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW RULES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) to the extent permitted by applicable law, consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, punitive or consequential damages.

 

10.13 Certain Matters Affecting Lenders. (a) If (i) the Nevada Gaming
Authorities shall determine that any Lender does not meet suitability standards
prescribed under the Nevada Gaming Laws or (ii) any other gaming authority with
jurisdiction over the gaming business of the Borrower shall determine that any
Lender does not meet its suitability standards (in any such case, a “Former
Lender”), the Administrative Agent shall have the right (but not the duty) to
designate bank(s) or other financial institution(s) (in each case, a “Substitute
Lender”) that agree to become a Substitute Lender and to assume the rights and
obligations of the Former Lender, subject to receipt by the Administrative Agent
of evidence that such Substitute Lender (if not a Lender or Lenders or
Affiliated Fund of a Lender) is an Eligible Assignee. The Substitute Lender
shall assume the rights and obligations of the Former Lender under this
Agreement. The Borrower shall bear the reasonable costs and expenses of any
Lender required by the Nevada Gaming Authorities, or any other gaming authority
with jurisdiction over the gaming business of the Borrower, to file an
application for a finding of suitability in connection with the investigation of
an application by the Borrower for a license to operate a gaming establishment.
In the event a Former Lender is replaced by a Substitute Lender in accordance
with this Section 10.13(a), the Borrower and the Substitute Lender shall pay to
the Former Lender (or the Administrative Agent pursuant to Section 10.6) all
amounts that would have been

 

154



--------------------------------------------------------------------------------

required to be paid pursuant to Section 2.25 had such Former Lender been
replaced in accordance with such provisions.

 

(b) Notwithstanding the provisions of subsection (a) of this Section 10.13, if
any Lender becomes a Former Lender, and if the Administrative Agent fails to
find a Substitute Lender pursuant to subsection (a) of this Section 10.13 within
any time period specified by the appropriate gaming authority for the withdrawal
of a Former Lender (the “Withdrawal Period”), the Borrower shall immediately
prepay in full the outstanding amount of all Revolving Extensions of Credit,
Term B Loan Extensions of Credit and New Term Loan Extensions of Credit of such
Former Lender, together with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of the applicable Withdrawal Period and any
other amounts that would have been required to be paid to such Former Lender
pursuant to Section 2.25 had such Former Lender been replaced in accordance with
such provisions.

 

(c) Upon the prepayment of all amounts owing to any Lender in accordance with
this Section 10.13, such replaced Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Lender to indemnification
hereunder shall survive as to such Lender.

 

10.14 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither any Arranger, any Agent, any Manager, any Managing Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower, the
Completion Guarantor or any other Loan Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Arrangers, the Agents, the Managers, the Managing Agents and the
Lenders, on one hand, and the Borrower, the Completion Guarantor and any other
Loan Party, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents, the Managers, the Managing Agents and the Lenders or
among the Borrower, the Completion Guarantor, the other Loan Parties and the
Lenders.

 

10.15 Confidentiality. Subject to Section 10.21, each of the Arrangers, the
Agents, the Managers, the Managing Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided, that nothing herein shall prevent any
Arranger, any Agent, any Manager, any Managing Agent or any Lender from
disclosing any such information (a) to any Arranger, any Agent, any Manager, any
Managing Agent, any other Lender or any affiliate of any thereof, (b) to any
Participant or Assignee (each, a “Transferee”) or prospective Transferee that
agrees to comply with the provisions of this Section 10.15, (c) to any of its or
its Affiliates’ employees, directors, agents, auditors, regulators, attorneys,
accountants and other professional advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of

 

155



--------------------------------------------------------------------------------

such information and instructed to keep such information confidential in
accordance with this Section 10.15), (d) to any financial institution that is a
direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.15), (e) upon the request or
demand of any Governmental Authority having jurisdiction over it or any of its
affiliates, (f) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(g) if required to do so in connection with any litigation or similar
proceeding, (h) that has been publicly disclosed other than in breach of this
Section 10.15, (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (j) in connection with the
exercise of any remedy hereunder or under any other Loan Document. In the event
any confidential or non-public information is disclosed pursuant to clauses (e),
(f) or (g) above, the applicable Arranger, Agent, Manager, Managing Agent or
Lender, as the case may be, shall give the Borrower notice thereof.

 

10.16 Release of Collateral and Guarantee Obligations. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, upon request of
the Borrower in connection with any Disposition of Property permitted by the
Loan Documents, the Administrative Agent shall (or shall direct the Collateral
Agent or other applicable Person to, in either case, without notice to or vote
or consent of any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in any Collateral being Disposed of in such Disposition, and
to release any guarantee obligations of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents provided that the Borrower and, if
applicable, the appropriate Loan Party shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release (or such shorter period as agreed to by the Administrative
Agent), a written request for release identifying the relevant Collateral being
Disposed of in such Disposition and the terms of such Disposition in reasonable
detail, including the date thereof, the price thereof and any expenses in
connection therewith, together with a certification by the Borrower and, if
applicable, the appropriate Loan Party stating that such transaction is in
compliance with this Agreement and the other Loan Documents and that the
proceeds of such Disposition will be applied in accordance with this Agreement
and the other Loan Documents. In addition, to the extent any such permitted
Disposition includes a Disposition of Real Estate, the definitions, exhibits and
schedules to this Agreement and any other Loan Document (including the
Disbursement Agreement) related to descriptions of Real Estate shall be deemed
amended to the extent necessary to reflect such Disposition. At such time as the
Loans, the Reimbursement Obligations and the other Obligations (other than
obligations under or in respect of Hedge Agreements) shall have been paid in
full in cash, the Commitments have terminated and no Letters of Credit shall be
outstanding which have not been cash collateralized to the satisfaction of the
Issuing Lender, the Collateral shall be automatically released from the Liens
created by the Security Documents for the benefit of the Secured Parties and the
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents, in each case incurred in connection with the Obligations

 

156



--------------------------------------------------------------------------------

hereunder, shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

10.17 Accounting Terms and Changes. Financial statements and other information
required to be delivered by the Borrower pursuant to Section 6.1 shall be
prepared in accordance with GAAP as in effect at the time of such preparation;
provided that calculations in connection with the definitions, covenants and
other provisions of this Agreement shall continue to be calculated and
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1, unless otherwise
modified pursuant to this Section 10.17. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of definitions, covenants and other provisions of this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s and the other Loan Parties’ financial
condition (including the requirements and restrictions associated with the
provisions of this Agreement applicable thereto) shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all definitions,
covenants and other provisions of this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

10.18 INTENTIONALLY OMITTED.

 

10.19 Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

 

10.20 WAIVERS OF JURY TRIAL. THE BORROWER, THE ARRANGERS, THE AGENTS, THE
MANAGERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.21 Gaming Authorities. The Arrangers, the Agents, the Managers, the Managing
Agents and each Lender agree to cooperate with the Nevada Gaming Authorities in
connection with the administration of their regulatory jurisdiction over Wynn
Resorts, the Borrower and the other Loan Parties, including, without limitation,
to the extent not inconsistent with the internal policies of such Lender,
Arranger, Agent, Managing Agent or Manager and any applicable legal or
regulatory restrictions, the provision of such documents or other information

 

157



--------------------------------------------------------------------------------

as may be requested by any such Nevada Gaming Authorities relating to the
Arrangers, the Agents, the Managers, the Managing Agents, any of the Lenders,
Wynn Resorts or the Borrower or any other Loan Party, or the Loan Documents.
Notwithstanding any other provision of this Agreement, the Borrower expressly
authorizes, and will cause each other Loan Party to authorize, each Agent,
Manager, Managing Agent, Arranger and Lender to cooperate with the Nevada Gaming
Authorities as described above.

 

10.22 Release of Golf Course Collateral. Upon the request of the Borrower made
at such time as the conditions set forth in clauses (i) through (iv) of the
proviso contained in clause (k) of Section 7.5 are satisfied and so long as not
prohibited by the Financing Agreements, the Administrative Agent shall (or shall
direct the Collateral Agent or other applicable Person to, in either case,
without notice to or vote or consent of any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Golf Course
Collateral, and to release any guarantee obligations of Wynn Golf. In connection
therewith, the Administrative Agent shall (or shall direct the Collateral Agent
or other applicable Person to) execute and deliver to the applicable Loan
Parties such documents and instruments, including UCC-3 termination statements,
deeds of reconveyance and certificates of Capital Stock, all as may be
reasonably requested by the Loan Parties to release the Liens granted for the
benefit of the Secured Parties in the Golf Course Collateral and to effectuate
the release of Wynn Golf’s guarantee of the Obligations. After the consummation
of the actions set forth in this Section 10.22, Wynn Golf shall no longer be
deemed a “Loan Party” for purposes of this Agreement or the other Loan
Documents. As soon as is reasonably practicable after the release of the Golf
Course Collateral in accordance with this Section 10.22, the Borrower shall (or
shall cause the applicable Loan Parties to) Dispose of the Golf Course
Collateral and/or distribute the Capital Stock of Wynn Golf to any Person other
than Wynn Resorts Holdings or any other Loan Party (unless, in the case of Wynn
Resorts Holdings or another Loan Party, such Person is acting as an intermediary
for purposes of distributing the Capital Stock of Wynn Golf as otherwise so
required).

 

10.23 Binding Effect; Amendment and Restatement. (a) This Agreement shall become
effective when it shall have been executed by each of the parties hereto and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

(b) On the Amended and Restated Effective Date, the Original Credit Agreement
shall be amended and restated in its entirety by this Agreement and the Original
Credit Agreement shall thereafter be of no further force and effect except to
evidence the incurrence by the Borrowers of the “Obligations” under and as
defined in the Original Credit Agreement (whether or not such “Obligations” are
contingent as of the Amended and Restated Effective Date). This Agreement is not
in any way intended to constitute a novation of the obligations and liabilities
existing under the Original Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.

 

(c) Notwithstanding the foregoing or anything else contained in this Agreement
or the other Loan Documents, to the extent any Default or Event of Default
existed under the Original Credit Agreement (including any Potential Event of
Default (as defined in the Disbursement Agreement) or Disbursement Agreement
Event of Default under the Disbursement

 

158



--------------------------------------------------------------------------------

Agreement) immediately prior to the Amended and Restated Effective Date, whether
as a result of the representations and warranties made by the Borrower and the
other Loan Parties under the Original Credit Agreement or the other Loan
Documents (including the Disbursement Agreement) prior to the Amended and
Restated Effective Date or any action or omission performed or required to be
performed pursuant to the Original Credit Agreement or the other Loan Documents
(including the Disbursement Agreement) prior to the Amended and Restated
Effective Date (including any failure, prior to the Amended and Restated
Effective Date, to comply with the covenants contained in the Original Credit
Agreement or the other Loan Documents (including the Disbursement Agreement)),
such Defaults and/or Events of Default (including any Potential Event of Default
(as defined in the Disbursement Agreement) or Disbursement Agreement Event of
Default under the Disbursement Agreement) are hereby permanently waived for all
purposes under the Credit Agreement, the Disbursement Agreement and any other
Loan Document (it being understood that the foregoing shall not relieve the
Borrower, the other Loan Parties or such other Persons from complying with their
respective obligations under the Loan Documents from and after the Amended and
Restated Effective Date, including with respect to matters that were waived
pursuant to this clause (c) but otherwise create Defaults or Events of Defaults
under the provisions of the Loan Documents after the Amended and Restated
Effective Date).

 

(d) On and after the Amended and Restated Effective Date, (i) all references to
the Original Credit Agreement in the Loan Documents (other than this Agreement)
shall be deemed to refer to the Original Credit Agreement, as amended and
restated hereby, (ii) all references to any section (or subsection) of the
Original Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Amended and Restated Effective Date, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be reference to the Original Credit Agreement as amended and restated
hereby.

 

This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loans Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

 

10.24 Transfer of Golf Course Land to the Borrower. In the event Wynn Golf
Disposes of a portion or portions of the Golf Course Land to the Borrower in
accordance with Section 7.5(o), such transferred land shall thereafter no longer
be deemed “Golf Course Land” and, in furtherance thereof, and subject to the
Borrower taking all actions required pursuant to Section 6.10 with respect to
such transferred land upon the consummation of such Disposition, (x) the Golf
Course Lease shall be amended to exclude any such transferred land and (y) each
of the Borrower Mortgage and the Wynn Golf Mortgage shall be amended to reflect
such transfer (subject in the case of the amendments described in this clause
(y) to the Administrative Agent receiving appropriate endorsements or
supplements, or a commitment to issue such endorsements or supplements, in
either case in form and substance reasonably satisfactory to the Administrative
Agent, ensuring the Lenders that such amendments do not adversely affect the
Lenders’ title and extended coverage insurance contained in the Title Policy in
any material

 

159



--------------------------------------------------------------------------------

respect), in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent. Additionally, Section 7.28
shall not apply to any such Disposition. The Administrative Agent and/or the
Collateral Agent shall be authorized to execute any documentation necessary or
appropriate to effectuate the foregoing (including, without limitation,
amendments to the Loan Documents to reflect the above described amendments of
the Mortgages) without further consent or action by the Lenders.

 

10.25 Third Party Beneficiaries. Subject to the following sentence, this
Agreement is entered into for the benefit of the parties hereto only and no
other party shall be entitled to enforce any provision hereof or otherwise be a
third party beneficiary hereunder. Notwithstanding the foregoing, the Collateral
Agent, the Disbursement Agent and the Securities Intermediary shall be deemed
third party beneficiaries under Section 9 and 10.5 only and shall be entitled to
enforce such provisions to the extent applicable to such Persons.

 

10.26 Patriot Act. The Borrower shall, following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

WYNN LAS VEGAS, LLC, a Nevada limited liability company, as the Borrower

By:

 

Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member

   

By:

 

Wynn Resorts, Limited, a Nevada corporation, its sole member

       

By:

 

/s/ Ronald J. Kramer

       

Name:

 

Ronald J. Kramer

       

Title:

 

President



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Lead Arranger and Joint Book Running Manager
By:  

/s/ Steven P. Lapham

Name:

 

Steven P. Papham

Title:

 

Managing Director

By:  

/s/ Paul M. Whyte

Name:

 

Paul M. Whyte

Title:

 

Managing Director

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, Issuing Lender
and Swing Line Lender By:  

/s/ Brenda Casey

Name:

 

Brenda Casey

Title:

 

Director

By:  

/s/ Steven P. Lapham

Name:

 

Steven P. Papham

Title:

 

Managing Director



--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC, as Lead Arranger and Joint Book Running Manager
By:  

/s/ Don Benningfield

Name:

 

Don Benningfield

Title:

 

Managing Director

BANK OF AMERICA, N.A., as Syndication Agent By:  

/s/ Jeff Susman

Name:

 

Jeff Susman

Title:

 

Senior Vice President

BEAR, STEARNS & CO. INC., as Arranger and Joint Book Running Manager By:  

/s/ Richard Bram Smith

Name:

 

Richard Bram Smith

Title:

 

Senior Managing Director

BEAR STEARNS CORPORATE LENDING INC.,

as Joint Documentation Agent

By:  

/s/ Victor F. Bulzacchelli

Name:

 

Victor F. Bulzacchelli

Title:

 

Vice President

J.P. MORGAN SECURITIES INC.,

as Arranger and Joint Book Running Manager

By:  

/s/ Glenn A. Carlin

Name:

 

Glenn A. Carlin

Title:

 

Managing Director

JPMORGAN CHASE BANK, N.A.,

as Joint Documentation Agent

By:  

/s/ Donald Shokrian

Name:

 

Donald Shokrian

Title:

 

Managing Director

SG AMERICAS SECURITIES, LLC

as Arranger and Joint Book Running Manager

By:  

/s/ Jan B. Lochtenberg

Name:

 

Jan B. Lochtenberg

Title:

 

Managing Director



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as Joint Documentation Agent

By:  

/s/ Patricia Wright

Name:

 

Patricia Wright

Title:

 

Vice President

BANK OF SCOTLAND,

as Managing Agent

By:  

/s/ Joseph Fratus

Name:

 

Joseph Fratus

Title:

 

First Vice President

HSH NORDBANK AG,

as Managing Agent

By:  

/s/ David Lopez

Name:

 

David Lopez

Title:

 

Senior Vice President

By:  

/s/ Carmine Abbate

Name:

 

Carmine Abbate

Title:

 

Assistant Vice President

THE ROYAL BANK OF SCOTLAND PLC,

as Managing Agent

By:  

/s/ David Apps

Name:

 

David Apps

Title:

 

Managing Director

WACHOVIA BANK,

as Managing Agent

By:  

/s/ G. Lee Wagner, Jr.

Name:

 

G. Lee Wagner, Jr.

Title:

 

Vice President

 